

115 S1780 PCS: Department of State, Foreign Operations, and Related Programs Appropriations Act, 2018
U.S. Senate
2017-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 216115th CONGRESS1st SessionS. 1780[Report No. 115–152]IN THE SENATE OF THE UNITED STATESSeptember 7, 2017Mr. Graham, from the Committee on Appropriations, reported the following original bill; which was read twice and placed on the calendarA BILLMaking appropriations for the Department of State, foreign operations, and related programs for the
			 fiscal year ending September 30, 2018, and for other purposes.
	
 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Department of State, foreign operations, and related programs for the fiscal year ending September 30, 2018, and for other purposes, namely:
		IDepartment of State and Related
			 Agency
			Department of
		  state
			Administration of foreign
		  affairs
			Diplomatic and consular
		  programs
 For necessary expenses of the Department of State and the Foreign Service not otherwise provided for, $8,580,698,000, of which: $2,975,971,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985; up to $1,233,445,000 may remain available until September 30, 2019; and up to $3,756,874,000 may remain available until expended for Worldwide Security Protection: Provided, That funds made available under this heading shall be allocated in accordance with paragraphs (1) through (4) as follows:
 (1)Human resourcesFor necessary expenses for training, human resources management, and salaries, including employment without regard to civil service and classification laws of persons on a temporary basis (not to exceed $700,000), as authorized by section 801 of the United States Information and Educational Exchange Act of 1948, $2,679,633,000, of which up to $476,879,000 is for Worldwide Security Protection.
 (2)Overseas programsFor necessary expenses for the regional bureaus of the Department of State and overseas activities as authorized by law, $1,823,656,000.
 (3)Diplomatic policy and supportFor necessary expenses for the functional bureaus of the Department of State, including representation to certain international organizations in which the United States participates pursuant to treaties ratified pursuant to the advice and consent of the Senate or specific Acts of Congress, general administration, and arms control, nonproliferation and disarmament activities as authorized, $774,957,000.
 (4)Security programsFor necessary expenses for security activities, $3,302,452,000, of which up to $3,279,995,000 is for Worldwide Security Protection.
 (5)Fees and payments collectedIn addition to amounts otherwise made available under this heading— (A)as authorized by section 810 of the United States Information and Educational Exchange Act, not to exceed $5,000,000, to remain available until expended, may be credited to this appropriation from fees or other payments received from English teaching, library, motion pictures, and publication programs and from fees from educational advising and counseling and exchange visitor programs; and
 (B)not to exceed $15,000, which shall be derived from reimbursements, surcharges, and fees for use of Blair House facilities.
					(6)Transfer of funds, reprogramming, and other
			 matters
 (A)Notwithstanding any other provision of this Act, funds may be reprogrammed within and between paragraphs (1) through (4) under this heading subject to section 7015 of this Act.
 (B)Of the amount made available under this heading, not to exceed $10,000,000 may be transferred to, and merged with, funds made available by this Act under the heading Emergencies in the Diplomatic and Consular Service, to be available only for emergency evacuations and rewards, as authorized.
 (C)Funds appropriated under this heading are available for acquisition by exchange or purchase of passenger motor vehicles as authorized by law and, pursuant to section 1108(g) of title 31, United States Code, for the field examination of programs and activities in the United States funded from any account contained in this title.
 (D)Funds appropriated under this heading may be made available for Conflict Stabilization Operations and for related reconstruction and stabilization assistance to prevent or respond to conflict or civil strife in foreign countries or regions, or to enable transition from such strife.
 (E)Funds appropriated under this heading that are designated for Worldwide Security Protection shall continue to be made available for support of security-related training at sites in existence prior to the enactment of this Act.
 (F)Of the funds appropriated under this heading, up to $5,000,000 may be transferred to any other appropriation of any department or agency of the United States Government, upon the concurrence of the head of such department or agency, to support operations in, and assistance for, Afghanistan and to carry out the provisions of the Foreign Assistance Act of 1961: Provided, That any such transfer shall be subject to the regular notification procedures of the Committees on Appropriations.
 capital investment fund For necessary expenses of the Capital Investment Fund, as authorized, $15,000,000, to remain available until expended.
 Office of inspector generalFor necessary expenses of the Office of Inspector General, $145,729,000, of which: $68,100,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985; and $79,744,000 may remain available until September 30, 2019: Provided, That funds appropriated under this heading that are made available for the printing and reproduction costs of the Special Inspector General for Afghanistan Reconstruction (SIGAR) shall not exceed amounts for such costs during fiscal year 2017: Provided further, That notwithstanding any other provision of law, any employee of SIGAR who completes at least 12 months of continuous service after the date of enactment of this Act or who is employed on the date on which SIGAR terminates, whichever occurs first, shall acquire competitive status for appointment to any position in the competitive service for which the employee possesses the required qualifications: Provided further, That funds appropriated under this heading are made available notwithstanding section 209(a)(1) of the Foreign Service Act of 1980 (22 U.S.C. 3928(a)(1)), as it relates to post inspections.
			Educational and cultural exchange
 programsFor expenses of educational and cultural exchange programs, as authorized, $634,143,000, to remain available until expended, of which not less than $240,000,000 shall be for the Fulbright Program and not less than $111,360,000 shall be for Citizen Exchange Program, including $4,125,000 for the Congress-Bundestag Youth Exchange: Provided, That fees or other payments received from, or in connection with, English teaching, educational advising and counseling programs, and exchange visitor programs as authorized may be credited to this account, to remain available until expended: Provided further, That a portion of the Fulbright awards from the Eurasia and Central Asia regions shall be designated as Edmund S. Muskie Fellowships, following consultation with the Committees on Appropriations: Provided further, That any substantive modifications from the prior fiscal year to programs funded by this Act under this heading shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.
 Representation expensesFor representation expenses as authorized, $8,030,000.
			Protection of foreign missions and
 officialsFor expenses, not otherwise provided, to enable the Secretary of State to provide for extraordinary protective services, as authorized, $30,890,000, to remain available until September 30, 2019.
			Embassy security, construction, and
 maintenanceFor necessary expenses for carrying out the Foreign Service Buildings Act of 1926 (22 U.S.C. 292 et seq.), preserving, maintaining, repairing, and planning for buildings that are owned or directly leased by the Department of State, renovating, in addition to funds otherwise available, the Harry S Truman Building, and carrying out the Diplomatic Security Construction Program as authorized, $754,459,000, to remain available until expended, of which not to exceed $25,000 may be used for domestic and overseas representation expenses as authorized: Provided, That none of the funds appropriated in this paragraph shall be available for acquisition of furniture, furnishings, or generators for other departments and agencies of the United States Government.In addition, for the costs of worldwide security upgrades, acquisition, and construction as authorized, $1,302,841,000, to remain available until expended, of which $158,818,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That not later than 45 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations the proposed allocation of funds made available under this heading and the actual and anticipated proceeds of sales for all projects in fiscal year 2018.
			Emergencies in the diplomatic
		  and consular service
 For necessary expenses to enable the Secretary of State to meet unforeseen emergencies arising in the Diplomatic and Consular Service, as authorized, $7,885,000, to remain available until expended, of which not to exceed $1,000,000 may be transferred to, and merged with, funds appropriated by this Act under the heading Repatriation Loans Program Account, subject to the same terms and conditions.
			Repatriation loans program
		  account
 For the cost of direct loans, $1,300,000, as authorized: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That such funds are available to subsidize gross obligations for the principal amount of direct loans not to exceed $2,440,856.
			payment to the american institute in
 taiwanFor necessary expenses to carry out the Taiwan Relations Act (Public Law 96–8), $31,963,000.
 International Center, Washington, District of ColumbiaNot to exceed $1,806,600 shall be derived from fees collected from other executive agencies for lease or use of facilities at the International Center in accordance with section 4 of the International Center Act (Public Law 90–553), and, in addition, as authorized by section 5 of such Act, $743,000, to be derived from the reserve authorized by such section, to be used for the purposes set out in that section.
			Payment to the foreign service retirement
 and disability fundFor payment to the Foreign Service Retirement and Disability Fund, as authorized, $158,900,000.
			International
		  organizations
			Contributions to international
 organizationsFor necessary expenses, not otherwise provided for, to meet annual obligations of membership in international multilateral organizations, pursuant to treaties ratified pursuant to the advice and consent of the Senate, conventions, or specific Acts of Congress, $1,449,000,000, of which $96,240,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That the Secretary of State shall, at the time of the submission of the President's budget to Congress under section 1105(a) of title 31, United States Code, transmit to the Committees on Appropriations the most recent biennial budget prepared by the United Nations for the operations of the United Nations: Provided further, That the Secretary of State shall notify the Committees on Appropriations at least 15 days in advance (or in an emergency, as far in advance as is practicable) of any United Nations action to increase funding for any United Nations program without identifying an offsetting decrease elsewhere in the United Nations budget: Provided further, That not later than June 1, 2018, and 30 days after the end of fiscal year 2018, the Secretary of State shall report to the Committees on Appropriations any credits attributable to the United States, including from the United Nations Tax Equalization Fund, and provide updated fiscal year 2018 and fiscal year 2019 assessment costs including offsets from available credits and updated foreign currency exchange rates: Provided further, That any such credits shall only be available for United States assessed contributions to the United Nations regular budget, and the Committees on Appropriations shall be notified when such credits are applied to any assessed contribution, including any payment of arrearages: Provided further, That any notification regarding funds appropriated or otherwise made available under this heading in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs submitted pursuant to section 7015 of this Act, section 34 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2706), or any operating plan submitted pursuant to section 7076 of this Act, shall include an estimate of all known credits currently attributable to the United States and provide updated assessment costs including offsets from available credits and updated foreign currency exchange rates: Provided further, That any payment of arrearages under this heading shall be directed to activities that are mutually agreed upon by the United States and the respective international organization and shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That none of the funds appropriated under this heading shall be available for a United States contribution to an international organization for the United States share of interest costs made known to the United States Government by such organization for loans incurred on or after October 1, 1984, through external borrowings.
 Contributions for international peacekeeping activitiesFor necessary expenses to pay assessed and other expenses of international peacekeeping activities directed to the maintenance or restoration of international peace and security, $1,382,100,000, of which: $602,339,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985; and $719,303,000 shall remain available until September 30, 2019: Provided, That none of the funds made available by this Act shall be obligated or expended for any new or expanded United Nations peacekeeping mission unless, at least 15 days in advance of voting for such mission in the United Nations Security Council (or in an emergency as far in advance as is practicable), the Committees on Appropriations are notified of: (1) the estimated cost and duration of the mission, the objectives of the mission, the national interest that will be served, and the exit strategy; and (2) the sources of funds, including any reprogrammings or transfers, that will be used to pay the cost of the new or expanded mission, and the estimated cost in future fiscal years: Provided further, That none of the funds appropriated under this heading may be made available for obligation unless the Secretary of State certifies and reports to the Committees on Appropriations on a peacekeeping mission-by-mission basis that the United Nations is implementing effective policies and procedures to prevent United Nations employees, contractor personnel, and peacekeeping troops serving in such mission from trafficking in persons, exploiting victims of trafficking, or committing acts of sexual exploitation and abuse or other violations of human rights, and to bring to justice individuals who engage in such acts while participating in such mission, including prosecution in their home countries and making information about such prosecutions publicly available on the Web site of the United Nations: Provided further, That the Secretary of State shall work with the United Nations and foreign governments contributing peacekeeping troops to implement effective vetting procedures to ensure that such troops have not violated human rights: Provided further, That funds shall be available for peacekeeping expenses unless the Secretary of State determines that United States manufacturers and suppliers are not being given opportunities to provide equipment, services, and material for United Nations peacekeeping activities equal to those being given to foreign manufacturers and suppliers: Provided further, That none of the funds appropriated or otherwise made available under this heading may be used for any United Nations peacekeeping mission that will involve United States Armed Forces under the command or operational control of a foreign national, unless the President's military advisors have submitted to the President a recommendation that such involvement is in the national interest of the United States and the President has submitted to Congress such a recommendation: Provided further, That not later than June 1, 2018, and 30 days after the end of fiscal year 2018, the Secretary of State shall report to the Committees on Appropriations any credits attributable to the United States, including those resulting from United Nations peacekeeping missions or the United Nations Tax Equalization Fund, and provide updated fiscal year 2018 and fiscal year 2019 assessment costs including offsets from available credits: Provided further, That any such credits shall only be available for United States assessed contributions to United Nations peacekeeping missions, and the Committees on Appropriations shall be notified when such credits are applied to any assessed contribution, including any payment of arrearages: Provided further, That notwithstanding the previous proviso, $11,750,000 in credits attributable to the United States may be made available to assist those affected by cholera resulting from the United Nations Stabilization Mission in Haiti: Provided further, That any notification regarding funds appropriated or otherwise made available under this heading in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs submitted pursuant to section 7015 of this Act, section 34 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2706), or any operating plan submitted pursuant to section 7076 of this Act, shall include an estimate of all known credits currently attributable to the United States and provide updated assessment costs including offsets from available credits: Provided further, That any payment of arrearages with funds appropriated by this Act shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That the Secretary of State shall work with the United Nations and members of the United Nations Security Council to evaluate and prioritize peacekeeping missions, and to consider a draw down when mission goals have been substantially achieved.
 International CommissionsFor necessary expenses, not otherwise provided for, to meet obligations of the United States arising under treaties, or specific Acts of Congress, as follows:
			International boundary and water
 commission, united states and mexicoFor necessary expenses for the United States Section of the International Boundary and Water Commission, United States and Mexico, and to comply with laws applicable to the United States Section, including not to exceed $6,000 for representation expenses; as follows:
 Salaries and expensesFor salaries and expenses, not otherwise provided for, $48,134,000. ConstructionFor detailed plan preparation and construction of authorized projects, $29,400,000, to remain available until expended, as authorized.
			American sections, international
 commissionsFor necessary expenses, not otherwise provided, for the International Joint Commission and the International Boundary Commission, United States and Canada, as authorized by treaties between the United States and Canada or Great Britain, and the Border Environment Cooperation Commission as authorized by the North American Free Trade Agreement Implementation Act (Public Law 103–182), $13,258,000: Provided, That of the amount provided under this heading for the International Joint Commission, up to $500,000 may remain available until September 30, 2019, and $9,000 may be made available for representation expenses.
			International fisheries
 commissionsFor necessary expenses for international fisheries commissions, not otherwise provided for, as authorized by law, $44,997,000: Provided, That the United States share of such expenses may be advanced to the respective commissions pursuant to section 3324 of title 31, United States Code.
			Related Agency
			Broadcasting board of governors
 International broadcasting operationsFor necessary expenses to enable the Broadcasting Board of Governors (BBG), as authorized, to carry out international communication activities, and to make and supervise grants for radio, Internet, and television broadcasting to the Middle East, $788,153,000, of which $4,800,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That in addition to amounts otherwise available for such purposes, up to $34,508,000 of the amount appropriated under this heading may remain available until expended for satellite transmissions and Internet freedom programs, of which not less than $13,800,000 shall be for Internet freedom programs: Provided further, That of the total amount appropriated under this heading, not to exceed $35,000 may be used for representation expenses, of which $10,000 may be used for such expenses within the United States as authorized, and not to exceed $30,000 may be used for representation expenses of Radio Free Europe/Radio Liberty: Provided further, That the BBG shall notify the Committees on Appropriations within 15 days of any determination by the BBG that any of its broadcast entities, including its grantee organizations, provides an open platform for international terrorists or those who support international terrorism, or is in violation of the principles and standards set forth in subsections (a) and (b) of section 303 of the United States International Broadcasting Act of 1994 (22 U.S.C. 6202) or the entity's journalistic code of ethics: Provided further, That significant modifications to BBG broadcast hours previously justified to Congress, including changes to transmission platforms (shortwave, medium wave, satellite, Internet, and television), for all BBG language services shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That in addition to funds made available under this heading, and notwithstanding any other provision of law, up to $5,000,000 in receipts from advertising and revenue from business ventures, up to $500,000 in receipts from cooperating international organizations, and up to $1,000,000 in receipts from privatization efforts of the Voice of America and the International Broadcasting Bureau, shall remain available until expended for carrying out authorized purposes.
			Broadcasting capital
 improvementsFor the purchase, rent, construction, repair, preservation, and improvement of facilities for radio, television, and digital transmission and reception; the purchase, rent, and installation of necessary equipment for radio, television, and digital transmission and reception, including to Cuba, as authorized; and physical security worldwide, in addition to amounts otherwise available for such purposes, $9,700,000, to remain available until expended, as authorized.
			Related
		  programs
 The asia foundationFor a grant to The Asia Foundation, as authorized by The Asia Foundation Act (22 U.S.C. 4402), $17,000,000, to remain available until expended.
			United States Institute of
 PeaceFor necessary expenses of the United States Institute of Peace, as authorized by the United States Institute of Peace Act (22 U.S.C. 4601 et seq.), $37,884,000, to remain available until September 30, 2019, which shall not be used for construction activities.
			Center for Middle Eastern-Western Dialogue
 Trust FundFor necessary expenses of the Center for Middle Eastern-Western Dialogue Trust Fund, as authorized by section 633 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2004 (22 U.S.C. 2078), the total amount of the interest and earnings accruing to such Fund on or before September 30, 2018, to remain available until expended.
			Eisenhower exchange fellowship
 programFor necessary expenses of Eisenhower Exchange Fellowships, Incorporated, as authorized by sections 4 and 5 of the Eisenhower Exchange Fellowship Act of 1990 (20 U.S.C. 5204–5205), all interest and earnings accruing to the Eisenhower Exchange Fellowship Program Trust Fund on or before September 30, 2018, to remain available until expended: Provided, That none of the funds appropriated herein shall be used to pay any salary or other compensation, or to enter into any contract providing for the payment thereof, in excess of the rate authorized by section 5376 of title 5, United States Code; or for purposes which are not in accordance with section 200 of title 2 of the Code of Federal Regulations, including the restrictions on compensation for personal services.
			Israeli arab scholarship
 programFor necessary expenses of the Israeli Arab Scholarship Program, as authorized by section 214 of the Foreign Relations Authorization Act, Fiscal Years 1992 and 1993 (22 U.S.C. 2452 note), all interest and earnings accruing to the Israeli Arab Scholarship Fund on or before September 30, 2018, to remain available until expended.
 East-West centerTo enable the Secretary of State to provide for carrying out the provisions of the Center for Cultural and Technical Interchange Between East and West Act of 1960, by grant to the Center for Cultural and Technical Interchange Between East and West in the State of Hawaii, $16,700,000.
			national endowment for
 democracyFor grants made by the Department of State to the National Endowment for Democracy, as authorized by the National Endowment for Democracy Act (22 U.S.C. 4412), $170,000,000, to remain available until expended, of which $117,500,000 shall be allocated in the traditional and customary manner, including for the core institutes, and $52,500,000 shall be for democracy programs.
			other
		  commissions
			commission for the preservation of
		  america’s heritage abroad
 salaries and expensesFor necessary expenses for the Commission for the Preservation of America’s Heritage Abroad, $675,000, as authorized by chapter 3123 of title 54, United States Code: Provided, That the Commission may procure temporary, intermittent, and other services notwithstanding paragraph (3) of section 312304(b) of such chapter: Provided further, That such authority shall terminate on October 1, 2018: Provided further, That the Commission shall notify the Committees on Appropriations prior to exercising such authority.
			United states commission on international religious freedom
 Salaries and expensesFor necessary expenses for the United States Commission on International Religious Freedom (USCIRF), as authorized by title II of the International Religious Freedom Act of 1998 (22 U.S.C. 6431 et seq.), $4,500,000, to remain available until September 30, 2019, including not more than $4,000 for representation expenses: Provided, That $1,000,000 of such funds may not be obligated or expended until the Commission fully implements the recommendations of the Independent Review of USCIRF Mission Effectiveness that was conducted pursuant to the United States Commission on International Religious Freedom Reauthorization Act of 2015 (Public Law 114–71).
			Commission on security and cooperation in europe
 Salaries and expensesFor necessary expenses of the Commission on Security and Cooperation in Europe, as authorized by Public Law 94–304 (22 U.S.C. 3001 et seq.), $2,579,000, including not more than $4,000 for representation expenses, to remain available until September 30, 2019.
			Congressional-Executive Commission on the
		  People's Republic of China
 Salaries and expensesFor necessary expenses of the Congressional-Executive Commission on the People's Republic of China, as authorized by title III of the U.S.-China Relations Act of 2000 (22 U.S.C. 6911 et seq.), $2,000,000, including not more than $3,000 for representation expenses, to remain available until September 30, 2019.
			United States-China Economic and Security
		  Review Commission
 salaries and expensesFor necessary expenses of the United States-China Economic and Security Review Commission, as authorized by section 1238 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (22 U.S.C. 7002), $3,500,000, including not more than $4,000 for representation expenses, to remain available until September 30, 2019: Provided, That the authorities, requirements, limitations, and conditions contained in the second through sixth provisos under this heading in the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) shall continue in effect during fiscal year 2018 and shall apply to funds appropriated under this heading as if included in this Act.
			IIUnited states agency for international
			 development
			Funds appropriated to the
		  president
			Operating
		  expenses
 For necessary expenses to carry out the provisions of section 667 of the Foreign Assistance Act of 1961, $1,347,676,000, of which: $158,067,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985; and up to $360,218,000 may remain available until September 30, 2019: Provided, That none of the funds appropriated under this heading and under the heading Capital Investment Fund in this title may be made available to finance the construction (including architect and engineering services), purchase, or long-term lease of offices for use by the United States Agency for International Development, unless the USAID Administrator has identified such proposed use of funds in a report submitted to the Committees on Appropriations at least 15 days prior to the obligation of funds for such purposes: Provided further, That contracts or agreements entered into with funds appropriated under this heading may entail commitments for the expenditure of such funds through the following fiscal year: Provided further, That the authority of sections 610 and 109 of the Foreign Assistance Act of 1961 may be exercised by the Secretary of State to transfer funds appropriated to carry out chapter 1 of part I of such Act to Operating Expenses in accordance with the provisions of those sections: Provided further, That of the funds appropriated under this heading, not less than $33,000,000 shall be made available for the Bureau for Democracy, Conflict, and Humanitarian Assistance, and not less than $15,900,000 shall be for the Regional Development Mission for Asia: Provided further, That of the funds appropriated or made available under this heading, not to exceed $250,000 may be available for representation and entertainment expenses, of which not to exceed $5,000 may be available for entertainment expenses, and not to exceed $100,500 shall be for official residence expenses, for USAID during the current fiscal year.
 Capital investment fundFor necessary expenses for overseas construction and related costs, and for the procurement and enhancement of information technology and related capital investments, pursuant to section 667 of the Foreign Assistance Act of 1961, $183,380,000, to remain available until expended: Provided, That this amount is in addition to funds otherwise available for such purposes: Provided further, That funds appropriated under this heading shall be available subject to the regular notification procedures of the Committees on Appropriations.
 Office of inspector generalFor necessary expenses to carry out the provisions of section 667 of the Foreign Assistance Act of 1961, $71,500,000, of which $2,500,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 and up to $13,225,000 may remain available until September 30, 2019, for the Office of Inspector General of the United States Agency for International Development.
			IIIbilateral economic assistance
			funds appropriated to the
 presidentFor necessary expenses to enable the President to carry out the provisions of the Foreign Assistance Act of 1961, and for other purposes, as follows:
			 Global health
		  programs
 For necessary expenses to carry out the provisions of chapters 1 and 10 of part I of the Foreign Assistance Act of 1961, for global health activities, in addition to funds otherwise available for such purposes, $2,920,000,000, to remain available until September 30, 2019, and which shall be apportioned directly to the United States Agency for International Development: Provided, That this amount shall be made available for training, equipment, and technical assistance to build the capacity of public health institutions and organizations in developing countries, and for such activities as: (1) child survival and maternal health programs; (2) immunization and oral rehydration programs; (3) other health, nutrition, water and sanitation programs which directly address the needs of mothers and children, and related education programs; (4) assistance for children displaced or orphaned by causes other than AIDS; (5) programs for the prevention, treatment, control of, and research on HIV/AIDS, tuberculosis, polio, malaria, and other infectious diseases including neglected tropical diseases, and for assistance to communities severely affected by HIV/AIDS, including children infected or affected by AIDS; (6) disaster preparedness training for health crises; (7) programs to prevent, prepare for, and respond to, unanticipated and emerging global health threats; and (8) family planning/reproductive health: Provided further, That funds appropriated under this paragraph may be made available for a United States contribution to the GAVI Alliance: Provided further, That none of the funds made available in this Act nor any unobligated balances from prior appropriations Acts may be made available to any organization or program which, as determined by the President of the United States, supports or participates in the management of a program of coercive abortion or involuntary sterilization: Provided further, That any determination made under the previous proviso must be made not later than 6 months after the date of enactment of this Act, and must be accompanied by the evidence and criteria utilized to make the determination: Provided further, That none of the funds made available under this Act may be used to pay for the performance of abortion as a method of family planning or to motivate or coerce any person to practice abortions: Provided further, That nothing in this paragraph shall be construed to alter any existing statutory prohibitions against abortion under section 104 of the Foreign Assistance Act of 1961: Provided further, That none of the funds made available under this Act may be used to lobby for or against abortion: Provided further, That in order to reduce reliance on abortion in developing nations, funds shall be available only to voluntary family planning projects which offer, either directly or through referral to, or information about access to, a broad range of family planning methods and services, and that any such voluntary family planning project shall meet the following requirements: (1) service providers or referral agents in the project shall not implement or be subject to quotas, or other numerical targets, of total number of births, number of family planning acceptors, or acceptors of a particular method of family planning (this provision shall not be construed to include the use of quantitative estimates or indicators for budgeting and planning purposes); (2) the project shall not include payment of incentives, bribes, gratuities, or financial reward to: (A) an individual in exchange for becoming a family planning acceptor; or (B) program personnel for achieving a numerical target or quota of total number of births, number of family planning acceptors, or acceptors of a particular method of family planning; (3) the project shall not deny any right or benefit, including the right of access to participate in any program of general welfare or the right of access to health care, as a consequence of any individual's decision not to accept family planning services; (4) the project shall provide family planning acceptors comprehensible information on the health benefits and risks of the method chosen, including those conditions that might render the use of the method inadvisable and those adverse side effects known to be consequent to the use of the method; and (5) the project shall ensure that experimental contraceptive drugs and devices and medical procedures are provided only in the context of a scientific study in which participants are advised of potential risks and benefits; and, not less than 60 days after the date on which the USAID Administrator determines that there has been a violation of the requirements contained in paragraph (1), (2), (3), or (5) of this proviso, or a pattern or practice of violations of the requirements contained in paragraph (4) of this proviso, the Administrator shall submit to the Committees on Appropriations a report containing a description of such violation and the corrective action taken by the Agency: Provided further, That in awarding grants for natural family planning under section 104 of the Foreign Assistance Act of 1961 no applicant shall be discriminated against because of such applicant's religious or conscientious commitment to offer only natural family planning; and, additionally, all such applicants shall comply with the requirements of the previous proviso: Provided further, That for purposes of this or any other Act authorizing or appropriating funds for the Department of State, foreign operations, and related programs, the term motivate, as it relates to family planning assistance, shall not be construed to prohibit the provision, consistent with local law, of information or counseling about all pregnancy options: Provided further, That information provided about the use of condoms as part of projects or activities that are funded from amounts appropriated by this Act shall be medically accurate and shall include the public health benefits and failure rates of such use.
 In addition, for necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 for the prevention, treatment, and control of, and research on, HIV/AIDS, $5,670,000,000, to remain available until September 30, 2022, which shall be apportioned directly to the Department of State: Provided, That funds appropriated under this paragraph may be made available, notwithstanding any other provision of law, except for the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (Public Law 108–25), for a United States contribution to the Global Fund to Fight AIDS, Tuberculosis and Malaria (Global Fund), and shall be expended at the minimum rate necessary to make timely payment for projects and activities: Provided further, That the amount of such contribution should be $1,350,000,000: Provided further, That clauses (i) and (vi) of section 202(d)(4)(A) of the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7622) shall be applied with respect to such funds made available for fiscal years 2015 through 2018 by substituting 2004 for 2009: Provided further, That up to 5 percent of the aggregate amount of funds made available to the Global Fund in fiscal year 2018 may be made available to USAID for technical assistance related to the activities of the Global Fund, subject to the regular notification procedures of the Committees on Appropriations: Provided further, That of the funds appropriated under this paragraph, up to $17,000,000 may be made available, in addition to amounts otherwise available for such purposes, for administrative expenses of the Office of the United States Global AIDS Coordinator.
			Development
		  assistance
 For necessary expenses to carry out the provisions of sections 103, 105, 106, 214, and sections 251 through 255, and chapter 10 of part I of the Foreign Assistance Act of 1961, $2,890,000,000, to remain available until September 30, 2019.
			International disaster
 assistanceFor necessary expenses to carry out the provisions of section 491 of the Foreign Assistance Act of 1961 for international disaster relief, rehabilitation, and reconstruction assistance, $3,133,210,000, to remain available until expended, which is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.
 Transition initiativesFor necessary expenses for international disaster rehabilitation and reconstruction assistance administered by the Office of Transition Initiatives, United States Agency for International Development, pursuant to section 491 of the Foreign Assistance Act of 1961, and to support transition to democracy and long-term development of countries in crisis, $67,000,000, to remain available until expended, of which $37,000,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That such support may include assistance to develop, strengthen, or preserve democratic institutions and processes, revitalize basic infrastructure, and foster the peaceful resolution of conflict: Provided further, That the USAID Administrator shall submit a report to the Committees on Appropriations at least 5 days prior to beginning a new program of assistance: Provided further, That if the Secretary of State determines that it is important to the national interest of the United States to provide transition assistance in excess of the amount appropriated under this heading, up to $15,000,000 of the funds appropriated by this Act to carry out the provisions of part I of the Foreign Assistance Act of 1961 may be used for purposes of this heading and under the authorities applicable to funds appropriated under this heading: Provided further, That funds made available pursuant to the previous proviso shall be made available subject to prior consultation with the Committees on Appropriations.
			COMPLEX CRISES FUND
 For necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 to support programs and activities to prevent or respond to emerging or unforeseen foreign challenges and complex crises overseas, $30,000,000, to remain available until expended, of which $20,000,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That funds appropriated under this heading may be made available on such terms and conditions as are appropriate and necessary for the purposes of preventing or responding to such challenges and crises, except that no funds shall be made available for lethal assistance or to respond to natural disasters: Provided further, That funds appropriated under this heading may be made available notwithstanding any other provision of law, except sections 7007, 7008, and 7018 of this Act and section 620M of the Foreign Assistance Act of 1961: Provided further, That funds appropriated under this heading may be used for administrative expenses, in addition to funds otherwise available for such purposes, except that such expenses may not exceed 5 percent of the funds appropriated under this heading: Provided further, That funds appropriated under this heading shall be subject to the regular notification procedures of the Committees on Appropriations, except that such notifications shall be transmitted at least 5 days prior to the obligation of funds.
			development credit
		  authority
 For the cost of direct loans and loan guarantees provided by the United States Agency for International Development, as authorized by sections 256 and 635 of the Foreign Assistance Act of 1961, up to $60,000,000 may be derived by transfer from funds appropriated by this Act to carry out part I of such Act and under the heading Assistance for Europe, Eurasia and Central Asia: Provided, That funds provided under this paragraph and funds provided as a gift that are used for purposes of this paragraph pursuant to section 635(d) of the Foreign Assistance Act of 1961 shall be made available only for micro- and small enterprise programs, urban programs, and other programs which further the purposes of part I of such Act: Provided further, That funds provided as a gift that are used for purposes of this paragraph shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided further, That such costs, including the cost of modifying such direct and guaranteed loans, shall be as defined in section 502 of the Congressional Budget Act of 1974, as amended: Provided further, That funds made available by this paragraph may be used for the cost of modifying any such guaranteed loans under this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs, and funds used for such cost, including if the cost results in a negative subsidy, shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That the provisions of section 107A(d) (relating to general provisions applicable to the Development Credit Authority) of the Foreign Assistance Act of 1961, as contained in section 306 of H.R. 1486 as reported by the House Committee on International Relations on May 9, 1997, shall be applicable to direct loans and loan guarantees provided under this heading, except that the principal amount of loans made or guaranteed under this heading with respect to any single country shall not exceed $300,000,000: Provided further, That these funds are available to subsidize total loan principal, any portion of which is to be guaranteed, of up to $2,000,000,000.
 In addition, for administrative expenses to carry out credit programs administered by USAID, $10,000,000, which may be transferred to, and merged with, funds made available under the heading Operating Expenses in title II of this Act: Provided, That funds made available under this heading shall remain available until September 30, 2020.
			Economic support
		  fund
 For necessary expenses to carry out the provisions of chapter 4 of part II of the Foreign Assistance Act of 1961, $3,959,696,000, to remain available until September 30, 2019, of which $3,047,119,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.
 Democracy fundFor necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 for the promotion of democracy globally, including to carry out the purposes of section 502(b)(3) and (5) of Public Law 98–164 (22 U.S.C. 4411), $145,375,000, to remain available until September 30, 2019, which shall be made available for the Human Rights and Democracy Fund of the Bureau of Democracy, Human Rights, and Labor, Department of State: Provided, That funds appropriated under this heading that are made available to the National Endowment for Democracy and its core institutes are in addition to amounts otherwise available by this Act for such purposes: Provided further, That the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, shall consult with the Committees on Appropriations prior to the obligation of funds appropriated under this paragraph.
 For an additional amount for such purposes, $65,125,000, to remain available until September 30, 2019, which shall be made available for the Bureau for Democracy, Conflict, and Humanitarian Assistance, United States Agency for International Development.
 Assistance for europe, eurasia and central asiaFor necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961, the FREEDOM Support Act (Public Law 102–511), and the Support for Eastern European Democracy (SEED) Act of 1989 (Public Law 101–179), $750,334,000, to remain available until September 30, 2019, of which $480,922,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That funds appropriated under this heading shall be available, notwithstanding any other provision of law, except section 7070 of this Act, for assistance and related programs for countries in Europe, Eurasia, and Central Asia, in addition to funds otherwise available for such purposes: Provided further, That funds appropriated by this Act under the headings Global Health Programs, Economic Support Fund, and International Narcotics Control and Law Enforcement that are made available for assistance for such countries shall be administered in accordance with the responsibilities of the coordinator designated pursuant to section 102 of Public Law 102–511 and section 601 of Public Law 101–179: Provided further, That funds appropriated under this heading shall be considered to be economic assistance under the Foreign Assistance Act of 1961 for purposes of making available the administrative authorities contained in that Act for the use of economic assistance.
			Department of State
 Migration and refugee assistanceFor necessary expenses not otherwise provided for, to enable the Secretary of State to carry out the provisions of section 2(a) and (b) of the Migration and Refugee Assistance Act of 1962, and other activities to meet refugee and migration needs; salaries and expenses of personnel and dependents as authorized by the Foreign Service Act of 1980; allowances as authorized by sections 5921 through 5925 of title 5, United States Code; purchase and hire of passenger motor vehicles; and services as authorized by section 3109 of title 5, United States Code, $3,110,287,000, to remain available until expended, of which: $1,667,007,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, except that such funds shall not be made available for resettlement costs of refugees in the United States; not less than $35,000,000 shall be made available to respond to small-scale emergency humanitarian requirements; and $7,500,000 shall be made available for refugees resettling in Israel: Provided, That funds appropriated under this heading shall be administered by the Assistant Secretary for Population, Refugees, and Migration, Department of State.
			united states emergency refugee and
 migration assistance fundFor necessary expenses to carry out the provisions of section 2(c) of the Migration and Refugee Assistance Act of 1962, as amended (22 U.S.C. 2601(c)), $50,000,000, to remain available until expended, of which $40,000,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.
			independent
		  agencies
			Peace corps
			(including transfer of
		  funds)
 For necessary expenses to carry out the provisions of the Peace Corps Act (22 U.S.C. 2501 et seq.), including the purchase of not to exceed five passenger motor vehicles for administrative purposes for use outside of the United States, $410,000,000, of which $5,500,000 is for the Office of Inspector General, to remain available until September 30, 2019: Provided, That the Director of the Peace Corps may transfer to the Foreign Currency Fluctuations Account, as authorized by section 16 of the Peace Corps Act (22 U.S.C. 2515), an amount not to exceed $5,000,000: Provided further, That funds transferred pursuant to the previous proviso may not be derived from amounts made available for Peace Corps overseas operations: Provided further, That of the funds appropriated under this heading, not to exceed $104,000 may be available for representation expenses, of which not to exceed $4,000 may be made available for entertainment expenses: Provided further, That any decision to open, close, significantly reduce, or suspend a domestic or overseas office or country program shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations, except that prior consultation and regular notification procedures may be waived when there is a substantial security risk to volunteers or other Peace Corps personnel, pursuant to section 7015(e) of this Act: Provided further, That none of the funds appropriated under this heading shall be used to pay for abortions: Provided further, That notwithstanding the previous proviso, section 614 of division E of Public Law 113–76 shall apply to funds appropriated under this heading.
			Millennium challenge
		  corporation
 For necessary expenses to carry out the provisions of the Millennium Challenge Act of 2003 (22 U.S.C. 7701 et seq.) (MCA), $905,000,000, to remain available until expended: Provided, That of the funds appropriated under this heading, up to $105,000,000 may be available for administrative expenses of the Millennium Challenge Corporation (MCC): Provided further, That up to 5 percent of the funds appropriated under this heading may be made available to carry out the purposes of section 616 of the MCA for fiscal year 2018: Provided further, That section 605(e) of the MCA shall apply to funds appropriated under this heading: Provided further, That funds appropriated under this heading may be made available for a Millennium Challenge Compact entered into pursuant to section 609 of the MCA only if such Compact obligates, or contains a commitment to obligate subject to the availability of funds and the mutual agreement of the parties to the Compact to proceed, the entire amount of the United States Government funding anticipated for the duration of the Compact: Provided further, That the MCC Chief Executive Officer shall notify the Committees on Appropriations not later than 15 days prior to commencing negotiations for any country compact or threshold country program; signing any such compact or threshold program; or terminating or suspending any such compact or threshold program: Provided further, That funds appropriated under this heading by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs that are available to implement section 609(g) of the MCA shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That no country should be eligible for a threshold program after such country has completed a country compact: Provided further, That any funds that are deobligated from a Millennium Challenge Compact shall be subject to the regular notification procedures of the Committees on Appropriations prior to re-obligation: Provided further, That notwithstanding section 606(a)(2) of the MCA, a country shall be a candidate country for purposes of eligibility for assistance for the fiscal year if the country has a per capita income equal to or below the World Bank's lower middle income country threshold for the fiscal year and is among the 75 lowest per capita income countries as identified by the World Bank; and the country meets the requirements of section 606(a)(1)(B) of the MCA: Provided further, That notwithstanding section 606(b)(1) of the MCA, in addition to countries described in the preceding proviso, a country shall be a candidate country for purposes of eligibility for assistance for the fiscal year if the country has a per capita income equal to or below the World Bank's lower middle income country threshold for the fiscal year and is not among the 75 lowest per capita income countries as identified by the World Bank; and the country meets the requirements of section 606(a)(1)(B) of the MCA: Provided further, That any MCC candidate country under section 606 of the MCA with a per capita income that changes in the fiscal year such that the country would be reclassified from a low income country to a lower middle income country or from a lower middle income country to a low income country shall retain its candidacy status in its former income classification for the fiscal year and the 2 subsequent fiscal years: Provided further, That publication in the Federal Register of a notice of availability of a copy of a Compact on the MCC Web site shall be deemed to satisfy the requirements of section 610(b)(2) of the MCA for such Compact: Provided further, That none of the funds made available by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be available for a threshold program in a country that is not currently a candidate country: Provided further, That of the funds appropriated under this heading, not to exceed $100,000 may be available for representation and entertainment expenses, of which not to exceed $5,000 may be available for entertainment expenses.
 Inter-american foundationFor necessary expenses to carry out the functions of the Inter-American Foundation in accordance with the provisions of section 401 of the Foreign Assistance Act of 1969, $22,500,000, to remain available until September 30, 2019: Provided, That of the funds appropriated under this heading, not to exceed $2,000 may be available for representation expenses.
			United States African development
 foundationFor necessary expenses to carry out the African Development Foundation Act (title V of Public Law 96–533; 22 U.S.C. 290h et seq.), $30,000,000, to remain available until September 30, 2019, of which not to exceed $2,000 may be available for representation expenses: Provided, That funds made available to grantees may be invested pending expenditure for project purposes when authorized by the Board of Directors of the United States African Development Foundation (USADF): Provided further, That interest earned shall be used only for the purposes for which the grant was made: Provided further, That notwithstanding section 505(a)(2) of the African Development Foundation Act (22 U.S.C. 290h–3(a)(2)), in exceptional circumstances the Board of Directors of the USADF may waive the $250,000 limitation contained in that section with respect to a project and a project may exceed the limitation by up to 10 percent if the increase is due solely to foreign currency fluctuation: Provided further, That the USADF shall submit a report to the appropriate congressional committees after each time such waiver authority is exercised: Provided further, That the USADF may make rent or lease payments in advance from appropriations available for such purpose for offices, buildings, grounds, and quarters in Africa as may be necessary to carry out its functions: Provided further, That the USADF may maintain bank accounts outside the United States Treasury and retain any interest earned on such accounts, in furtherance of the purposes of the African Development Foundation Act: Provided further, That the USADF may not withdraw any appropriation from the Treasury prior to the need of spending such funds for program purposes.
			department of the
		  treasury
			international affairs technical
 assistanceFor necessary expenses to carry out the provisions of section 129 of the Foreign Assistance Act of 1961, $30,000,000, to remain available until September 30, 2020, which shall be available notwithstanding any other provision of law.
			IVInternational security assistance
			Department of
	 State
			International narcotics control and law
	 enforcement
 For necessary expenses to carry out section 481 of the Foreign Assistance Act of 1961, $1,275,094,000, to remain available until September 30, 2019, which is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That the Department of State may use the authority of section 608 of the Foreign Assistance Act of 1961, without regard to its restrictions, to receive excess property from an agency of the United States Government for the purpose of providing such property to a foreign country or international organization under chapter 8 of part I of such Act, subject to the regular notification procedures of the Committees on Appropriations: Provided further, That section 482(b) of the Foreign Assistance Act of 1961 shall not apply to funds appropriated under this heading, except that any funds made available notwithstanding such section shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That funds made available under this heading that are transferred to another department, agency, or instrumentality of the United States Government pursuant to section 632(b) of the Foreign Assistance Act of 1961 valued in excess of $5,000,000, and any agreement made pursuant to section 632(a) of such Act, shall be subject to the regular notification procedures of the Committees on Appropriations.
			Nonproliferation, anti-terrorism, demining
 and related programsFor necessary expenses for nonproliferation, anti-terrorism, demining and related programs and activities, and to carry out the provisions of chapter 8 of part II of the Foreign Assistance Act of 1961 for anti-terrorism assistance, chapter 9 of part II of the Foreign Assistance Act of 1961, section 504 of the FREEDOM Support Act, section 23 of the Arms Export Control Act, or the Foreign Assistance Act of 1961 for demining activities, the clearance of unexploded ordnance, the destruction of small arms, and related activities, notwithstanding any other provision of law, including activities implemented through nongovernmental and international organizations, and section 301 of the Foreign Assistance Act of 1961 for a United States contribution to the Comprehensive Nuclear Test Ban Treaty Preparatory Commission, and for a voluntary contribution to the International Atomic Energy Agency (IAEA), $789,950,000, to remain available until September 30, 2019, which is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That the Secretary of State shall inform the appropriate congressional committees of information regarding any separate arrangements relating to the Road-map for the Clarification of Past and Present Outstanding Issues Regarding Iran’s Nuclear Program between the IAEA and the Islamic Republic of Iran, in classified form if necessary, if such information becomes known to the Department of State:  Provided further, That funds made available under this heading for the Nonproliferation and Disarmament Fund shall be made available, notwithstanding any other provision of law and subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations, to promote bilateral and multilateral activities relating to nonproliferation, disarmament, and weapons destruction, and shall remain available until expended: Provided further, That such funds may also be used for such countries other than the Independent States of the former Soviet Union and international organizations when it is in the national security interest of the United States to do so: Provided further, That funds appropriated under this heading may be made available for the IAEA unless the Secretary of State determines that Israel is being denied its right to participate in the activities of that Agency: Provided further, That funds made available for conventional weapons destruction programs, including demining and related activities, in addition to funds otherwise available for such purposes, may be used for administrative expenses related to the operation and management of such programs and activities, subject to the regular notification procedures of the Committees on Appropriations.
			Peacekeeping
	 operations
 For necessary expenses to carry out the provisions of section 551 of the Foreign Assistance Act of 1961, $497,350,000, to remain available until September 30, 2019, which is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That funds appropriated under this heading may be used, notwithstanding section 660 of the Foreign Assistance Act of 1961, to provide assistance to enhance the capacity of foreign civilian security forces, including gendarmes, to participate in peacekeeping operations: Provided further, That of the funds appropriated under this heading, not less than $31,000,000 shall be made available for a United States contribution to the Multinational Force and Observers mission in the Sinai: Provided further, That funds appropriated under this heading may be used to pay assessed expenses of international peacekeeping activities in Somalia.
			Funds Appropriated to the President
 International military education and trainingFor necessary expenses to carry out the provisions of section 541 of the Foreign Assistance Act of 1961, $110,300,000, to remain available until September 30, 2019, which is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That the civilian personnel for whom military education and training may be provided under this heading may include civilians who are not members of a government whose participation would contribute to improved civil-military relations, civilian control of the military, or respect for human rights: Provided further, That of the funds appropriated under this heading, not to exceed $55,000 may be available for entertainment expenses.
			Foreign military financing
	 program
 For necessary expenses for grants to enable the President to carry out the provisions of section 23 of the Arms Export Control Act, $5,620,213,000, to remain available until September 30, 2019, which is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That to expedite the provision of assistance to foreign countries and international organizations, the Secretary of State, following consultation with the Committees on Appropriations and subject to the regular notification procedures of such Committees, may use the funds appropriated under this heading to procure defense articles and services to enhance the capacity of foreign security forces: Provided further, That of the funds appropriated under this heading, not less than $3,100,000,000 shall be available for grants only for Israel which shall be disbursed within 30 days of enactment of this Act: Provided further, That to the extent that the Government of Israel requests that funds be used for such purposes, grants made available for Israel under this heading shall, as agreed by the United States and Israel, be available for advanced weapons systems, of which not less than $815,300,000 shall be available for the procurement in Israel of defense articles and defense services, including research and development: Provided further, That funds appropriated or otherwise made available under this heading shall be nonrepayable notwithstanding any requirement in section 23 of the Arms Export Control Act: Provided further, That funds made available under this heading shall be obligated upon apportionment in accordance with paragraph (5)(C) of section 1501(a) of title 31, United States Code.
 None of the funds made available under this heading shall be available to finance the procurement of defense articles, defense services, or design and construction services that are not sold by the United States Government under the Arms Export Control Act unless the foreign country proposing to make such procurement has first signed an agreement with the United States Government specifying the conditions under which such procurement may be financed with such funds: Provided, That all country and funding level increases in allocations shall be submitted through the regular notification procedures of section 7015 of this Act:  Provided further, That funds made available under this heading may be used, notwithstanding any other provision of law, for demining, the clearance of unexploded ordnance, and related activities, and may include activities implemented through nongovernmental and international organizations: Provided further, That only those countries for which assistance was justified for the Foreign Military Sales Financing Program in the fiscal year 1989 congressional presentation for security assistance programs may utilize funds made available under this heading for procurement of defense articles, defense services, or design and construction services that are not sold by the United States Government under the Arms Export Control Act: Provided further, That funds appropriated under this heading shall be expended at the minimum rate necessary to make timely payment for defense articles and services: Provided further, That not more than $67,500,000 of the funds appropriated under this heading may be obligated for necessary expenses, including the purchase of passenger motor vehicles for replacement only for use outside of the United States, for the general costs of administering military assistance and sales, except that this limitation may be exceeded only through the regular notification procedures of the Committees on Appropriations: Provided further, That of the funds made available under this heading for general costs of administering military assistance and sales, not to exceed $4,000 may be available for entertainment expenses and not to exceed $130,000 may be available for representation expenses: Provided further, That not more than $920,200,000 of funds realized pursuant to section 21(e)(1)(A) of the Arms Export Control Act may be obligated for expenses incurred by the Department of Defense during fiscal year 2018 pursuant to section 43(b) of the Arms Export Control Act, except that this limitation may be exceeded only through the regular notification procedures of the Committees on Appropriations.
			VMultilateral assistance
			Funds appropriated to the
	 president
			International organizations and
 programsFor necessary expenses to carry out the provisions of section 301 of the Foreign Assistance Act of 1961, and of section 2 of the United Nations Environment Program Participation Act of 1973 (Public Law 93–188; 87 Stat. 713), $363,000,000: Provided, That section 307(a) of the Foreign Assistance Act of 1961 shall not apply to contributions to the United Nations Democracy Fund.
			International financial
	 institutions
 Global environment facilityFor payment to the International Bank for Reconstruction and Development as trustee for the Global Environment Facility by the Secretary of the Treasury, $136,563,000, to remain available until expended.
			Contribution to the international
	 development association
 For payment to the International Development Association by the Secretary of the Treasury, $1,097,010,000, to remain available until expended.
			Contribution to the asian development
 fundFor payment to the Asian Development Bank's Asian Development Fund by the Secretary of the Treasury, $47,395,000, to remain available until expended.
			Contribution to the african development
 bankFor payment to the African Development Bank by the Secretary of the Treasury for the United States share of the paid-in portion of the increase in capital stock, $32,418,000, to remain available until expended.
			LIMITATION ON CALLABLE CAPITAL
 SUBSCRIPTIONSThe United States Governor of the African Development Bank may subscribe without fiscal year limitation to the callable capital portion of the United States share of such capital stock in an amount not to exceed $507,860,808.
			Contribution to the african development
 fundFor payment to the African Development Fund by the Secretary of the Treasury, $171,300,000, to remain available until expended.
			Contribution to the international fund for
 agricultural developmentFor payment to the International Fund for Agricultural Development by the Secretary of the Treasury, $30,000,000, to remain available until expended.
			VIExport and Investment Assistance
			Export-Import bank of the united
	 states
 Inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, as amended, $5,700,000, to remain available until September 30, 2019.
 Program accountThe Export-Import Bank of the United States is authorized to make such expenditures within the limits of funds and borrowing authority available to such corporation, and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations, as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the program for the current fiscal year for such corporation: Provided, That none of the funds available during the current fiscal year may be used to make expenditures, contracts, or commitments for the export of nuclear equipment, fuel, or technology to any country, other than a nuclear-weapon state as defined in Article IX of the Treaty on the Non-Proliferation of Nuclear Weapons eligible to receive economic or military assistance under this Act, that has detonated a nuclear explosive after the date of the enactment of this Act.
 administrative expensesFor administrative expenses to carry out the direct and guaranteed loan and insurance programs, including hire of passenger motor vehicles and services as authorized by section 3109 of title 5, United States Code, and not to exceed $30,000 for official reception and representation expenses for members of the Board of Directors, not to exceed $110,000,000, of which up to $16,500,000 may remain available until September 30, 2019: Provided, That the Export-Import Bank (the Bank) may accept, and use, payment or services provided by transaction participants for legal, financial, or technical services in connection with any transaction for which an application for a loan, guarantee or insurance commitment has been made: Provided further, That notwithstanding subsection (b) of section 117 of the Export Enhancement Act of 1992, subsection (a) thereof shall remain in effect until September 30, 2018: Provided further, That the Bank shall charge fees for necessary expenses (including special services performed on a contract or fee basis, but not including other personal services) in connection with the collection of moneys owed the Bank, repossession or sale of pledged collateral or other assets acquired by the Bank in satisfaction of moneys owed the Bank, or the investigation or appraisal of any property, or the evaluation of the legal, financial, or technical aspects of any transaction for which an application for a loan, guarantee or insurance commitment has been made, or systems infrastructure directly supporting transactions: Provided further, That in addition to other funds appropriated for administrative expenses, such fees shall be credited to this account for such purposes, to remain available until expended.
 Receipts collectedReceipts collected pursuant to the Export-Import Bank Act of 1945 (Public Law 79–173) and the Federal Credit Reform Act of 1990, in an amount not to exceed the amount appropriated herein, shall be credited as offsetting collections to this account: Provided, That the sums herein appropriated from the General Fund shall be reduced on a dollar-for-dollar basis by such offsetting collections so as to result in a final fiscal year appropriation from the General Fund estimated at $0: Provided further, That amounts collected in fiscal year 2018 in excess of obligations, up to $10,000,000 shall become available on September 1, 2018, and shall remain available until September 30, 2021.
			Overseas private investment
	 corporation
 Noncredit accountThe Overseas Private Investment Corporation is authorized to make, without regard to fiscal year limitations, as provided by section 9104 of title 31, United States Code, such expenditures and commitments within the limits of funds available to it and in accordance with law as may be necessary: Provided, That the amount available for administrative expenses to carry out the credit and insurance programs (including an amount for official reception and representation expenses which shall not exceed $35,000) shall not exceed $79,200,000: Provided further, That project-specific transaction costs, including direct and indirect costs incurred in claims settlements, and other direct costs associated with services provided to specific investors or potential investors pursuant to section 234 of the Foreign Assistance Act of 1961, shall not be considered administrative expenses for the purposes of this heading.
 Program accountFor the cost of direct and guaranteed loans as authorized by section 234 of the Foreign Assistance Act of 1961, $20,000,000, to be derived by transfer from the Overseas Private Investment Corporation Noncredit Account: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That such sums shall be available for direct loan obligations and loan guaranty commitments incurred or made during fiscal years 2018, 2019, and 2020: Provided further, That funds so obligated in fiscal year 2018 remain available for disbursement through 2026; funds obligated in fiscal year 2019 remain available for disbursement through 2027; and funds obligated in fiscal year 2020 remain available for disbursement through 2028: Provided further, That notwithstanding any other provision of law, the Overseas Private Investment Corporation is authorized to undertake any program authorized by title IV of chapter 2 of part I of the Foreign Assistance Act of 1961 in Iraq: Provided further, That funds made available pursuant to the authority of the previous proviso shall be subject to the regular notification procedures of the Committees on Appropriations.
 In addition, such sums as may be necessary for administrative expenses to carry out the credit program may be derived from amounts available for administrative expenses to carry out the credit and insurance programs in the Overseas Private Investment Corporation Noncredit Account and merged with said account.
 Trade and development agencyFor necessary expenses to carry out the provisions of section 661 of the Foreign Assistance Act of 1961, $79,500,000, to remain available until September 30, 2019: Provided, That of the funds appropriated under this heading, not more than $5,000 may be available for representation and entertainment expenses.
			VIIGeneral Provisions
			ALLOWANCES AND DIFFERENTIALS
 7001.Funds appropriated under title I of this Act shall be available, except as otherwise provided, for allowances and differentials as authorized by subchapter 59 of title 5, United States Code; for services as authorized by section 3109 of such title and for hire of passenger transportation pursuant to section 1343(b) of title 31, United States Code.
				unobligated balances report
 7002.Any department or agency of the United States Government to which funds are appropriated or otherwise made available by this Act shall provide to the Committees on Appropriations a quarterly accounting of cumulative unobligated balances and obligated, but unexpended, balances by program, project, and activity, and Treasury Account Fund Symbol of all funds received by such department or agency in fiscal year 2018 or any previous fiscal year, disaggregated by fiscal year: Provided, That the report required by this section shall be submitted not later than 30 days after the end of each fiscal quarter and should specify by account the amount of funds obligated pursuant to bilateral agreements which have not been further sub-obligated.
				consulting services
 7003.The expenditure of any appropriation under title I of this Act for any consulting service through procurement contract, pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive Order issued pursuant to existing law.
				diplomatic
	 facilities
 7004.(a)Capital security cost sharing informationThe Secretary of State shall promptly inform the Committees on Appropriations of each instance in which a Federal department or agency is delinquent in providing the full amount of funding required by section 604(e) of the Secure Embassy Construction and Counterterrorism Act of 1999 (22 U.S.C. 4865 note).
 (b)ExceptionNotwithstanding paragraph (2) of section 604(e) of the Secure Embassy Construction and Counterterrorism Act of 1999 (title VI of division A of H.R. 3427, as enacted into law by section 1000(a)(7) of Public Law 106–113 and contained in appendix G of that Act), as amended by section 111 of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323), a project to construct a facility of the United States may include office space or other accommodations for members of the United States Marine Corps.
 (c)New diplomatic facilitiesFor the purposes of calculating the fiscal year 2018 costs of providing new United States diplomatic facilities in accordance with section 604(e) of the Secure Embassy Construction and Counterterrorism Act of 1999 (22 U.S.C. 4865 note), the Secretary of State, in consultation with the Director of the Office of Management and Budget, shall determine the annual program level and agency shares in a manner that is proportional to the contribution of the Department of State for this purpose: Provided, That funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs that are made available for departments and agencies of the United States Government shall be made available for the Capital Security Cost Sharing Program and the Maintenance Cost Sharing Program at levels not less than the prior fiscal year.
 (d)Consultation and notificationFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs, which may be made available for the acquisition of property or award of construction contracts for overseas United States diplomatic facilities during fiscal year 2018, shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided, That any such notification for a new diplomatic facility justified to the Committees on Appropriations in the Congressional Budget Justification, Department of State, Foreign Operations, and Related Programs, Fiscal Year 2018, or not previously justified to such Committees, shall also include confirmation that the Department of State has completed the requisite value engineering studies required pursuant to OMB Circular A–131, Value Engineering December 31, 2013 and the Bureau of Overseas Building Operations Policy and Procedure Directive, P&PD, Cost 02: Value Engineering.
				(e)Interim and temporary facilities abroad
 (1)Security vulnerabilitiesFunds appropriated by this Act under the heading Embassy Security, Construction, and Maintenance may be made available, following consultation with the Committees on Appropriations, to address security vulnerabilities at interim and temporary United States diplomatic facilities abroad, including physical security upgrades and local guard staffing, except that the amount of funds made available for such purposes from this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be a minimum of $25,000,000.
 (2)ConsultationNotwithstanding any other provision of law, the opening, closure, or any significant modification to an interim or temporary United States diplomatic facility shall be subject to prior consultation with the appropriate congressional committees and the regular notification procedures of the Committees on Appropriations, except that such consultation and notification may be waived if there is a security risk to personnel.
 (f)Transfer of Funds AuthorityFunds appropriated under the heading Diplomatic and Consular Programs, including for Worldwide Security Protection, and under the heading Embassy Security, Construction, and Maintenance in this Act may be transferred to, and merged with, funds appropriated by such titles under such headings if the Secretary of State determines and reports to the Committees on Appropriations that to do so is necessary to implement the recommendations of the Benghazi Accountability Review Board, or to prevent or respond to security situations and requirements, following consultation with, and subject to the regular notification procedures of, such Committees: Provided, That such transfer authority is in addition to any transfer authority otherwise available under any other provision of law.
 (g)Soft TargetsFunds appropriated by this Act under the heading Embassy Security, Construction, and Maintenance may be made available for security upgrades to soft targets, including schools, recreational facilities, and residences used by United States diplomatic personnel and their dependents, except that the amount made available for such purposes shall be a minimum of $10,000,000.
 (h)Secure resupply and maintenanceThe Secretary of State may not grant final approval for the construction of a new facility or substantial construction to improve or expand an existing facility in the United States by or for the Government of the People’s Republic of China until the Secretary certifies and reports to the appropriate congressional committees that an agreement has been concluded between the Governments of the United States and the People’s Republic of China that permits secure resupply and maintenance of United States Government facilities in the People’s Republic of China.
 (i)New embassy compound kinshasaFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Peacekeeping Operations that are made available for the central Government of the Democratic Republic of the Congo may only be made available if the Secretary of State certifies and reports to the Committees on Appropriations that such Government has fully vacated the property purchased by the United States in Kinshasa for the construction of a New Embassy Compound.
				personnel actions
 7005.Any costs incurred by a department or agency funded under title I of this Act resulting from personnel actions taken in response to funding reductions included in this Act shall be absorbed within the total budgetary resources available under title I to such department or agency: Provided, That the authority to transfer funds between appropriations accounts as may be necessary to carry out this section is provided in addition to authorities included elsewhere in this Act: Provided further, That use of funds to carry out this section shall be treated as a reprogramming of funds under section 7015 of this Act.
				Department of state management
 7006.(a)Financial systems improvementFunds appropriated by this Act for the operations of the Department of State under the headings Diplomatic and Consular Programs and Capital Investment Fund shall be made available to implement the recommendations contained in the Foreign Assistance Data Review Findings Report (FADR) and the Office of Inspector General (OIG) report entitled Department Financial Systems Are Insufficient to Track and Report on Foreign Assistance Funds: Provided, That not later than 45 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations an update to the plan required under section 7006 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31) for implementing the FADR and OIG recommendations: Provided further, That such funds may not be obligated for enhancements to, or expansions of, the Budget System Modernization Financial System, Central Resource Management System, Joint Financial Management System, or Foreign Assistance Coordination and Tracking System until such updated plan is submitted to the Committees on Appropriations: Provided further, That such funds may not be obligated for new, or expansion of existing, ad hoc electronic systems to track commitments, obligations, or expenditures of funds unless the Secretary of State, following consultation with the Chief Information Officer of the Department of State, has reviewed and certified that such new system or expansion is consistent with the FADR and OIG recommendations.
 (b)Working capital fundFunds appropriated by this Act or otherwise made available to the Department of State for payments to the Working Capital Fund may only be used for the service centers included in the Congressional Budget Justification, Department of State, Foreign Operations, and Related Programs, Fiscal Year 2018: Provided, That the amounts for such service centers shall be the amounts included in such budget justification, except as provided in section 7015(b) of this Act: Provided further, That Federal agency components shall be charged only for their direct usage of each Working Capital Fund service: Provided further, That prior to increasing the percentage charged to Department of State bureaus and offices for procurement-related activities, the Secretary of State shall include the proposed increase in the Department of State budget justification or, at least 60 days prior to the increase, provide the Committees on Appropriations a justification for such increase, including a detailed assessment of the cost and benefit of the services provided by the procurement fee: Provided further, That Federal agency components may only pay for Working Capital Fund services that are consistent with the purpose and authorities of such components: Provided further, That the Working Capital Fund shall be paid in advance or reimbursed at rates which will return the full cost of each service.
 (c)CertificationPrior to the initial obligation of funds appropriated under titles III and IV of this Act that are made available to a Department of State bureau or office with responsibility for the oversight or management of such funds, the Secretary of State shall certify and report to the Committees on Appropriations, on an individual bureau or office basis, that such bureau or office is in compliance with Department and Federal financial management policies, procedures and regulations, as appropriate: Provided, That if the Secretary is unable to make such certification for an individual bureau or office, the Secretary shall submit a plan and timeline to such Committees detailing the steps to be taken to ensure such compliance.
 (d)ReportNot later than December 31, 2018, the Secretary of State shall submit a report to the appropriate congressional committees detailing all sole-source awards made by the Department of State during the previous fiscal year in excess of $2,000,000: Provided, That such report should be posted on the Department of State Web site.
				(e)Information technology platform
 (1)None of the funds appropriated by this Act may be made available to replace or change the scope of a major information technology system of the Department of State until the Secretary of State submits a report to the Committees on Appropriations detailing the conclusions and recommendations from the Information Technology (IT) Platform Planning workstream of the Department of State redesign initiative.
 (2)The Secretary of State shall ensure that any contract to replace or change such major information technology system—
 (A)is fully consistent with the published IT strategy of the Department of State; (B)maintains consolidated control over enterprise IT functions and maintains or improves operational performance;
 (C)improves Department of State resiliency to a cyber-attack; (D)reduces Department of State IT costs, and requires the same number or fewer personnel to monitor and administer; and
 (E)is bid through an open and competitive process. prohibition against direct funding for certain countries 7007.None of the funds appropriated or otherwise made available pursuant to titles III through VI of this Act shall be obligated or expended to finance directly any assistance or reparations for the governments of Cuba, North Korea, Iran, or Syria: Provided, That for purposes of this section, the prohibition on obligations or expenditures shall include direct loans, credits, insurance, and guarantees of the Export-Import Bank or its agents.
				coups
	 d’état
 7008.None of the funds appropriated or otherwise made available pursuant to titles III through VI of this Act shall be obligated or expended to finance directly any assistance to the government of any country whose duly elected head of government is deposed by military coup d'état or decree or, after the date of enactment of this Act, a coup d'état or decree in which the military plays a decisive role: Provided, That assistance may be resumed to such government if the Secretary of State certifies and reports to the appropriate congressional committees that subsequent to the termination of assistance a democratically elected government has taken office: Provided further, That the provisions of this section shall not apply to assistance to promote democratic elections or public participation in democratic processes: Provided further, That funds made available pursuant to the previous provisos shall be subject to the regular notification procedures of the Committees on Appropriations.
				Transfer
	 of Funds Authority
				7009.(a)Department of state and broadcasting board
		of governors
 (1)Department of stateNot to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of State under title I of this Act may be transferred between, and merged with, such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers, and no such transfer may be made to increase the appropriation under the heading Representation Expenses.
 (2)Broadcasting board of governorsNot to exceed 5 percent of any appropriation made available for the current fiscal year for the Broadcasting Board of Governors under title I of this Act may be transferred between, and merged with, such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers.
 (3)Treatment as reprogrammingAny transfer pursuant to this subsection shall be treated as a reprogramming of funds under section 7015 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.
 (b)Title VI agenciesNot to exceed 5 percent of any appropriation, other than for administrative expenses made available for fiscal year 2018, for programs under title VI of this Act may be transferred between such appropriations for use for any of the purposes, programs, and activities for which the funds in such receiving account may be used, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 25 percent by any such transfer: Provided, That the exercise of such authority shall be subject to the regular notification procedures of the Committees on Appropriations.
				(c)Limitation on transfers of funds between
		agencies
 (1)In generalNone of the funds made available under titles II through V of this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act.
 (2)Allocation and transfersNotwithstanding paragraph (1), in addition to transfers made by, or authorized elsewhere in, this Act, funds appropriated by this Act to carry out the purposes of the Foreign Assistance Act of 1961 may be allocated or transferred to agencies of the United States Government pursuant to the provisions of sections 109, 610, and 632 of the Foreign Assistance Act of 1961.
 (3)NotificationAny agreement entered into by the United States Agency for International Development or the Department of State with any department, agency, or instrumentality of the United States Government pursuant to section 632(b) of the Foreign Assistance Act of 1961 valued in excess of $1,000,000 and any agreement made pursuant to section 632(a) of such Act, with funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Global Health Programs, Development Assistance, Economic Support Fund, and Assistance for Europe, Eurasia and Central Asia shall be subject to the regular notification procedures of the Committees on Appropriations: Provided, That the requirement in the previous sentence shall not apply to agreements entered into between USAID and the Department of State.
					(d)Transfer
 of Funds Between AccountsNone of the funds made available under titles II through V of this Act may be obligated under an appropriations account to which such funds were not appropriated, except for transfers specifically provided for in this Act, unless the President, not less than 5 days prior to the exercise of any authority contained in the Foreign Assistance Act of 1961 to transfer funds, consults with and provides a written policy justification to the Committees on Appropriations.
				(e)Audit of
 Inter-agency Transfers of FundsAny agreement for the transfer or allocation of funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations and related programs, entered into between the Department of State or USAID and another agency of the United States Government under the authority of section 632(a) of the Foreign Assistance Act of 1961 or any comparable provision of law, shall expressly provide that the Inspector General (IG) for the agency receiving the transfer or allocation of such funds, or other entity with audit responsibility if the receiving agency does not have an IG, shall perform periodic program and financial audits of the use of such funds and report to the Department of State or USAID, as appropriate, upon completion of such audits: Provided, That such audits shall be transmitted to the Committees on Appropriations by the Department of State or USAID, as appropriate: Provided further, That funds transferred under such authority may be made available for the cost of such audits.
 (f)ReportNot later than 90 days after enactment of this Act, the Secretary of State and the USAID Administrator shall each submit a report to the Committees on Appropriations detailing all transfers to another agency of the United States Government made pursuant to sections 632(a) and 632(b) of the Foreign Assistance Act of 1961 with funds provided in the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31) as of the date of enactment of this Act: Provided, That such reports shall include a list of each transfer made pursuant to such sections with the respective funding level, appropriation account, and the receiving agency.
				Prohibition on certain operational expenses
 7010.(a)First-Class travelNone of the funds made available by this Act may be used for first-class travel by employees of United States Government departments and agencies funded by this Act in contravention of section 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations.
 (b)Computer networksNone of the funds made available by this Act for the operating expenses of any United States Government department or agency may be used to establish or maintain a computer network for use by such department or agency unless such network has filters designed to block access to sexually explicit Web sites: Provided, That nothing in this subsection shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency, or any other entity carrying out the following activities: criminal investigations, prosecutions, and adjudications; administrative discipline; and the monitoring of such Web sites undertaken as part of official business.
 (c)Prohibition on promotion of tobaccoNone of the funds made available by this Act shall be available to promote the sale or export of tobacco or tobacco products, or to seek the reduction or removal by any foreign country of restrictions on the marketing of tobacco or tobacco products, except for restrictions which are not applied equally to all tobacco or tobacco products of the same type.
				Availability of
	 funds
 7011.No part of any appropriation contained in this Act shall remain available for obligation after the expiration of the current fiscal year unless expressly so provided by this Act: Provided, That funds appropriated for the purposes of chapters 1 and 8 of part I, section 661, chapters 4, 5, 6, 8, and 9 of part II of the Foreign Assistance Act of 1961, section 23 of the Arms Export Control Act, and funds provided under the headings Development Credit Authority and Assistance for Europe, Eurasia and Central Asia shall remain available for an additional 4 years from the date on which the availability of such funds would otherwise have expired, if such funds are initially obligated before the expiration of their respective periods of availability contained in this Act: Provided further, That notwithstanding any other provision of this Act, any funds made available for the purposes of chapter 1 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961 which are allocated or obligated for cash disbursements in order to address balance of payments or economic policy reform objectives, shall remain available for an additional 4 years from the date on which the availability of such funds would otherwise have expired, if such funds are initially allocated or obligated before the expiration of their respective periods of availability contained in this Act:  Provided further, That the Secretary of State shall provide a report to the Committees on Appropriations not later than October 30, 2018, detailing by account and source year, the use of this authority during the previous fiscal year.
				LIMITATION ON ASSISTANCE TO COUNTRIES IN DEFAULT
 7012.No part of any appropriation provided under titles III through VI in this Act shall be used to furnish assistance to the government of any country which is in default during a period in excess of 1 calendar year in payment to the United States of principal or interest on any loan made to the government of such country by the United States pursuant to a program for which funds are appropriated under this Act unless the President determines, following consultation with the Committees on Appropriations, that assistance for such country is in the national interest of the United States.
				prohibition on taxation of united states
	 assistance
 7013.(a)prohibition on taxationNone of the funds appropriated under titles III through VI of this Act may be made available to provide assistance for a foreign country under a new bilateral agreement governing the terms and conditions under which such assistance is to be provided unless such agreement includes a provision stating that assistance provided by the United States shall be exempt from taxation, or reimbursed, by the foreign government, and the Secretary of State and the Administrator of the United States Agency for International Development shall expeditiously seek to negotiate amendments to existing bilateral agreements, as necessary, to conform with this requirement.
				(b)Notification and reimbursement of foreign
 taxesAn amount equivalent to 200 percent of the total taxes assessed during fiscal year 2018 on funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs by a foreign government or entity against United States assistance programs, either directly or through grantees, contractors, and subcontractors, shall be withheld from obligation from funds appropriated for assistance for fiscal year 2019 and for prior fiscal years and allocated for the central government of such country or for the West Bank and Gaza program, as applicable, if, not later than September 30, 2019, such taxes have not been reimbursed: Provided, That the Secretary of State shall report to the Committees on Appropriations by such date on the foreign governments and entities that have not reimbursed such taxes, including any amount of funds withheld pursuant to this subsection.
 (c)de minimis exceptionForeign taxes of a de minimis nature shall not be subject to the provisions of subsection (b).
 (d)reprogramming of fundsFunds withheld from obligation for each foreign government or entity pursuant to subsection (b) shall be reprogrammed for assistance for countries which do not assess taxes on United States assistance or which have an effective arrangement that is providing substantial reimbursement of such taxes, and that can reasonably accommodate such assistance in a programmatically responsible manner.
				(e)determinations
 (1)In generalThe provisions of this section shall not apply to any foreign government or entity that assesses such taxes if the Secretary of State reports to the Committees on Appropriations that—
 (A)such foreign government or entity has an effective arrangement that is providing substantial reimbursement of such taxes; or
 (B)the foreign policy interests of the United States outweigh the purpose of this section to ensure that United States assistance is not subject to taxation.
 (2)ConsultationThe Secretary of State shall consult with the Committees on Appropriations at least 15 days prior to exercising the authority of this subsection with regard to any foreign government or entity.
 (f)implementationThe Secretary of State shall issue and update rules, regulations, or policy guidance, as appropriate, to implement the prohibition against the taxation of assistance contained in this section.
 (g)definitionsAs used in this section— (1)the term ‘‘bilateral agreement’’ refers to a framework bilateral agreement between the Government of the United States and the government of the country receiving assistance that describes the privileges and immunities applicable to United States foreign assistance for such country generally, or an individual agreement between the Government of the United States and such government that describes, among other things, the treatment for tax purposes that will be accorded the United States assistance provided under that agreement; and
 (2)the term taxes and taxation shall include value added taxes and customs duties but shall not include individual income taxes assessed to local staff.
					reservations of
	 funds
 7014.(a)reprogrammingFunds appropriated under titles III through VI of this Act which are specifically designated may be reprogrammed for other programs within the same account notwithstanding the designation if compliance with the designation is made impossible by operation of any provision of this or any other Act: Provided, That any such reprogramming shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That assistance that is reprogrammed pursuant to this subsection shall be made available under the same terms and conditions as originally provided.
 (b)extension of availabilityIn addition to the authority contained in subsection (a), the original period of availability of funds appropriated by this Act and administered by the Department of State or the United States Agency for International Development that are specifically designated for particular programs or activities by this or any other Act may be extended for an additional fiscal year if the Secretary of State or the USAID Administrator, as appropriate, determines and reports promptly to the Committees on Appropriations that the termination of assistance to a country or a significant change in circumstances makes it unlikely that such designated funds can be obligated during the original period of availability: Provided, That such designated funds that continue to be available for an additional fiscal year shall be obligated only for the purpose of such designation.
 (c)other actsCeilings and specifically designated funding levels contained in this Act shall not be applicable to funds or authorities appropriated or otherwise made available by any subsequent Act unless such Act specifically so directs: Provided, That specifically designated funding levels or minimum funding requirements contained in any other Act shall not be applicable to funds appropriated by this Act.
				Notification
	 requirements
 7015.(a)Notification of changes in programs, projects, and activitiesNone of the funds made available in titles I and II of this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs to the departments and agencies funded by this Act that remain available for obligation in fiscal year 2018, or provided from any accounts in the Treasury of the United States derived by the collection of fees or of currency reflows or other offsetting collections, or made available by transfer, to the departments and agencies funded by this Act, shall be available for obligation to—
 (1)create new programs; (2)suspend or eliminate a program, project, or activity;
 (3)close, suspend, open, or reopen a mission or post; (4)create, close, reorganize, downsize, or rename bureaus, centers, or offices; or
 (5)contract out or privatize any functions or activities presently performed by Federal employees; unless previously justified to the Committees on Appropriations or such Committees are notified 15 days in advance of such obligation.(b)Notification of reprogramming of fundsNone of the funds provided under titles I and II of this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs, to the departments and agencies funded under titles I and II of this Act that remain available for obligation in fiscal year 2018, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the department and agency funded under title I of this Act, shall be available for obligation or expenditure for activities, programs, or projects through a reprogramming of funds in excess of $1,000,000 or 10 percent, whichever is less, that—
 (1)augments or changes existing programs, projects, or activities; (2)relocates an existing office or employees;
 (3)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or
 (4)results from any general savings, including savings from a reduction in personnel, which would result in a change in existing programs, activities, or projects as approved by the Congress;
					unless the Committees on Appropriations are notified 15 days in advance of such reprogramming of
 funds.(c)Notification requirementNone of the funds made available by this Act under the headings Global Health Programs, Development Assistance, International Organizations and Programs, Trade and Development Agency, International Narcotics Control and Law Enforcement, Economic Support Fund, Democracy Fund, Assistance for Europe, Eurasia and Central Asia, Peacekeeping Operations, Nonproliferation, Anti-terrorism, Demining and Related Programs, Millennium Challenge Corporation, Foreign Military Financing Program, International Military Education and Training, and Peace Corps, shall be available for obligation for activities, programs, projects, type of materiel assistance, countries, or other operations not justified or in excess of the amount justified to the Committees on Appropriations for obligation under any of these specific headings unless the Committees on Appropriations are notified 15 days in advance: Provided, That the President shall not enter into any commitment of funds appropriated for the purposes of section 23 of the Arms Export Control Act for the provision of major defense equipment, other than conventional ammunition, or other major defense items defined to be aircraft, ships, missiles, or combat vehicles, not previously justified to Congress or 20 percent in excess of the quantities justified to Congress unless the Committees on Appropriations are notified 15 days in advance of such commitment: Provided further, That requirements of this subsection or any similar provision of this or any other Act shall not apply to any reprogramming for an activity, program, or project for which funds are appropriated under titles III through VI of this Act of less than 10 percent of the amount previously justified to Congress for obligation for such activity, program, or project for the current fiscal year: Provided further, That any notification submitted pursuant to subsection (f) of this section shall include information (if known on the date of transmittal of such notification) on the use of notwithstanding authority: Provided further, That if subsequent to the notification of assistance it becomes necessary to rely on notwithstanding authority, the Committees on Appropriations should be informed at the earliest opportunity and to the extent practicable.
				(d)Department of defense programs and funding notifications
 (1)ProgramsNotwithstanding any other provision of law, none of the funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available to support or continue any program initially funded under any authority of title 10, United States Code, or any Act making or authorizing appropriations for the Department of Defense, unless the Secretary of State, in consultation with the Secretary of Defense, submits to the Committees on Appropriations a detailed justification to support or continue any such program: Provided, That such justification shall include a description of such program and the estimated costs associated with support or continuation: Provided further, That funds appropriated by this Act that are made available to support or continue any such program shall be subject to the regular notification procedures of the Committees on Appropriations.
 (2)FundingNotwithstanding any other provision of law, with the exception of funds transferred to, and merged with, funds appropriated under title I of this Act, funds transferred by the Department of Defense to the Department of State and the United States Agency for International Development for assistance for foreign countries and international organizations shall be subject to the regular notification procedures of the Committees on Appropriations.
 (e)WaiverThe requirements of this section or any similar provision of this Act or any other Act, including any prior Act requiring notification in accordance with the regular notification procedures of the Committees on Appropriations, may be waived if failure to do so would pose a substantial risk to human health or welfare: Provided, That in case of any such waiver, notification to the Committees on Appropriations shall be provided as early as practicable, but in no event later than 3 days after taking the action to which such notification requirement was applicable, in the context of the circumstances necessitating such waiver: Provided further, That any notification provided pursuant to such a waiver shall contain an explanation of the emergency circumstances.
 (f)Country notification requirementsNone of the funds appropriated under titles III through VI of this Act may be obligated or expended for assistance for Afghanistan, Bahrain, Bolivia, Burma, Cambodia, Cameroon, Colombia, Cuba, Ecuador, Egypt, El Salvador, Ethiopia, Guatemala, Haiti, Honduras, Iran, Iraq, Kenya, Lebanon, Libya, Mexico, Pakistan, Philippines, the Russian Federation, Somalia, South Sudan, Sri Lanka, Sudan, Syria, Uzbekistan, Venezuela, Yemen, and Zimbabwe except as provided through the regular notification procedures of the Committees on Appropriations.
 (g)Trust fundsFunds appropriated or otherwise made available in title III of this Act and prior Acts making funds available for the Department of State, foreign operations, and related programs that are made available for a trust fund held by an international financial institution as defined by section 7034(r)(3) of this Act shall be subject to the regular notification procedures of the Committees on Appropriations.
				(h)Other program notification requirement
 (1)Diplomatic and consular programsFunds appropriated under Title I of this Act under the heading Diplomatic and Consular Programs that are made available for a pilot program for lateral entry into the Foreign Service shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.
 (2)Other programsFunds appropriated by this Act that are made available for the following programs and activities shall be subject to the regular notification procedures of the Committees on Appropriations:
 (A)The Global Engagement Center, except that the Secretary of State shall consult with the appropriate congressional committees prior to submitting such notification.
 (B)The Power Africa initiative. (C)Community-based police assistance conducted pursuant to the authority of section 7049 of this Act.
 (D)Programs to counter foreign fighters and extremist organizations, pursuant to section 7073(a) of this Act.
 (E)The Relief and Recovery Fund. (F)The Women Entrepreneurs Financing Initiative, except that funds made available for such initiative in prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be subject to the regular notification procedures of the Committees on Appropriations.
 (G)The Global Security Contingency Fund. (i)Withholding of fundsFunds appropriated by this Act under titles III and IV that are withheld from obligation or otherwise not programmed as a result of application of a provision of law in this or any other Act shall, if reprogrammed, be subject to the regular notification procedures of the Committees on Appropriations.
 (j)Requirement to inform and coordinateThe Secretary of State shall promptly inform the appropriate congressional committees of each instance in which funds appropriated by this Act for assistance for Iraq, Libya, Somalia, and Syria, the Counterterrorism Partnership Fund, the Relief and Recovery Fund, and to counter extremism and foreign fighters abroad, have been diverted or destroyed, to include the type and amount of assistance, a description of the incident and parties involved, and an explanation of the response of the Department of State or USAID, as appropriate: Provided, That the Secretary shall ensure such funds are coordinated with, and complement, the programs of other United States Government departments and agencies and international partners in such countries and on such activities.
				NOTIFICATION ON EXCESS DEFENSE EQUIPMENT
 7016.Prior to providing excess Department of Defense articles in accordance with section 516(a) of the Foreign Assistance Act of 1961, the Department of Defense shall notify the Committees on Appropriations to the same extent and under the same conditions as other committees pursuant to subsection (f) of that section: Provided, That before issuing a letter of offer to sell excess defense articles under the Arms Export Control Act, the Department of Defense shall notify the Committees on Appropriations in accordance with the regular notification procedures of such Committees if such defense articles are significant military equipment (as defined in section 47(9) of the Arms Export Control Act) or are valued (in terms of original acquisition cost) at $7,000,000 or more, or if notification is required elsewhere in this Act for the use of appropriated funds for specific countries that would receive such excess defense articles: Provided further, That such Committees shall also be informed of the original acquisition cost of such defense articles.
				Limitation on availability of funds for
	 international organizations and programs
 7017.Subject to the regular notification procedures of the Committees on Appropriations, funds appropriated under titles I and III through V of this Act, which are returned or not made available for organizations and programs because of the implementation of section 307(a) of the Foreign Assistance Act of 1961, shall remain available for obligation until September 30, 2020: Provided, That the requirement to withhold funds for programs in Burma under section 307(a) of the Foreign Assistance Act of 1961 shall not apply to funds appropriated by this Act.
				Prohibition on funding for abortions and
	 involuntary sterilization
 7018.None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for the performance of abortions as a method of family planning or to motivate or coerce any person to practice abortions. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for the performance of involuntary sterilization as a method of family planning or to coerce or provide any financial incentive to any person to undergo sterilizations. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for any biomedical research which relates in whole or in part, to methods of, or the performance of, abortions or involuntary sterilization as a means of family planning. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be obligated or expended for any country or organization if the President certifies that the use of these funds by any such country or organization would violate any of the above provisions related to abortions and involuntary sterilizations.
				allocations and reports
 7019.(a)AllocationsUnless otherwise specified by this Act, funds appropriated by this Act under the headings Diplomatic and Consular Programs and Operating Expenses and under titles III through V shall be made available in the amounts specifically designated in the respective tables included in the report accompanying this Act, except for amounts designated in such tables for International Military Education and Training, Relief and Recovery Fund, and funds for which the initial period of availability has expired: Provided, That such designated amounts for foreign countries and international organizations shall serve as the amounts for such countries and international organizations transmitted to Congress in the report required by section 653(a) of the Foreign Assistance Act of 1961.
 (b)ReportsThe Secretary of State and the Administrator of the United States Agency for International Development, as appropriate, shall submit the reports required in the report accompanying this Act in the manner described.
 (c)Withholding of fundsOf the funds appropriated by this Act under the heading International Military Education and Training, 15 percent shall be withheld from obligation until the Secretary of State submits to the appropriate congressional committees the report required under this heading in the Joint Explanatory Statement accompanying the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31), as described.
				representation and entertainment
	 expenses
 7020.(a)Uses of fundsEach Federal department, agency, or entity funded in titles I or II of this Act, and the Department of the Treasury and independent agencies funded in titles III or VI of this Act, shall take steps to ensure that domestic and overseas representation and entertainment expenses further official agency business and United States foreign policy interests, and—
 (1)are primarily for fostering relations outside of the Executive Branch;
 (2)are principally for meals and events of a protocol nature;
 (3)are not for employee-only events; and
 (4)do not include activities that are substantially of a recreational character.
 (b)LimitationsNone of the funds appropriated or otherwise made available by this Act under the headings International Military Education and Training or Foreign Military Financing Program for Informational Program activities or under the headings Global Health Programs, Development Assistance, Economic Support Fund, and Assistance for Europe, Eurasia and Central Asia may be obligated or expended to pay for—
 (1)alcoholic beverages; or
 (2)entertainment expenses for activities that are substantially of a recreational character, including entrance fees at sporting events, theatrical and musical productions, and amusement parks.
					Prohibition on assistance to governments supporting international terrorism
			7021.(a)Lethal military equipment exports
 (1)ProhibitionNone of the funds appropriated or otherwise made available by titles III through VI of this Act may be made available to any foreign government which provides lethal military equipment to a country the government of which the Secretary of State has determined supports international terrorism for purposes of section 6(j) of the Export Administration Act of 1979 as continued in effect pursuant to the International Emergency Economic Powers Act: Provided, That the prohibition under this section with respect to a foreign government shall terminate 12 months after that government ceases to provide such military equipment: Provided further, That this section applies with respect to lethal military equipment provided under a contract entered into after October 1, 1997.
 (2)DeterminationAssistance restricted by paragraph (1) or any other similar provision of law, may be furnished if the President determines that to do so is important to the national interest of the United States.
 (3)ReportWhenever the President makes a determination pursuant to paragraph (2), the President shall submit to the Committees on Appropriations a report with respect to the furnishing of such assistance, including a detailed explanation of the assistance to be provided, the estimated dollar amount of such assistance, and an explanation of how the assistance furthers United States national interest.
					(b)Bilateral assistance
 (1)LimitationsFunds appropriated for bilateral assistance in titles III through VI of this Act and funds appropriated under any such title in prior Acts making appropriations for the Department of State, foreign operations, and related programs, shall not be made available to any foreign government which the President determines—
 (A)grants sanctuary from prosecution to any individual or group which has committed an act of international terrorism;
 (B)otherwise supports international terrorism; or (C)is controlled by an organization designated as a terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).
 (2)WaiverThe President may waive the application of paragraph (1) to a government if the President determines that national security or humanitarian reasons justify such waiver: Provided, That the President shall publish each such waiver in the Federal Register and, at least 15 days before the waiver takes effect, shall notify the Committees on Appropriations of the waiver (including the justification for the waiver) in accordance with the regular notification procedures of the Committees on Appropriations.
					Authorization requirements
 7022.Funds appropriated by this Act, except funds appropriated under the heading Trade and Development Agency, may be obligated and expended notwithstanding section 10 of Public Law 91–672 (22 U.S.C. 2412), section 15 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2680), section 313 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 6212), and section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 3094(a)(1)). definition of program, project, and activity 7023.For the purpose of titles II through VI of this Act program, project, and activity shall be defined at the appropriations Act account level and shall include all appropriations and authorizations Acts funding directives, ceilings, and limitations with the exception that for the following accounts: Economic Support Fund, Assistance for Europe, Eurasia and Central Asia, and Foreign Military Financing Program, program, project, and activity shall also be considered to include country, regional, and central program level funding within each such account; and for the development assistance accounts of the United States Agency for International Development, program, project, and activity shall also be considered to include central, country, regional, and program level funding, either as—
 (1)justified to Congress; or (2)allocated by the Executive Branch in accordance with a report, to be provided to the Committees on Appropriations within 30 days after the enactment of this Act, as required by section 653(a) of the Foreign Assistance Act of 1961 or as modified pursuant to section 7019 of this Act.
				Authorities for the peace corps, inter-american foundation and united states african development
			 foundation
 7024.Unless expressly provided to the contrary, provisions of this or any other Act, including provisions contained in prior Acts authorizing or making appropriations for the Department of State, foreign operations, and related programs, shall not be construed to prohibit activities authorized by or conducted under the Peace Corps Act, the Inter-American Foundation Act or the African Development Foundation Act: Provided, That prior to conducting activities in a country for which assistance is prohibited, the agency shall consult with the Committees on Appropriations and report to such Committees within 15 days of taking such action.
				commerce, trade and surplus
	 commodities
 7025.(a)World marketsNone of the funds appropriated or made available pursuant to titles III through VI of this Act for direct assistance and none of the funds otherwise made available to the Export-Import Bank and the Overseas Private Investment Corporation shall be obligated or expended to finance any loan, any assistance, or any other financial commitments for establishing or expanding production of any commodity for export by any country other than the United States, if the commodity is likely to be in surplus on world markets at the time the resulting productive capacity is expected to become operative and if the assistance will cause substantial injury to United States producers of the same, similar, or competing commodity: Provided, That such prohibition shall not apply to the Export-Import Bank if in the judgment of its Board of Directors the benefits to industry and employment in the United States are likely to outweigh the injury to United States producers of the same, similar, or competing commodity, and the Chairman of the Board so notifies the Committees on Appropriations: Provided further, That this subsection shall not prohibit—
 (1)activities in a country that is eligible for assistance from the International Development Association, is not eligible for assistance from the International Bank for Reconstruction and Development, and does not export on a consistent basis the agricultural commodity with respect to which assistance is furnished; or
 (2)activities in a country the President determines is recovering from widespread conflict, a humanitarian crisis, or a complex emergency.
 (b)ExportsNone of the funds appropriated by this or any other Act to carry out chapter 1 of part I of the Foreign Assistance Act of 1961 shall be available for any testing or breeding feasibility study, variety improvement or introduction, consultancy, publication, conference, or training in connection with the growth or production in a foreign country of an agricultural commodity for export which would compete with a similar commodity grown or produced in the United States: Provided, That this subsection shall not prohibit—
 (1)activities designed to increase food security in developing countries where such activities will not have a significant impact on the export of agricultural commodities of the United States;
 (2)research activities intended primarily to benefit United States producers; (3)activities in a country that is eligible for assistance from the International Development Association, is not eligible for assistance from the International Bank for Reconstruction and Development, and does not export on a consistent basis the agricultural commodity with respect to which assistance is furnished; or
 (4)activities in a country the President determines is recovering from widespread conflict, a humanitarian crisis, or a complex emergency.
 (c)International Financial InstitutionsThe Secretary of the Treasury shall instruct the United States executive directors of the international financial institutions, as defined in section 7034(r)(3) of this Act, to use the voice and vote of the United States to oppose any assistance by such institutions, using funds appropriated or made available by this Act, for the production or extraction of any commodity or mineral for export, if it is in surplus on world markets and if the assistance will cause substantial injury to United States producers of the same, similar, or competing commodity.
				separate
	 accounts
			7026.(a)Separate Accounts for Local Currencies
 (1)AgreementsIf assistance is furnished to the government of a foreign country under chapters 1 and 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 under agreements which result in the generation of local currencies of that country, the Administrator of the United States Agency for International Development shall—
 (A)require that local currencies be deposited in a separate account established by that government; (B)enter into an agreement with that government which sets forth—
 (i)the amount of the local currencies to be generated; and (ii)the terms and conditions under which the currencies so deposited may be utilized, consistent with this section; and
 (C)establish by agreement with that government the responsibilities of USAID and that government to monitor and account for deposits into and disbursements from the separate account.
 (2)Uses of local currenciesAs may be agreed upon with the foreign government, local currencies deposited in a separate account pursuant to subsection (a), or an equivalent amount of local currencies, shall be used only—
 (A)to carry out chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 (as the case may be), for such purposes as—
 (i)project and sector assistance activities; or (ii)debt and deficit financing; or
 (B)for the administrative requirements of the United States Government. (3)Programming accountabilityUSAID shall take all necessary steps to ensure that the equivalent of the local currencies disbursed pursuant to subsection (a)(2)(A) from the separate account established pursuant to subsection (a)(1) are used for the purposes agreed upon pursuant to subsection (a)(2).
 (4)Termination of assistance programsUpon termination of assistance to a country under chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 (as the case may be), any unencumbered balances of funds which remain in a separate account established pursuant to subsection (a) shall be disposed of for such purposes as may be agreed to by the government of that country and the United States Government.
 (5)ReportThe USAID Administrator shall report as part of the congressional budget justification submitted to the Committees on Appropriations on the use of local currencies for the administrative requirements of the United States Government as authorized in subsection (a)(2)(B), and such report shall include the amount of local currency (and United States dollar equivalent) used or to be used for such purpose in each applicable country.
					(b)Separate Accounts for Cash Transfers
 (1)In generalIf assistance is made available to the government of a foreign country, under chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961, as cash transfer assistance or as nonproject sector assistance, that country shall be required to maintain such funds in a separate account and not commingle with any other funds.
 (2)Applicability of other provisions of lawSuch funds may be obligated and expended notwithstanding provisions of law which are inconsistent with the nature of this assistance including provisions which are referenced in the Joint Explanatory Statement of the Committee of Conference accompanying House Joint Resolution 648 (House Report No. 98–1159).
 (3)NotificationAt least 15 days prior to obligating any such cash transfer or nonproject sector assistance, the President shall submit a notification through the regular notification procedures of the Committees on Appropriations, which shall include a detailed description of how the funds proposed to be made available will be used, with a discussion of the United States interests that will be served by such assistance (including, as appropriate, a description of the economic policy reforms that will be promoted by such assistance).
 (4)ExemptionNonproject sector assistance funds may be exempt from the requirements of paragraph (1) only through the regular notification procedures of the Committees on Appropriations.
					eligibility for
	 assistance
 7027.(a)Assistance Through Nongovernmental OrganizationsRestrictions contained in this or any other Act with respect to assistance for a country shall not be construed to restrict assistance in support of programs of nongovernmental organizations from funds appropriated by this Act to carry out the provisions of chapters 1, 10, 11, and 12 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961 and from funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia: Provided, That before using the authority of this subsection to furnish assistance in support of programs of nongovernmental organizations, the President shall notify the Committees on Appropriations pursuant to the regular notification procedures, including a description of the program to be assisted, the assistance to be provided, and the reasons for furnishing such assistance: Provided further, That nothing in this subsection shall be construed to alter any existing statutory prohibitions against abortion or involuntary sterilizations contained in this or any other Act.
 (b)Public Law 480During fiscal year 2018, restrictions contained in this or any other Act with respect to assistance for a country shall not be construed to restrict assistance under the Food for Peace Act (Public Law 83–480; 7 U.S.C. 1721 et seq.): Provided, That none of the funds appropriated to carry out title I of such Act and made available pursuant to this subsection may be obligated or expended except as provided through the regular notification procedures of the Committees on Appropriations.
 (c)ExceptionThis section shall not apply— (1)with respect to section 620A of the Foreign Assistance Act of 1961 or any comparable provision of law prohibiting assistance to countries that support international terrorism; or
 (2)with respect to section 116 of the Foreign Assistance Act of 1961 or any comparable provision of law prohibiting assistance to the government of a country that violates internationally recognized human rights.
					local
	 competition
 7028.(a)Requirements for exceptions to competition for local entitiesFunds appropriated by this Act that are made available to the United States Agency for International Development may only be made available for limited competitions through local entities if—
 (1)prior to the determination to limit competition to local entities, USAID has— (A)assessed the level of local capacity to effectively implement, manage, and account for programs included in such competition; and
 (B)documented the written results of the assessment and decisions made; and (2)prior to making an award after limiting competition to local entities—
 (A)each successful local entity has been determined to be responsible in accordance with USAID guidelines; and
 (B)effective monitoring and evaluation systems are in place to ensure that award funding is used for its intended purposes; and
 (3)no level of acceptable fraud is assumed. (b)ReportIn addition to the requirements of subsection (a)(1), the USAID Administrator shall report to the appropriate congressional committees not later than 45 days after the end of fiscal year 2018 on all awards subject to limited or no competition for local entities: Provided, That such report shall be posted on the USAID Web site: Provided further, That the requirements of this subsection shall only apply to awards in excess of $3,000,000 and sole source awards to local entities in excess of $2,000,000.
 (c)Extension of Procurement AuthoritySection 7077 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74) shall continue in effect during fiscal year 2018.
				International financial
	 institutions
 7029.(a)Evaluations and ReportThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to seek to require that such institution adopts and implements a publicly available policy, including the strategic use of peer reviews and external experts, to conduct independent, in-depth evaluations of the effectiveness of at least 25 percent of all loans, grants, programs, and significant analytical non-lending activities in advancing the institution’s goals of reducing poverty and promoting equitable economic growth, consistent with relevant safeguards, to ensure that decisions to support such loans, grants, programs, and activities are based on accurate data and objective analysis: Provided, That not later than 45 days after enactment of this Act, the Secretary shall submit a report to the Committees on Appropriations on steps taken in fiscal year 2017 by the United States executive directors and the international financial institutions consistent with this subsection compared to the previous fiscal year.
				(b)Safeguards
 (1)The Secretary of the Treasury shall instruct the United States Executive Director of the International Bank for Reconstruction and Development and the International Development Association to vote against any loan, grant, policy, or strategy if such institution has adopted and is implementing any social or environmental safeguard relevant to such loan, grant, policy, or strategy that provides less protection than World Bank safeguards in effect on September 30, 2015.
 (2)The Secretary of the Treasury should instruct the United States executive director of each international financial institution to vote against loans or other financing for projects unless such projects—
 (A)provide for accountability and transparency, including the collection, verification and publication of beneficial ownership information related to extractive industries and on-site monitoring during the life of the project;
 (B)will be developed and carried out in accordance with best practices regarding environmental conservation; cultural protection; and empowerment of local populations, including free, prior and informed consent of affected indigenous communities;
 (C)do not provide incentives for, or facilitate, forced displacement; and (D)do not partner with or otherwise involve enterprises owned or controlled by the armed forces.
 (c)CompensationNone of the funds appropriated under title V of this Act may be made as payment to any international financial institution while the United States executive director to such institution is compensated by the institution at a rate which, together with whatever compensation such executive director receives from the United States, is in excess of the rate provided for an individual occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, or while any alternate United States executive director to such institution is compensated by the institution at a rate in excess of the rate provided for an individual occupying a position at level V of the Executive Schedule under section 5316 of title 5, United States Code.
 (d)Human RightsThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to seek to require that such institution conducts rigorous human rights due diligence and risk management, as appropriate, in connection with any loan, grant, policy, or strategy of such institution: Provided, That prior to voting on any such loan, grant, policy, or strategy the executive director shall consult with the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, if the executive director has reason to believe that such loan, grant, policy, or strategy could result in forced displacement or other violation of human rights.
 (e)Fraud and CorruptionThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to promote in loan, grant, and other financing agreements improvements in borrowing countries’ financial management and judicial capacity to investigate, prosecute, and punish fraud and corruption.
 (f)Beneficial Ownership InformationThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to seek to require that such institution collects, verifies, and publishes, to the maximum extent practicable, beneficial ownership information (excluding proprietary information) for any corporation or limited liability company, other than a publicly listed company, that receives funds from any such financial institution: Provided, That not later than 45 days after enactment of this Act, the Secretary shall submit a report to the Committees on Appropriations on steps taken in fiscal year 2017 by the United States executive directors and the international financial institutions consistent with this subsection compared to the previous fiscal year.
 (g)Whistleblower protectionsThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to seek to require that each such institution is effectively implementing and enforcing policies and procedures which reflect best practices for the protection of whistleblowers from retaliation, including best practices for—
 (1)protection against retaliation for internal and lawful public disclosure; (2)legal burdens of proof;
 (3)statutes of limitation for reporting retaliation; (4)access to independent adjudicative bodies, including external arbitration; and
 (5)results that eliminate the effects of proven retaliation. debt-for-development 7030.In order to enhance the continued participation of nongovernmental organizations in debt-for-development and debt-for-nature exchanges, a nongovernmental organization which is a grantee or contractor of the United States Agency for International Development may place in interest bearing accounts local currencies which accrue to that organization as a result of economic assistance provided under title III of this Act and, subject to the regular notification procedures of the Committees on Appropriations, any interest earned on such investment shall be used for the purpose for which the assistance was provided to that organization.
				FINANCIAL MANAGEMENT AND BUDGET
	 TRANSPARENCY
				7031.(a)Limitation on direct
		government-to-Government assistance
 (1)RequirementsFunds appropriated by this Act may be made available for direct government-to-government assistance only if—
 (A)(i)each implementing agency or ministry to receive assistance has been assessed and is considered to have the systems required to manage such assistance and any identified vulnerabilities or weaknesses of such agency or ministry have been addressed;
 (ii)the recipient agency or ministry employs and utilizes staff with the necessary technical, financial, and management capabilities;
 (iii)the recipient agency or ministry has adopted competitive procurement policies and systems; (iv)effective monitoring and evaluation systems are in place to ensure that such assistance is used for its intended purposes;
 (v)no level of acceptable fraud is assumed; and (vi)the government of the recipient country is taking steps to publicly disclose on an annual basis its national budget, to include income and expenditures;
 (B)the recipient government is in compliance with the principles set forth in section 7013 of this Act;
 (C)the recipient agency or ministry is not headed or controlled by an organization designated as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189);
 (D)the Government of the United States and the government of the recipient country have agreed, in writing, on clear and achievable objectives for the use of such assistance, which should be made available on a cost-reimbursable basis; and
 (E)the recipient government is taking steps to protect the rights of civil society, including freedoms of expression, association, and assembly.
 (2)Consultation and NotificationIn addition to the requirements in paragraph (1), no funds may be made available for direct government-to-government assistance without prior consultation with, and notification of, the Committees on Appropriations: Provided, That such notification shall contain an explanation of how the proposed activity meets the requirements of paragraph (1): Provided further, That the requirements of this paragraph shall only apply to direct government-to-government assistance in excess of $10,000,000 and all funds available for cash transfer, budget support, and cash payments to individuals.
 (3)Suspension of AssistanceThe Administrator of the United States Agency for International Development or the Secretary of State, as appropriate, shall suspend any direct government-to-government assistance if the Administrator or the Secretary has credible information of material misuse of such assistance, unless the Administrator or the Secretary reports to the Committees on Appropriations that it is in the national interest of the United States to continue such assistance, including a justification, or that such misuse has been appropriately addressed.
 (4)Submission of InformationThe Secretary of State shall submit to the Committees on Appropriations, concurrent with the fiscal year 2019 congressional budget justification materials, amounts planned for assistance described in paragraph (1) by country, proposed funding amount, source of funds, and type of assistance.
 (5)ReportNot later than 90 days after the enactment of this Act and every 6 months thereafter until September 30, 2019, the USAID Administrator shall submit to the Committees on Appropriations a report that—
 (A)details all assistance described in paragraph (1) provided during the previous 6-month period by country, funding amount, source of funds, and type of such assistance; and
 (B)the type of procurement instrument or mechanism utilized and whether the assistance was provided on a reimbursable basis.
 (6)Debt Service Payment ProhibitionNone of the funds made available by this Act may be used by the government of any foreign country for debt service payments owed by any country to any international financial institution: Provided, That for purposes of this paragraph, the term international financial institution has the meaning given the term in section 7034(r)(3) of this Act.
					(b)National Budget and Contract Transparency
 (1)Minimum Requirements of Fiscal TransparencyThe Secretary of State shall continue to update and strengthen the minimum requirements of fiscal transparency for each government receiving assistance appropriated by this Act, as identified in the report required by section 7031(b) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76; 128 Stat. 510).
 (2)DefinitionFor purposes of paragraph (1), minimum requirements of fiscal transparency are requirements consistent with those in subsection (a)(1), and the public disclosure of national budget documentation (to include receipts and expenditures by ministry) and government contracts and licenses for natural resource extraction (to include bidding and concession allocation practices).
 (3)Determination and reportFor each government identified pursuant to paragraph (1), the Secretary of State, not later than 180 days after enactment of this Act, shall make or update any determination of significant progress or no significant progress in meeting the minimum requirements of fiscal transparency, and make such determinations publicly available in an annual Fiscal Transparency Report to be posted on the Department of State Web site: Provided, That the Secretary shall identify the significant progress made by each such government to publicly disclose national budget documentation, contracts, and licenses which are additional to such information disclosed in previous fiscal years, and include specific recommendations of short- and long-term steps such government should take to improve fiscal transparency: Provided further, That the annual report shall include a detailed description of how funds appropriated by this Act are being used to improve fiscal transparency, and identify benchmarks for measuring progress.
 (4)AssistanceFunds appropriated under title III of this Act shall be made available for programs and activities to assist governments identified pursuant to paragraph (1) to improve budget transparency and to support civil society organizations in such countries that promote budget transparency: Provided, That such sums shall be in addition to funds otherwise available for such purposes: Provided further, That a description of the uses of such funds shall be included in the annual Fiscal Transparency Report required by paragraph (3).
					(c)Anti-Kleptocracy and Human Rights
 (1)(A)IneligibilityOfficials of foreign governments and their immediate family members about whom the Secretary of State has credible information have been involved in significant corruption, including corruption related to the extraction of natural resources, or a gross violation of human rights shall be ineligible for entry into the United States.
 (B)The Secretary shall also publicly or privately designate or identify officials of foreign governments and their immediate family members about whom the Secretary has such credible information without regard to whether the individual has applied for a visa.
 (2)ExceptionIndividuals shall not be ineligible if entry into the United States would further important United States law enforcement objectives or is necessary to permit the United States to fulfill its obligations under the United Nations Headquarters Agreement: Provided, That nothing in paragraph (1) shall be construed to derogate from United States Government obligations under applicable international agreements.
 (3)WaiverThe Secretary may waive the application of paragraph (1) with respect to an individual if the Secretary determines that the waiver would serve a compelling national interest or that the circumstances which caused the individual to be ineligible have changed sufficiently.
 (4)ReportNot later than 6 months after enactment of this Act, the Secretary of State shall submit a report, including a classified annex if necessary, to the Committees on Appropriations and the Committees on the Judiciary describing the information related to corruption or violation of human rights concerning each of the individuals found ineligible in the previous 12 months pursuant to paragraph (1)(A) as well as the individuals who the Secretary designated or identified pursuant to paragraph (1)(B), or who would be ineligible but for the application of paragraph (2), a list of any waivers provided under paragraph (3), and the justification for each waiver.
 (5)Posting of reportAny unclassified portion of the report required under paragraph (4) shall be posted on the Department of State Web site.
 (6)ClarificationFor purposes of paragraphs (1)(B), (4), and (5), the records of the Department of State and of diplomatic and consular offices of the United States pertaining to the issuance or refusal of visas or permits to enter the United States shall not be considered confidential.
 (d)Networks of corruptionIf the Secretary of State has credible information of networks of corruption involving the participation of, or support from, a senior official in a country that receives assistance funded by this Act under titles III or IV, the Secretary shall update the report on such networks required by section 7031(d) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31), which shall also include the information required under this section in the report accompanying this Act.
				(e)Extraction of natural resources
 (1)AssistanceFunds appropriated by this Act shall be made available to promote and support transparency and accountability of expenditures and revenues related to the extraction of natural resources, including by strengthening implementation and monitoring of the Extractive Industries Transparency Initiative, implementing and enforcing section 8204 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 2052) and the amendments made by such section, and to prevent the sale of conflict diamonds, and provide technical assistance to promote independent audit mechanisms and support civil society participation in natural resource management.
					(2)United States Policy
 (A)The Secretary of the Treasury shall inform the management of the international financial institutions, and post on the Department of the Treasury Web site, that it is the policy of the United States to vote against any assistance by such institutions (including any loan, credit, grant, or guarantee) to any country for the extraction and export of a natural resource if the government of such country has in place laws, regulations, or procedures to prevent or limit the public disclosure of company payments as required by United States law, and unless such government has adopted laws, regulations, or procedures in the sector in which assistance is being considered for—
 (i)accurately accounting for and public disclosure of payments to the host government by companies involved in the extraction and export of natural resources;
 (ii)the independent auditing of accounts receiving such payments and public disclosure of the findings of such audits; and
 (iii)public disclosure of such documents as Host Government Agreements, Concession Agreements, and bidding documents, allowing in any such dissemination or disclosure for the redaction of, or exceptions for, information that is commercially proprietary or that would create competitive disadvantage.
 (B)The requirements of subparagraph (A) shall not apply to assistance for the purpose of building the capacity of such government to meet the requirements of this subparagraph.
 (f)Foreign assistance web siteFunds appropriated by this Act under titles I and II, and funds made available for any independent agency in title III, as appropriate, shall be made available to support the provision of additional information on United States Government foreign assistance on the Department of State foreign assistance Web site: Provided, That all Federal departments and agencies funded under this Act shall provide such information on foreign assistance, upon request, to the Department of State.
				Democracy
	 Programs
 7032.(a)FundingOf the funds appropriated by this Act under the headings Development Assistance, Economic Support Fund, Democracy Fund, Assistance for Europe, Eurasia and Central Asia, and International Narcotics Control and Law Enforcement, not less than $2,308,517,000 shall be made available for democracy programs. (b)AuthorityFunds made available by this Act for democracy programs may be made available notwithstanding any other provision of law, and with regard to the National Endowment for Democracy (NED), any regulation.
 (c)Definition of Democracy ProgramsFor purposes of funds appropriated by this Act, the term democracy programs means programs that support good governance, credible and competitive elections, freedom of expression, association, assembly, and religion, human rights, labor rights, independent media, and the rule of law, and that otherwise strengthen the capacity of democratic political parties, governments, nongovernmental organizations and institutions, and citizens to support the development of democratic states, and institutions that are responsive and accountable to citizens.
 (d)Program PrioritizationFunds made available pursuant to this section that are made available for programs to strengthen government institutions shall be prioritized for those institutions that demonstrate a commitment to democracy and the rule of law, as determined by the Secretary of State or the USAID Administrator, as appropriate.
 (e)Restriction on Prior ApprovalWith respect to the provision of assistance for democracy programs in this Act, the organizations implementing such assistance, the specific nature of that assistance, and the participants in such programs shall not be subject to the prior approval by the government of any foreign country: Provided, That the Secretary of State, in coordination with the USAID Administrator, shall report to the Committees on Appropriations, not later than 120 days after enactment of this Act, detailing steps taken by the Department of State and USAID to comply with the requirements of this subsection.
 (f)Continuation of current practicesUSAID shall continue to implement civil society and political competition and consensus building programs abroad with funds appropriated by this Act in a manner that recognizes the unique benefits of grants and cooperative agreements in implementing such programs: Provided, That nothing in this paragraph shall be construed to affect the ability of any entity, including United States small businesses, from competing for proposals for USAID-funded civil society and political competition and consensus building programs.
 (g)Country Strategy Strategic reviewsPrior to the obligation of funds made available by this Act for Department of State and USAID democracy programs for a nondemocratic or democratic transitioning country for which a country strategy has been concluded after the date of enactment of this Act, as required by section 2111(c)(1) of the ADVANCE Democracy Act of 2007 (title XXI of Public Law 110–53; 22 U.S.C. 8211) or similar provision of law or regulation, the Under Secretary for Civilian Security, Democracy and Human Rights, Department of State, in consultation with the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, and the Assistant Administrator for Democracy, Conflict, and Humanitarian Assistance, USAID, shall review such strategy to ensure that it includes—
 (1)specific goals and objectives for such program, including a specific plan and timeline to measure impacts;
 (2)an assessment of the risks associated with the conduct of such program to intended beneficiaries and implementers, including steps to support and protect such individuals; and
 (3)the funding requirements to initiate and sustain such program in fiscal year 2018 and subsequent fiscal years, as appropriate:
					Provided, That for the purposes of this subsection, the term nondemocratic or democratic transitioning country shall have the same meaning as in section 2104(6) of the ADVANCE Democracy Act of 2007.(h)Communication and report
 (1)Informing the national endowment for democracyThe Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, and the Assistant Administrator for Democracy, Conflict, and Humanitarian Assistance, USAID, shall regularly inform the National Endowment for Democracy of democracy programs that are planned and supported by funds made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs.
					(2)Reports
 (A)Funding instrumentsNot later than September 30, 2018, the Secretary of State and USAID Administrator shall each submit to the Committees on Appropriations a report detailing the use of contracts, grants, and cooperative agreements in the conduct of democracy programs with funds made available by the Department of State, Foreign Operations, and Related Programs Act, 2017 (division J of Public Law 115–31), which shall include funding level, account, program sector and subsector, and a brief summary of purpose.
 (B)Program changesThe Secretary of State or the USAID Administrator, as appropriate, shall report to the appropriate congressional committees within 30 days of a decision to significantly change the objectives or the content of a democracy program or to close such a program due to the increasingly repressive nature of the host country government: Provided, That the report shall also include a strategy for continuing support for democracy promotion, if such programming is feasible, and may be submitted in classified form, if necessary.
 (i)TransparencyThe USAID Administrator shall publish on the USAID Web site the justification for the choice of instrument for each democracy program funded by this Act that exceeds $2,000,000.
				(j)Protection of civil society activists
 (1)In generalOf the funds appropriated by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement, not less than $15,000,000 shall be made available to implement a United States inter-agency strategy to support and protect civil society activists, including human rights and environmental defenders and independent journalists, in countries where such activists have been threatened and killed for peacefully exercising their rights of free expression, association, and assembly.
 (2)ResponsibilityThe inter-agency strategy described in paragraph (1) shall be developed and implemented by the Assistant Secretary for Democracy, Human Rights, and Labor (DRL), Department of State, in coordination with the relevant bureaus and offices of the Department of State and USAID.
 (3)Guidance and consultationFunds made available pursuant to paragraph (1) shall be made available in accordance with the guidance under this section in the report accompanying the Act, and following consultation with the Committees on Appropriations.
 (4)ClarificationFunds made available pursuant to paragraph (1) shall be administered by DRL and are in addition to amounts otherwise made available for such purposes.
					International Religious Freedom
			7033.(a)International religious freedom office and special envoy to promote religious freedom
 (1)OperationsOf the funds appropriated by this Act under the heading Diplomatic and Consular Programs, not less than $8,000,000 shall be made available for the Office of International Religious Freedom, Bureau of Democracy, Human Rights, and Labor, Department of State, of which not less than $6,000,000 shall be made available for the Office of the Ambassador-at-Large for International Religious Freedom, and not less than $2,000,000 shall be made available for the Special Envoy to Promote Religious Freedom of Religious Minorities in the Near East and South Central Asia, as authorized in the Near East and South Central Asia Religious Freedom Act of 2014 (Public Law 113–161), including for support staff.
 (2)CurriculumFunds appropriated under the heading Diplomatic and Consular Programs and designated for the Office of International Religious Freedom shall be made available for the development and implementation of an international religious freedom curriculum in accordance with section 708(a)(2) of the Foreign Service Act of 1980 (22 U.S.C. 4028(a)(2)).
					(b)Assistance
 (1)International religious freedom programsOf the funds appropriated by this Act under the heading Democracy Fund and available for the Human Rights and Democracy Fund, not less than $10,000,000 shall be made available for international religious freedom programs: Provided, That the Ambassador-at-Large for International Religious Freedom shall consult with the Committees on Appropriations on the uses of such funds.
 (2)Protection and investigation programsOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $10,000,000 shall be made available for programs to protect vulnerable and persecuted religious minorities: Provided, That a portion of such funds shall be made available for programs to investigate the persecution of such minorities by governments and non-state actors and for the public dissemination of information collected on such persecution, including on the Department of State Web site.
 (3)Humanitarian programsFunds appropriated by this Act under the headings International Disaster Assistance and Migration and Refugee Assistance shall be made available for humanitarian assistance for vulnerable and persecuted religious minorities, including victims of genocide designated by the Secretary of State and other groups that have suffered crimes against humanity and ethnic cleansing, to—
 (A)facilitate the implementation of an immediate, coordinated, and sustained response to provide humanitarian assistance;
 (B)enhance protection of conflict victims, including those facing a dire humanitarian crisis and severe persecution because of their faith or ethnicity; and
 (C)improve access to secure locations for obtaining humanitarian and resettlement services. (4)Transitional justice, reconciliation, and reintegration programsOf the funds appropriated by this Act under the heading International Narcotics Control and Law Enforcement that are made available for the Relief and Recovery Fund, not less than $5,000,000 shall be made available to support transitional justice, reconciliation, and reintegration programs for vulnerable and persecuted religious minorities, including in the Middle East and North Africa regions: Provided, That such funds shall be matched, to the maximum extent practicable, from sources other than the United States Government.
 (5)Responsibility of fundsFunds made available by paragraphs (1), (2), and (4) shall be the responsibility of the Ambassador-at-Large for International Religious Freedom, in consultation with other relevant United States Government officials.
 (c)International broadcastingFunds appropriated by this Act under the heading Broadcasting Board of Governors, International Broadcasting Operations shall be made available for programs related to international religious freedom, including reporting on the condition of vulnerable and persecuted religious groups.
 (d)Atrocities preventionOf the funds appropriated by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement, not less than $5,000,000 shall be made available for programs to prevent atrocities and to implement the recommendations of the Atrocities Prevention Board, including with respect to the evaluation required by section 7033(d) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2016 (division K of Public Law 114–113): Provided, That the Under Secretary for Civilian Security, Democracy, and Human Rights, Department of State, shall be responsible for providing the strategic policy direction for, and policy oversight of, funds made available pursuant to this subsection to the Bureaus of International Narcotics Control and Law Enforcement and Democracy, Human Rights, and Labor, Department of State: Provided further, That such funds shall be subject to the regular notification procedures of the Committees on Appropriations.
 (e)Designation of non-State ActorsThe President shall, concurrent with the annual foreign country review required by section 402(b)(1) of the International Religious Freedom Act of 1998 (22 U.S.C. 6442(b)(1)), review and identify any non-state actors in such countries that have engaged in particularly severe violations of religious freedom, and designate, in a manner consistent with such Act, each such group as a non-state actor of particular concern for religious freedom operating in such reviewed country or surrounding region: Provided, That whenever the President designates such a non-state actor under this subsection, the President shall, as soon as practicable after the designation is made, submit a report to the appropriate congressional committees detailing the reasons for such designation.
 (f)Funding clarificationFunds made available pursuant to subsections (b) and (d) are in addition to amounts otherwise made available for such purposes.
				special
	 provisions
			7034.(a)Victims of war, displaced children, and
 displaced burmeseFunds appropriated in titles III and VI of this Act that are made available for victims of war, displaced children, displaced Burmese, and to combat trafficking in persons and assist victims of such trafficking, may be made available notwithstanding any other provision of law.
				(b)Law Enforcement and Security
 (1)Child soldiersFunds appropriated by this Act should not be used to support any military training or operations that include child soldiers.
 (2)Crowd control itemsFunds appropriated by this Act should not be used for tear gas, small arms, light weapons, ammunition, or other items for crowd control purposes for foreign security forces that use excessive force to repress peaceful expression, association, or assembly in countries undergoing democratic transition.
 (3)Disarmament, demobilization, and reintegrationSection 7034(d) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2018.
					(4)Forensic assistance
 (A)Of the funds appropriated by this Act under the heading Economic Support Fund, not less than $10,000,000, in addition to other funds in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs that are available for assistance for countries, shall be made available for forensic anthropology assistance related to the exhumation of mass graves and the identification of victims of war crimes, genocide, and crimes against humanity, which shall be administered by the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State.
 (B)Of the funds appropriated by this Act under the heading International Narcotics Control and Law Enforcement, up to $1,000,000 may be made available for DNA assistance to combat human trafficking in Central America and Mexico.
 (5)International prison conditionsSection 7065 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2018.
 (6)Reconstituting civilian police authorityIn providing assistance with funds appropriated by this Act under section 660(b)(6) of the Foreign Assistance Act of 1961, support for a nation emerging from instability may be deemed to mean support for regional, district, municipal, or other sub-national entity emerging from instability, as well as a nation emerging from instability.
 (7)Security assistance reportNot later than 120 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations a report on funds obligated and expended during fiscal year 2017, by country and purpose of assistance, under the headings Peacekeeping Operations, International Military Education and Training, and Foreign Military Financing Program.
					(8)Vetting report
 (A)In generalNot later than 90 days after enactment of this Act, the Secretary of State shall submit a report to the appropriate congressional committees on foreign assistance cases submitted for vetting for purposes of section 620M of the Foreign Assistance Act of 1961 during the preceding fiscal year, including—
 (i)the total number of cases submitted, approved, suspended, or rejected for human rights reasons; and (ii)for cases rejected, a description of the steps taken to assist the foreign government in taking effective measures to bring the responsible members of the security forces to justice, in accordance with section 620M(c) of the Foreign Assistance Act of 1961.
 (B)FormThe report required by this paragraph shall be submitted in unclassified form, but may be accompanied by a classified annex.
 (9)Annual foreign military training reportFor the purposes of implementing section 656 of the Foreign Assistance Act of 1961, the term military training provided to foreign military personnel by the Department of Defense and the Department of State shall be deemed to include all military training provided by foreign governments with funds appropriated to the Department of Defense or the Department of State, except for training provided by the government of a country designated by section 517(b) of such Act as a major non-NATO ally.
 (10)Assistance to eliminate tortureFunds appropriated under titles III and IV of this Act shall be made available, notwithstanding section 660 of the Foreign Assistance Act of 1961 and following consultation with the Committees on Appropriations, for assistance to eliminate torture by foreign police, military or other security forces in countries receiving assistance from funds appropriated by this Act.
 (11)Combat casualty careFunds appropriated by this Act under the headings Peacekeeping Operations and Foreign Military Financing Program that are made available for lethal assistance, including to combat extremism, shall also be made available for combat casualty care training and equipment, except that such training and equipment shall meet the standards set forth by the United States military.
 (12)Global security contingency fundOf the funds appropriated by this Act under the headings International Narcotics Control and Law Enforcement, Peacekeeping Operations, and Foreign Military Financing Program, up to $10,000,000 may be transferred to, and merged with, funds previously made available under the heading Global Security Contingency Fund.
 (13)Withholding of assistanceThe Secretary of State shall withhold funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs that are made available for assistance for the central government of a country if the Secretary determines and reports to the Committees on Appropriations that such government has engaged in, planned, or facilitated unconventional attacks against United States Government personnel stationed or traveling abroad, including through the use of acoustic technology.
					(c)World food programme
 (1)ContributionFunds managed by the Bureau for Democracy, Conflict, and Humanitarian Assistance, United States Agency for International Development, from this or any other Act, may be made available as a general contribution to the World Food Programme, notwithstanding any other provision of law.
 (2)Program to leverage additional contributionsFunds appropriated by this Act shall be made available to leverage additional contributions for the World Food Programme from sources other than the United States Government: Provided, That the Secretary of State shall consult with the Committees on Appropriations prior to obligating funds for such purpose.
					(d)Directives and authorities
 (1)Research and TrainingFunds appropriated by this Act under the heading Assistance for Europe, Eurasia and Central Asia shall be made available to carry out the Program for Research and Training on Eastern Europe and the Independent States of the Former Soviet Union as authorized by the Soviet-Eastern European Research and Training Act of 1983 (22 U.S.C. 4501 et seq.).
 (2)Genocide victims memorial sitesFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Economic Support Fund and Assistance for Europe, Eurasia and Central Asia may be made available as contributions to establish and maintain memorial sites of genocide, subject to the regular notification procedures of the Committees on Appropriations.
 (3)Additional AuthoritiesOf the amounts made available by title I of this Act under the heading Diplomatic and Consular Programs, up to $500,000 may be made available for grants pursuant to section 504 of the Foreign Relations Authorization Act, Fiscal Year 1979 (22 U.S.C. 2656d), including to facilitate collaboration with indigenous communities, and up to $1,000,000 may be made available for grants to carry out the activities of the Cultural Antiquities Task Force.
 (4)InnovationThe USAID Administrator may use funds appropriated by this Act under title III to make innovation incentive awards: Provided, That each individual award may not exceed $100,000: Provided further, That no more than 10 such awards may be made during fiscal year 2018: Provided further, That for purposes of this paragraph the term innovation incentive award means the provision of funding on a competitive basis that—
 (A)encourages and rewards the development of solutions for a particular, well-defined problem related to the alleviation of poverty; or
 (B)helps identify and promote a broad range of ideas and practices facilitating further development of an idea or practice by third parties.
 (5)Exchange visitor programNone of the funds made available by this Act may be used to modify the Exchange Visitor Program administered by the Department of State to implement the Mutual Educational and Cultural Exchange Act of 1961, as amended, (Public Law 87–256; 22 U.S.C. 2451 et seq.), except through the formal rulemaking process pursuant to the Administrative Procedures Act and notwithstanding the exceptions to such rulemaking process in such Act: Provided, That funds made available for such purpose shall only be made available after consultation with, and subject to the regular notification procedures of, the Committees on Appropriations, regarding how any proposed modification would affect the public diplomacy goals of, and the estimated economic impact on, the United States.
 (e)Partner VettingThe Secretary of State and USAID Administrator may initiate a partner vetting program to mitigate the risk of diversion of foreign assistance, or make significant modifications to any existing partner vetting program, only following consultation with the Committees on Appropriations: Provided, That the Secretary and Administrator should provide a direct vetting option for prime awardees in any partner vetting program initiated after the date of the enactment of this Act.
 (f)ContingenciesDuring fiscal year 2018, the President may use up to $125,000,000 under the authority of section 451 of the Foreign Assistance Act of 1961, notwithstanding any other provision of law.
 (g)International child abductionsThe Secretary of State should withhold funds appropriated under title III of this Act for assistance for the central government of any country that is not taking appropriate steps to comply with the Convention on the Civil Aspects of International Child Abductions, done at the Hague on October 25, 1980: Provided, That the Secretary shall report to the Committees on Appropriations within 15 days of withholding funds under this subsection.
 (h)Cultural Preservation Project determinationNone of the funds appropriated in titles I and III of this Act may be used for the preservation of religious sites unless the Secretary of State or the USAID Administrator, as appropriate, determines and reports to the Committees on Appropriations that such sites are historically, artistically, or culturally significant, that the purpose of the project is neither to advance nor to inhibit the free exercise of religion, and that the project is in the national interest of the United States.
				(i)Transfer of Funds for
 Extraordinary ProtectionThe Secretary of State may transfer to, and merge with, funds under the heading Protection of Foreign Missions and Officials unobligated balances of expired funds appropriated under the heading Diplomatic and Consular Programs for fiscal year 2018, except for funds designated for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, at no later than the end of the fifth fiscal year after the last fiscal year for which such funds are available for the purposes for which appropriated: Provided, That not more than $50,000,000 may be transferred.
 (j)Authority to counter extremismFunds made available by this Act under the heading Economic Support Fund to counter extremism may be made available notwithstanding any other provision of law restricting assistance to foreign countries, except sections 502B and 620A of the Foreign Assistance Act of 1961: Provided, That the Secretary of State, or the USAID Administrator, as appropriate, shall consult with the Committees on Appropriations prior to exercising the authority of this subsection.
				(k)Protections and Remedies for Employees of
 Diplomatic Missions and International OrganizationsSection 7034(k) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2018.
				(l)Extension of authorities
 (1)Passport feesSection 1(b)(2) of the Passport Act of June 4, 1920 (22 U.S.C. 214(b)(2)) shall be applied by substituting September 30, 2018 for September 30, 2010.
 (2)Incentives for critical postsThe authority contained in section 1115(d) of the Supplemental Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1906) shall remain in effect through September 30, 2018.
 (3)USAID civil service annuitant waiverSection 625(j)(1) of the Foreign Assistance Act of 1961 (22 U.S.C. 2385(j)(1)) shall be applied by substituting September 30, 2018 for October 1, 2010 in subparagraph (B).
					(4)Overseas pay comparability and limitation
 (A)Subject to the limitation described in subparagraph (B), the authority provided by section 1113 of the Supplemental Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1904) shall remain in effect through September 30, 2018.
 (B)The authority described in subparagraph (A) may not be used to pay an eligible member of the Foreign Service (as defined in section 1113(b) of the Supplemental Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1905)) a locality-based comparability payment (stated as a percentage) that exceeds two-thirds of the amount of the locality-based comparability payment (stated as a percentage) that would be payable to such member under section 5304 of title 5, United States Code, if such member’s official duty station were in the District of Columbia.
 (5)Categorical EligibilityThe Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1990 (Public Law 101–167) is amended—
 (A)in section 599D (8 U.S.C. 1157 note)—
 (i)in subsection (b)(3), by striking and 2017 and inserting 2017, and 2018; and
 (ii)in subsection (e), by striking 2017 each place it appears and inserting 2018; and
 (B)in section 599E (8 U.S.C. 1255 note) in subsection (b)(2), by striking 2017 and inserting 2018.
 (6)Inspector general annuitant waiverThe authorities provided in section 1015(b) of the Supplemental Appropriations Act, 2010 (Public Law 111–212; 124 Stat. 2332) shall remain in effect through September 30, 2018.
					(7)Extension of war reserves stockpile authority
 (A)Section 12001(d) of the Department of Defense Appropriations Act, 2005 (Public Law 108–287; 118 Stat. 1011) is amended by striking 2018 and inserting 2019.
 (B)Section 514(b)(2)(A) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321h(b)(2)(A)) is amended by striking and 2018 and inserting 2018, and 2019.
 (m)Monitoring and evaluationFunds appropriated by this Act that are available for monitoring and evaluation of assistance under the headings Development Assistance, International Disaster Assistance and Migration and Refugee Assistance shall, as appropriate, be made available for the regular collection of feedback obtained directly from beneficiaries on the quality and relevance of such assistance: Provided, That the Department of State and USAID shall, as appropriate, require implementing partners that receive funds under such headings to establish procedures for regularly collecting and responding to such feedback, inform the Department of State and USAID of such procedures, and report to the Department of State and USAID on actions taken in response to the feedback received: Provided further, That the Department of State and USAID shall conduct regular oversight to ensure that such feedback is collected and used by implementing partners to maximize the cost-effectiveness and utility of such assistance.
				(n)HIV/AIDS
 Working capital fundFunds available in the HIV/AIDS Working Capital Fund established pursuant to section 525(b)(1) of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 2005 (Public Law 108–447) may be made available for pharmaceuticals and other products for other global health and child survival activities to the same extent as HIV/AIDS pharmaceuticals and other products, subject to the terms and conditions in such section: Provided, That the authority in section 525(b)(5) of the Foreign Operations, Export Financing, and Related Programs Appropriation Act, 2005 (Public Law 108–447) shall be exercised by the Assistant Administrator for Global Health, USAID, with respect to funds deposited for such non-HIV/AIDS pharmaceuticals and other products, and shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That the Secretary of State shall include in the congressional budget justification an accounting of budgetary resources, disbursements, balances, and reimbursements related to such fund.
				(o)Loans
		and enterprise funds
 (1)Loan GuaranteesFunds appropriated under the headings Economic Support Fund and Assistance for Europe, Eurasia and Central Asia by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for the costs, as defined in section 502 of the Congressional Budget Act of 1974, of loan guarantees for Egypt, Jordan, Iraq, Tunisia, and Ukraine, which are authorized to be provided: Provided, That amounts made available under this paragraph for the costs of such guarantees shall not be considered assistance for the purposes of provisions of law limiting assistance to a country.
 (2)Enterprise FundsFunds appropriated under the heading Economic Support Fund in this Act may be made available to establish and operate one or more enterprise funds for Egypt and Tunisia: Provided, That the first, third and fifth provisos under section 7041(b) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74; 125 Stat. 1223) shall apply to funds appropriated by this Act under the heading Economic Support Fund for an enterprise fund or funds to the same extent and in the same manner as such provision of law applied to funds made available under such section (except that the clause excluding subsection (d)(3) of section 201 of the SEED Act shall not apply): Provided further, That in addition to the previous proviso, the authorities in the matter preceding the first proviso of such section may apply to any such enterprise fund or funds: Provided further, That the authority of any such enterprise fund or funds to provide assistance shall cease to be effective on December 31, 2028.
 (3)Designation requirementFunds made available pursuant to paragraph (1) from prior Acts making appropriations for the Department of State, foreign operations, and related programs that were previously designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of such Act.
 (4)Consultation and NotificationFunds made available pursuant to the authorities of this subsection shall be subject to prior consultation with the appropriate congressional committees, and subject to the regular notification procedures of the Committees on Appropriations.
					(p)Local sustainability awards program
 (1)Of the funds appropriated by this Act under the headings Development Assistance, Economic Support Fund, and Assistance for Europe, Eurasia and Central Asia, not less than $47,000,000 shall be made available for the Local Sustainability Awards Program pursuant to section 7080 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (22 U.S.C. 2151i), which may remain available until September 30, 2022.
 (2)For the purposes of section 7080 of the Department of State, Foreign Operations, and Related Programs Appropriations Act 2015 (22 U.S.C. 2151i), eligible entities shall be defined as small local, international, and United States-based nongovernmental organizations, educational institutions, and other small entities that have received less than a total of $5,000,000 from USAID over the previous 5 fiscal years: Provided, That departments or centers of such educational institutions may be considered individually in determining such eligibility.
 (3)The Small Grants Program established pursuant to section 7080 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (22 U.S.C. 2151i) shall hereafter be referred to as the Local Sustainability Awards Program.
 (q)Department of state inspector general waiver authoritySection 209 of the Foreign Service Act of 1980 (22 U.S.C. 3929) is amended by adding at the end the following new subsection:
					
						(h)Waiver of annuity limitations for certain rehired foreign service annuitants
 (1)The Inspector General shall have the authority to waive the provisions of subsections (a) through (d) of section 824(a) (22 U.S.C. 4064(a)) on a case-by-case basis for an annuitant reemployed by the Inspector General on a temporary basis—
 (A)if, and for so long as, such waiver is necessary due to an emergency involving a direct threat to life or property or other unusual circumstances; or
 (B)if the annuitant is employed in a position for which there is exceptional difficulty in recruiting or retaining a qualified employee.
 (2)The Inspector General should prescribe procedures for the exercise of any authority under paragraph (1)(B), including criteria for any exercise of authority and procedures for a delegation of authority.
 (3)A reemployed annuitant as to whom a waiver under this subsection is in effect shall not be considered a participant for the purposes of subchapter I or II of chapter 8 of the Foreign Service Act of 1980 (22 U.S.C. 4041 et seq., 4071 et seq.), or an employee for purposes of chapter 83 or 84 of title 5..
				(r)Definitions
 (1)Appropriate Congressional CommitteesUnless otherwise defined in this Act, for purposes of this Act the term appropriate congressional committees means the Committees on Appropriations and Foreign Relations of the Senate and the Committees on Appropriations and Foreign Affairs of the House of Representatives.
 (2)Funds Appropriated by this Act and Prior ActsUnless otherwise defined in this Act, for purposes of this Act the term funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs means funds that remain available for obligation, and have not expired.
 (3)International Financial InstitutionsIn this Act international financial institutions means the International Bank for Reconstruction and Development, the International Development Association, the International Finance Corporation, the Inter-American Development Bank, the International Monetary Fund, the Asian Development Bank, the Asian Development Fund, the Inter-American Investment Corporation, the North American Development Bank, the European Bank for Reconstruction and Development, the African Development Bank, the African Development Fund, and the Multilateral Investment Guarantee Agency.
 (4)Southern Kordofan ReferenceAny reference to Southern Kordofan in this or any other Act making appropriations for the Department of State, foreign operations, and related programs shall be deemed to include portions of Western Kordofan that were previously part of Southern Kordofan prior to the 2013 division of Southern Kordofan.
 (5)USAIDIn this Act, the term USAID means the United States Agency for International Development. (6)Spend planIn this Act, the term spend plan means a plan for the uses of funds appropriated for a particular entity, country, program, purpose, or account and which shall include, at a minimum, a description of—
 (A)realistic and sustainable goals, criteria for measuring progress, and a timeline for achieving such goals;
 (B)amounts and sources of funds by account; (C)how such funds will complement other ongoing or planned programs; and
 (D)implementing partners, to the maximum extent practicable. (7)ClarificationIn this Act, the terms Assistant Secretary and Under Secretary shall include individuals appointed by the President and confirmed by the Senate to serve in such designated positions, as well as individuals serving in acting capacities or performing functions pursuant to alter ego delegations with such designated Assistant Secretary and Under Secretary positions.
					Arab league boycott of
	 israel
 7035.It is the sense of the Congress that—
 (1)the Arab League boycott of Israel, and the secondary boycott of American firms that have commercial ties with Israel, is an impediment to peace in the region and to United States investment and trade in the Middle East and North Africa;
 (2)the Arab League boycott, which was regrettably reinstated in 1997, should be immediately and publicly terminated, and the Central Office for the Boycott of Israel immediately disbanded;
 (3)all Arab League states should normalize relations with their neighbor Israel;
 (4)the President and the Secretary of State should continue to vigorously oppose the Arab League boycott of Israel and find concrete steps to demonstrate that opposition by, for example, taking into consideration the participation of any recipient country in the boycott when determining to sell weapons to said country; and
 (5)the President should report to Congress annually on specific steps being taken by the United States to encourage Arab League states to normalize their relations with Israel to bring about the termination of the Arab League boycott of Israel, including those to encourage allies and trading partners of the United States to enact laws prohibiting businesses from complying with the boycott and penalizing businesses that do comply.
				Palestinian
	 statehood
 7036.(a)Limitation on assistanceNone of the funds appropriated under titles III through VI of this Act may be provided to support a Palestinian state unless the Secretary of State determines and certifies to the appropriate congressional committees that—
 (1)the governing entity of a new Palestinian state—
 (A)has demonstrated a firm commitment to peaceful co-existence with the State of Israel; and
 (B)is taking appropriate measures to counter terrorism and terrorist financing in the West Bank and Gaza, including the dismantling of terrorist infrastructures, and is cooperating with appropriate Israeli and other appropriate security organizations; and
 (2)the Palestinian Authority (or the governing entity of a new Palestinian state) is working with other countries in the region to vigorously pursue efforts to establish a just, lasting, and comprehensive peace in the Middle East that will enable Israel and an independent Palestinian state to exist within the context of full and normal relationships, which should include—
 (A)termination of all claims or states of belligerency;
 (B)respect for and acknowledgment of the sovereignty, territorial integrity, and political independence of every state in the area through measures including the establishment of demilitarized zones;
 (C)their right to live in peace within secure and recognized boundaries free from threats or acts of force;
 (D)freedom of navigation through international waterways in the area; and
 (E)a framework for achieving a just settlement of the refugee problem.
 (b)Sense of congressIt is the sense of Congress that the governing entity should enact a constitution assuring the rule of law, an independent judiciary, and respect for human rights for its citizens, and should enact other laws and regulations assuring transparent and accountable governance.
 (c)WaiverThe President may waive subsection (a) if the President determines that it is important to the national security interest of the United States to do so.
 (d)ExemptionThe restriction in subsection (a) shall not apply to assistance intended to help reform the Palestinian Authority and affiliated institutions, or the governing entity, in order to help meet the requirements of subsection (a), consistent with the provisions of section 7040 of this Act (Limitation on Assistance for the Palestinian Authority).
				Restrictions concerning the palestinian
	 authority
 7037.None of the funds appropriated under titles II through VI of this Act may be obligated or expended to create in any part of Jerusalem a new office of any department or agency of the United States Government for the purpose of conducting official United States Government business with the Palestinian Authority over Gaza and Jericho or any successor Palestinian governing entity provided for in the Israel-PLO Declaration of Principles: Provided, That this restriction shall not apply to the acquisition of additional space for the existing Consulate General in Jerusalem: Provided further, That meetings between officers and employees of the United States and officials of the Palestinian Authority, or any successor Palestinian governing entity provided for in the Israel-PLO Declaration of Principles, for the purpose of conducting official United States Government business with such authority should continue to take place in locations other than Jerusalem: Provided further, That as has been true in the past, officers and employees of the United States Government may continue to meet in Jerusalem on other subjects with Palestinians (including those who now occupy positions in the Palestinian Authority), have social contacts, and have incidental discussions.
				Prohibition on assistance to the
	 palestinian broadcasting corporation
 7038.None of the funds appropriated or otherwise made available by this Act may be used to provide equipment, technical support, consulting services, or any other form of assistance to the Palestinian Broadcasting Corporation.
				assistance for the west bank and
	 gaza
 7039.(a)OversightFor fiscal year 2018, 30 days prior to the initial obligation of funds for the bilateral West Bank and Gaza Program, the Secretary of State shall certify to the Committees on Appropriations that procedures have been established to assure the Comptroller General of the United States will have access to appropriate United States financial information in order to review the uses of United States assistance for the Program funded under the heading Economic Support Fund for the West Bank and Gaza.
 (b)VettingPrior to the obligation of funds appropriated by this Act under the heading Economic Support Fund for assistance for the West Bank and Gaza, the Secretary of State shall take all appropriate steps to ensure that such assistance is not provided to or through any individual, private or government entity, or educational institution that the Secretary knows or has reason to believe advocates, plans, sponsors, engages in, or has engaged in, terrorist activity nor, with respect to private entities or educational institutions, those that have as a principal officer of the entity's governing board or governing board of trustees any individual that has been determined to be involved in, or advocating terrorist activity or determined to be a member of a designated foreign terrorist organization: Provided, That the Secretary of State shall, as appropriate, establish procedures specifying the steps to be taken in carrying out this subsection and shall terminate assistance to any individual, entity, or educational institution which the Secretary has determined to be involved in or advocating terrorist activity.
				(c)Prohibition
 (1)Recognition of acts of terrorismNone of the funds appropriated under titles III through VI of this Act for assistance under the West Bank and Gaza Program may be made available for the purpose of recognizing or otherwise honoring individuals who commit, or have committed acts of terrorism.
 (2)Security assistance and reporting requirementNotwithstanding any other provision of law, none of the funds made available by this or prior appropriations Acts, including funds made available by transfer, may be made available for obligation for security assistance for the West Bank and Gaza until the Secretary of State reports to the Committees on Appropriations on the benchmarks that have been established for security assistance for the West Bank and Gaza and reports on the extent of Palestinian compliance with such benchmarks.
					(d)Audits by the United States agency for international development
 (1)The Administrator of the United States Agency for International Development shall ensure that Federal or non-Federal audits of all contractors and grantees, and significant subcontractors and sub-grantees, under the West Bank and Gaza Program, are conducted at least on an annual basis to ensure, among other things, compliance with this section.
 (2)Of the funds appropriated by this Act, up to $500,000 may be used by the Office of Inspector General of the United States Agency for International Development for audits, inspections, and other activities in furtherance of the requirements of this subsection: Provided, That such funds are in addition to funds otherwise available for such purposes.
 (e)Comptroller General of the United States AuditSubsequent to the certification specified in subsection (a), the Comptroller General of the United States shall conduct an audit and an investigation of the treatment, handling, and uses of all funds for the bilateral West Bank and Gaza Program, including all funds provided as cash transfer assistance, in fiscal year 2018 under the heading Economic Support Fund, and such audit shall address—
 (1)the extent to which such Program complies with the requirements of subsections (b) and (c); and
 (2)an examination of all programs, projects, and activities carried out under such Program, including both obligations and expenditures.
 (f)Notification ProceduresFunds made available in this Act for West Bank and Gaza shall be subject to the regular notification procedures of the Committees on Appropriations.
 (g)ReportNot later than 180 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations updating the report contained in section 2106 of chapter 2 of title II of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Tsunami Relief, 2005 (Public Law 109–13).
				Limitation on assistance for the
	 palestinian authority
 7040.(a)Prohibition of fundsNone of the funds appropriated by this Act to carry out the provisions of chapter 4 of part II of the Foreign Assistance Act of 1961 may be obligated or expended with respect to providing funds to the Palestinian Authority.
 (b)WaiverThe prohibition included in subsection (a) shall not apply if the President certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the Committees on Appropriations that waiving such prohibition is important to the national security interest of the United States.
				(c)Period of application of
 waiverAny waiver pursuant to subsection (b) shall be effective for no more than a period of 6 months at a time and shall not apply beyond 12 months after the enactment of this Act.
 (d)ReportWhenever the waiver authority pursuant to subsection (b) is exercised, the President shall submit a report to the Committees on Appropriations detailing the justification for the waiver, the purposes for which the funds will be spent, and the accounting procedures in place to ensure that the funds are properly disbursed: Provided, That the report shall also detail the steps the Palestinian Authority has taken to arrest terrorists, confiscate weapons and dismantle the terrorist infrastructure.
 (e)CertificationIf the President exercises the waiver authority under subsection (b), the Secretary of State must certify and report to the Committees on Appropriations prior to the obligation of funds that the Palestinian Authority has established a single treasury account for all Palestinian Authority financing and all financing mechanisms flow through this account, no parallel financing mechanisms exist outside of the Palestinian Authority treasury account, and there is a single comprehensive civil service roster and payroll, and the Palestinian Authority is acting to counter incitement of violence against Israelis and is supporting activities aimed at promoting peace, coexistence, and security cooperation with Israel.
				(f)Prohibition to Hamas and the Palestine
		Liberation Organization
 (1)None of the funds appropriated in titles III through VI of this Act may be obligated for salaries of personnel of the Palestinian Authority located in Gaza or may be obligated or expended for assistance to Hamas or any entity effectively controlled by Hamas, any power-sharing government of which Hamas is a member, or that results from an agreement with Hamas and over which Hamas exercises undue influence.
 (2)Notwithstanding the limitation of paragraph (1), assistance may be provided to a power-sharing government only if the President certifies and reports to the Committees on Appropriations that such government, including all of its ministers or such equivalent, has publicly accepted and is complying with the principles contained in section 620K(b)(1) (A) and (B) of the Foreign Assistance Act of 1961, as amended.
 (3)The President may exercise the authority in section 620K(e) of the Foreign Assistance Act of 1961, as added by the Palestinian Anti-Terrorism Act of 2006 (Public Law 109–446) with respect to this subsection.
 (4)Whenever the certification pursuant to paragraph (2) is exercised, the Secretary of State shall submit a report to the Committees on Appropriations within 120 days of the certification and every quarter thereafter on whether such government, including all of its ministers or such equivalent are continuing to comply with the principles contained in section 620K(b)(1) (A) and (B) of the Foreign Assistance Act of 1961, as amended: Provided, That the report shall also detail the amount, purposes and delivery mechanisms for any assistance provided pursuant to the abovementioned certification and a full accounting of any direct support of such government.
 (5)None of the funds appropriated under titles III through VI of this Act may be obligated for assistance for the Palestine Liberation Organization.
					Middle east and north
	 africa
			7041.(a)Egypt
 (1)Certification and reportFunds appropriated by this Act that are available for assistance for Egypt may be made available notwithstanding any other provision of law restricting assistance for Egypt, except for this subsection and section 620M of the Foreign Assistance Act of 1961, and may only be made available for assistance for the Government of Egypt if the Secretary of State certifies and reports to the Committees on Appropriations that such government is—
 (A)sustaining the strategic relationship with the United States; and (B)meeting its obligations under the 1979 Egypt-Israel Peace Treaty.
						(2)Economic support fund
 (A)fundingOf the funds appropriated by this Act under the heading Economic Support Fund, up to $75,000,000 may be made available for assistance for Egypt, of which not less than $35,000,000 should be made available for higher education programs including not less than $10,000,000 for scholarships for Egyptian students with high financial need to attend not-for-profit institutions of higher education: Provided, That such funds shall be made available for democracy programs, and for development programs in the Sinai: Provided further, That such funds shall not be made available for cash transfer assistance or budget support unless the Secretary of State certifies and reports to the appropriate congressional committees that the Government of Egypt is taking consistent and effective steps to stabilize the economy and implement market-based economic reforms.
 (B)WithholdingThe Secretary of State shall withhold from obligation funds appropriated by this Act under the heading Economic Support Fund for assistance for Egypt, an amount of such funds that the Secretary determines to be equivalent to that expended by the United States Government for bail, and by nongovernmental organizations for legal and court fees, associated with democracy-related trials in Egypt until the Secretary certifies and reports to the Committees on Appropriations that the Government of Egypt has dismissed the convictions issued by the Cairo Criminal Court on June 4, 2013, in Public Prosecution Case No. 1110 for the Year 2012.
 (C)LimitationNone of the funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Economic Support Fund may be made available for a contribution, voluntary or otherwise, to the Civil Associations and Foundations Support Fund, or any similar fund, established pursuant to Law 70 on Associations and Other Foundations Working in the Field of Civil Work published in the Official Gazette of Egypt on May 29, 2017.
						(3)Foreign military financing program
 (A)certificationOf the funds appropriated by this Act under the heading Foreign Military Financing Program, $1,000,000,000, to remain available until September 30, 2019, may be made available for assistance for Egypt: Provided, That 25 percent of such funds shall be withheld from obligation until the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Egypt is taking effective steps to—
 (i)advance democracy and human rights in Egypt, including to govern democratically and protect religious minorities and the rights of women, which are in addition to steps taken during the previous calendar year for such purposes;
 (ii)implement reforms that protect freedoms of expression, association, and peaceful assembly, including the ability of civil society organizations, human rights defenders, and the media to function without interference;
 (iii)release political prisoners and provide detainees with due process of law; (iv)hold Egyptian security forces accountable, including officers credibly alleged to have violated human rights;
 (v)investigate and prosecute cases of extrajudicial killings and forced disappearances, including the torture and murder Giulio Regeni, a University of Cambridge doctoral student; and
 (vi)provide regular access for United States officials to monitor such assistance in areas where the assistance is used:
							Provided further, That such funds may be transferred to an interest bearing account in the Federal Reserve Bank of
			 New York, following consultation with the Committees on Appropriations: Provided further, That the certification requirement of this paragraph shall not apply to funds appropriated by
			 this Act under such heading for counterterrorism, border security, and
 nonproliferation programs for Egypt.(B)WaiverThe Secretary of State may waive the certification requirement in subparagraph (A) if the Secretary determines and reports to the Committees on Appropriations that to do so is important to the national security interest of the United States, and submits a report to such Committees containing a detailed justification for the use of such waiver and the reasons why any of the requirements of subparagraph (A) cannot be met.
 (4)Oversight requirementsThe Secretary of State shall take all practicable steps to ensure that mechanisms are in place for monitoring, oversight, and control of funds made available by this subsection for assistance for Egypt.
					(b)Iran
 (1)FundingFunds appropriated by this Act under the headings Diplomatic and Consular Programs, Economic Support Fund, and Nonproliferation, Anti-terrorism, Demining and Related Programs shall be used by the Secretary of State— (A)to support the United States policy to prevent Iran from achieving the capability to produce or otherwise obtain a nuclear weapon;
 (B)to support an expeditious response to any violation of the Joint Comprehensive Plan of Action or United Nations Security Council Resolution 2231;
 (C)to support the implementation and enforcement of sanctions against Iran for support of terrorism, human rights abuses, and ballistic missile and weapons proliferation; and
 (D)for democracy programs for Iran, to be administered by the Assistant Secretary for Near Eastern Affairs, Department of State, in consultation with the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State.
 (2)Continuation of prohibitionThe terms and conditions of section 7041(c)(2) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74; 125 Stat. 1224) shall continue in effect during fiscal year 2018.
					(3)Reports
 (A)Semi-annual reportThe Secretary of State shall submit to the Committees on Appropriations the semi-annual report required by section 135 of the Atomic Energy Act of 1954 (42 U.S.C. 2160e(d)(4)), as added by section 2 of the Iran Nuclear Agreement Review Act of 2015 (Public Law 114–17; 129 Stat. 201).
 (B)Sanctions reportNot later than 180 days after the date of enactment of this Act, the Secretary of State, in consultation with the Secretary of the Treasury, shall submit to the appropriate congressional committees a report on the status of the implementation and enforcement of bilateral United States and multilateral sanctions against Iran and actions taken by the United States and the international community to enforce such sanctions against Iran: Provided, That the report shall also include any entities involved in providing significant support for the development of a ballistic missile by the Government of Iran after October 1, 2015, including shipping and financing, and note whether such entities are currently under United States sanctions: Provided further, That such report shall be submitted in an unclassified form, but may contain a classified annex if necessary.
						(c)Iraq
 (1)PurposesFunds appropriated by this Act shall be made available for assistance for Iraq to promote governance, security, and internal and regional stability, including in the Kurdistan Region of Iraq and other areas impacted by the conflict in Syria, and among religious and ethnic minority populations in Iraq: Provided, That the Secretary of State shall consult with the Committees on Appropriations prior to obligating funds made available for the Kurdistan Region of Iraq.
 (2)Basing rights agreementNone of the funds appropriated or otherwise made available by this Act may be used by the Government of the United States to enter into a permanent basing rights agreement between the United States and Iraq.
 (d)JordanOf the funds appropriated by this Act under titles III and IV, not less than $1,500,000,000 shall be made available for assistance for Jordan, of which not less than: $1,082,400,000 shall be made available under the heading Economic Support Fund; $400,000,000 shall be made available under the heading Foreign Military Financing Program; and $745,100,000 shall be made available for budget support for the Government of Jordan.
				(e)Lebanon
 (1)LimitationNone of the funds appropriated by this Act may be made available for the Lebanese Internal Security Forces (ISF) or the Lebanese Armed Forces (LAF) if the ISF or the LAF is controlled by a foreign terrorist organization, as designated pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).
 (2)ConsultationFunds appropriated by this Act under the headings International Narcotics Control and Law Enforcement and Foreign Military Financing Program that are available for assistance for Lebanon may be made available for programs and equipment for the ISF and the LAF to address security and stability requirements in areas affected by the conflict in Syria, following consultation with the appropriate congressional committees.
 (3)Economic support fundFunds appropriated by this Act under the heading Economic Support Fund that are available for assistance for Lebanon may be made available notwithstanding section 1224 of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 2346 note).
 (4)Foreign military financing programIn addition to the activities described in paragraph (2), funds appropriated by this Act under the heading Foreign Military Financing Program for assistance for Lebanon may be made available only to professionalize the LAF and to strengthen border security and combat terrorism, including training and equipping the LAF to secure Lebanon’s borders, interdicting arms shipments, preventing the use of Lebanon as a safe haven for terrorist groups, and to implement United Nations Security Council Resolution 1701: Provided, That funds may not be obligated for assistance for the LAF until the Secretary of State submits to the Committees on Appropriations a spend plan, including actions to be taken to ensure equipment provided to the LAF is only used for the intended purposes, except such plan may not be considered as meeting the notification requirements under section 7015 of this Act or under section 634A of the Foreign Assistance Act of 1961, and shall be submitted not later than September 1, 2018: Provided further, That any notification submitted pursuant to such sections shall include any funds specifically intended for lethal military equipment.
					(f)Libya
 (1)FundingFunds appropriated by titles III and IV of this Act shall be made available for assistance for Libya for programs to strengthen governing institutions and civil society, improve border security, and promote stability in Libya, and for activities to address the humanitarian needs of the people of Libya.
					(2)Limitations
 (A)Cooperation on the september 2012 attack on united states personnel and facilitiesNone of the funds appropriated by this Act may be made available for assistance for the central Government of Libya unless the Secretary of State certifies and reports to the Committees on Appropriations that such government is cooperating with United States Government efforts to investigate and bring to justice those responsible for the attack on United States personnel and facilities in Benghazi, Libya in September 2012: Provided, That the limitation in this paragraph shall not apply to funds made available for the purpose of protecting United States Government personnel or facilities.
 (B)Infrastructure projectsThe limitation on the uses of funds in section 7041(f)(2) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76; 128 Stat. 525) shall apply to funds appropriated by this Act that are made available for assistance for Libya.
 (3)CertificationPrior to the initial obligation of funds made available by this Act for assistance for Libya, the Secretary of State shall certify and report to the Committees on Appropriations that all practicable steps have been taken to ensure that mechanisms are in place for monitoring, oversight, and control of funds made available by this subsection for assistance for Libya.
 (g)MoroccoFunds appropriated by this Act under the heading Foreign Military Financing Program that are available for assistance for Morocco may only be used for the purposes described in section 7041(h)(2) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31).
				(h)Relief and recovery fund
 (1)In generalOf the funds appropriated by this Act under the headings Development Assistance, Economic Support Fund, International Narcotics Control and Law Enforcement, Nonproliferation, Anti-terrorism, Demining and Related Programs, Peacekeeping Operations, and Foreign Military Financing Program, not less than $500,000,000 shall be made available for the Relief and Recovery Fund for assistance for areas liberated or at risk from, or under the control of, the Islamic State of Iraq and Syria, other terrorist organizations, or violent extremist organizations in and around the Near East and Africa: Provided, That such funds are in addition to amounts otherwise made available for such purposes and to amounts specifically designated in this Act or in the report accompanying this Act for assistance for countries.
 (2)ConcurrenceFunds made available pursuant to paragraph (1) may only be made available with the concurrence of the Chief of Mission in a country where such areas are present, or the Special Envoy for Syria, as appropriate.
 (3)Transfer authorityFunds appropriated under the headings pursuant to paragraph (1) may be transferred to, and merged with, funds appropriated under such headings: Provided, That such transfer authority is in addition to any other transfer authority provided by this Act or any other Act, and is subject to the regular notification procedures of the Committees on Appropriations.
 (4)Transitional justiceOf the funds appropriated by this Act under the heading International Narcotics Control and Law Enforcement that are made available for the Relief and Recovery Fund, not less than $5,000,000 shall be made available for programs to promote accountability in Iraq and Syria for genocide, crimes against humanity, and war crimes, which shall be in addition to any other funds made available by this Act for such purposes: Provided, That such programs shall include components to develop local investigative and judicial skills, and to collect and preserve evidence and maintain the chain of custody of evidence, including for use in prosecutions: Provided further, That such funds shall be administered by the Special Coordinator for the Office of Global Criminal Justice, Department of State.
 (5)Cost-matching basisFunds appropriated pursuant to paragraph (1) shall be made available to the maximum extent practicable on a cost-matching basis from sources other than the United States Government.
					(i)Syria
 (1)Non-lethal assistanceFunds appropriated by this Act under the headings Economic Support Fund, International Narcotics Control and Law Enforcement, Nonproliferation, Anti-terrorism, Demining and Related Programs, and Peacekeeping Operations shall be made available, to the extent practicable and notwithstanding any other provision of law, for non-lethal assistance, including for the armed opposition in Syria, programs to address the needs of civilians affected by conflict in Syria, and programs that seek to—
 (A)establish local governance in Syria that is representative, inclusive, and accountable;
 (B)empower women through political and economic programs, and address the psychosocial needs of women and their families in Syria and neighboring countries;
 (C)develop and implement political processes that are democratic, transparent, and strengthen the rule of law;
 (D)further the legitimacy and viability of the Syrian opposition and local government structures in Syria;
 (E)develop and sustain civil society and independent media in Syria;
 (F)promote stability and economic development in Syria;
 (G)document, investigate, and prosecute human rights violations in Syria, including through transitional justice programs and support for nongovernmental organizations;
 (H)expand the role of women in negotiations to end the violence and in any political transition in Syria;
 (I)assist Syrian refugees whose education has been interrupted by the ongoing conflict to complete higher education requirements at universities and other academic institutions in the region, and through distance learning;
 (J)assist vulnerable populations in Syria and in neighboring countries; (K)protect and preserve the cultural identity of the people of Syria as a counterbalance to extremism, particularly those living in neighboring countries and among youth;
 (L)protect and preserve cultural heritage sites in Syria, particularly those damaged and destroyed by extremists;
 (M)counter extremism in Syria; and (N)facilitate the return of displaced persons to liberated areas in Syria, including through demining and unexploded ordnance clearance programs.
 (2)Syrian organizationsFunds appropriated by this Act that are made available for assistance for Syria pursuant to the authority of this subsection shall be made available, on an open and competitive basis, to continue a program to strengthen the capability of Syrian civil society organizations to address the immediate and long-term needs of the Syrian people in Syria in a manner that supports the sustainability of such organizations in implementing Syrian-led humanitarian and development programs and the comprehensive strategy required in section 7041(i)(3) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76; 128 Stat. 527), which shall be updated as appropriate: Provided, That funds made available by this paragraph shall be administered by the Bureau for Democracy, Human Rights, and Labor, Department of State.
 (3)LimitationNone of the funds appropriated by this Act for assistance for Syria may be made available for a project or activity that supports or otherwise legitimizes the Government of Iran, foreign terrorist organizations (as designated pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189)), or a proxy of Iran in Syria.
 (4)Consultation and notificationFunds made available pursuant to this subsection may only be made available following consultation with the appropriate congressional committees, and shall be subject to the regular notification procedures of the Committees on Appropriations.
 (j)tunisiaOf the funds appropriated under titles III and IV of this Act, not less than $165,400,000 shall be made available for assistance for Tunisia.
				(k)West bank and
		gaza
					(1)Report on
 assistancePrior to the initial obligation of funds made available by this Act under the heading Economic Support Fund for assistance for the West Bank and Gaza, the Secretary of State shall report to the Committees on Appropriations that the purpose of such assistance is to—
 (A)advance Middle East peace;
 (B)improve security in the region;
 (C)continue support for transparent and accountable government institutions;
 (D)promote a private sector economy; or
 (E)address urgent humanitarian needs.
						(2)Limitations
 (A)(i)None of the funds appropriated under the heading Economic Support Fund in this Act may be made available for assistance for the Palestinian Authority, if after the date of enactment of this Act—
 (I)the Palestinians obtain the same standing as member states or full membership as a state in the United Nations or any specialized agency thereof outside an agreement negotiated between Israel and the Palestinians; or
 (II)the Palestinians initiate an International Criminal Court (ICC) judicially authorized investigation, or actively support such an investigation, that subjects Israeli nationals to an investigation for alleged crimes against Palestinians.
 (ii)The Secretary of State may waive the restriction in clause (i) of this subparagraph resulting from the application of subclause (I) of such clause if the Secretary certifies to the Committees on Appropriations that to do so is in the national security interest of the United States, and submits a report to such Committees detailing how the waiver and the continuation of assistance would assist in furthering Middle East peace.
 (B)(i)The President may waive the provisions of section 1003 of the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989 (Public Law 100–204) if the President determines and certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the appropriate congressional committees that the Palestinians have not, after the date of enactment of this Act—
 (I)obtained in the United Nations or any specialized agency thereof the same standing as member states or full membership as a state outside an agreement negotiated between Israel and the Palestinians; and
 (II)taken any action with respect to the ICC that is intended to influence a determination by the ICC to initiate a judicially authorized investigation, or to actively support such an investigation, that subjects Israeli nationals to an investigation for alleged crimes against Palestinians.
 (ii)Not less than 90 days after the President is unable to make the certification pursuant to clause (i) of this subparagraph, the President may waive section 1003 of Public Law 100–204 if the President determines and certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the Committees on Appropriations that the Palestinians have entered into direct and meaningful negotiations with Israel: Provided, That any waiver of the provisions of section 1003 of Public Law 100–204 under clause (i) of this subparagraph or under previous provisions of law must expire before the waiver under the preceding sentence may be exercised.
 (iii)Any waiver pursuant to this subparagraph shall be effective for no more than a period of 6 months at a time and shall not apply beyond 12 months after the enactment of this Act.
							(3)Payments for acts of terrorism
						(A)Limitation
 (i)In generalFunds appropriated by this Act under the heading Economic Support Fund that are made available for assistance for the West Bank and Gaza that directly benefit the Palestinian Authority may only be made available if the Secretary of State certifies and reports to the appropriate congressional committees that the Palestinian Authority—
 (I)is taking credible steps to end acts of violence against Israeli citizens and United States citizens that are perpetrated by individuals under its jurisdictional control, such as the March 2016 attack that killed former United States Army officer Taylor Force, a veteran of the wars in Iraq and Afghanistan;
 (II)has terminated payments for acts of terrorism against Israeli citizens and United States citizens to any individual, after being fairly tried, who has been imprisoned for such acts of terrorism and to any individual who died committing such acts of terrorism, including to a family member of such individuals;
 (III)has revoked any law, decree, regulation, or document authorizing or implementing a system of compensation for imprisoned individuals that uses the sentence or period of incarceration of an individual to determine the level of compensation paid; and
 (IV)is publicly condemning such acts of violence and is taking steps to investigate or is cooperating in investigations of such acts of terrorism to bring the perpetrators to justice.
 (ii)ExceptionThe limitation of this paragraph shall not apply to funds made available to the East Jerusalem Hospital Network.
 (iii)Rule of constructionAmounts withheld pursuant to this paragraph shall be deemed to satisfy any similar withholding or reduction required under any other provision of law.
 (B)AvailabilityFunds appropriated by this Act under the heading Economic Support Fund that are made available for assistance for the West Bank and Gaza that directly benefit the Palestinian Authority may only be made available for such purpose if, not later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of States certifies and reports to the appropriate congressional committees that the Palestinian Authority is taking credible and verifiable steps to end acts of violence against Israeli citizens and United States citizens that are perpetrated by individuals under its jurisdictional control.
						(C)Palestinian authority accountability fund
 (i)EstablishmentThere is established in the Treasury a fund to be known as the Palestinian Authority Accountability Fund (PAAF), which shall consists of funds withheld pursuant to subparagraphs (A) and (B). (ii)Use of fundsFunds from the PAAF may be made available upon a certification by the Secretary of State to the appropriate congressional committees that the Palestinian Authority has met the conditions set forth in subparagraph (A).
 (iii)Disposition of unused fundsOn the date that is one year after the date of the enactment of this Act, and annually thereafter, all funds that are in the PAAF shall be withdrawn and made available to the Department of State for the purposes of assistance other than that deemed benefitting the Palestinian Authority.
 (D)Reporting requirementNot later than 180 days after enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report, which shall be submitted in unclassified form but may include a classified annex, including at a minimum—
 (i)an estimate of the amount expended by the Palestinian Authority during the previous calendar year as payments for acts of terrorism by individuals who are imprisoned for such acts;
 (ii)an estimate of the amount expended by the Palestinian Authority during the previous calendar year as payments to the families of deceased individuals who committed an act of terrorism;
 (iii)an overview of Palestinian laws, decrees, regulations, or documents in effect during the previous calendar year that authorize or implement any payments reported under clauses (i) and (ii);
 (iv)a description of United States Government policy, efforts, and engagement with the Palestinian Authority in order to confirm the revocation of any law, decree, regulation, or document in effect the previous calendar year that authorizes or implements any payments reported under clauses (i) and (ii); and
 (v)a description of United States Government policy, efforts, and engagement with other governments, and the United Nations, to highlight the issue of Palestinian payments for acts of terrorism and to urge other nations to join the United States in calling on the Palestinian Authority to end this system immediately.
							(4)Reports
 (A)Security strategyThe reporting requirements in section 1404 of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 122 Stat. 2336) shall apply to funds made available by this Act, including a description of modifications, if any, to the security strategy of the Palestinian Authority.
 (B)Counter incitementNot later than 90 days after enactment of this Act, the Secretary of State shall submit a report to the appropriate congressional committees detailing steps taken by the Palestinian Authority to counter incitement of violence against Israelis and to promote peace and coexistence with Israel.
						(l)Western sahara
 (1)Assistance and consultationFunds appropriated under title III of this Act may be made available for assistance for the people of Western Sahara following consultation with the Committees on Appropriations and with representatives of the United Nations Mission for the Referendum in the Western Sahara.
 (2)United states policyNothing in this Act shall be construed to change the policy of the United States to find a peaceful, sustainable, and mutually agreed upon solution for the Western Sahara.
					africa
 7042.(a)African great lakes region assistance restrictionFunds appropriated by this Act under the heading International Military Education and Training for the central government of a country in the African Great Lakes region may be made available only for Expanded International Military Education and Training and professional military education until the Secretary of State determines and reports to the Committees on Appropriations that such government is not facilitating or otherwise participating in destabilizing activities in a neighboring country, including aiding and abetting armed groups.
 (b)Boko HaramFunds appropriated by this Act that are made available for assistance for Cameroon, Chad, Niger, and Nigeria—
 (1)shall be made available for assistance for women and girls who are targeted by the terrorist organization Boko Haram, consistent with the provisions of section 7059 of this Act, and for individuals displaced by Boko Haram violence; and
 (2)may be made available for counterterrorism programs to combat Boko Haram. (c)Central African RepublicFunds made available by this Act for assistance for the Central African Republic shall be made available for reconciliation and peacebuilding programs, including activities to promote inter-faith dialogue at the national and local levels, and for programs to prevent crimes against humanity.
				(d)Ethiopia
					(1)Forced evictions
 (A)Funds appropriated by this Act for assistance for Ethiopia may not be made available for any activity that supports forced evictions.
 (B)The Secretary of the Treasury shall instruct the United States executive director of each international financial institution to use the voice and vote of the United States to support projects in Ethiopia only if such projects are developed and carried out in accordance with the requirements of section 7029(b)(2) of this Act.
 (2)ConsultationPrograms and activities to improve livelihoods shall include prior consultation with, and the participation of, affected communities, including in the South Omo and Gambella regions.
 (3)ReportOf the funds appropriated by this Act that are available for assistance for Ethiopia, 25 percent may only be made available after the Secretary of State submits the report required under this heading in the report accompanying this Act: Provided, That such withholding of funds shall not apply to funds made available under the heading Foreign Military Financing Program.
 (e)Lake chad basin countriesFunds appropriated by this Act shall be made available for Cameroon, Chad, Niger, and Nigeria, following consultation with the Committees on Appropriations, for—
 (1)democracy programs, including to protect freedom of expression, association, assembly, and religion, including support for independent journalists, civil society, and democratic political parties; and
 (2)assistance for governments of such countries to strengthen accountability and the rule of law, including within the security forces.
 (f)Lord's Resistance ArmyOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $10,000,000 shall be made available for programs and activities in areas affected by the Lord's Resistance Army (LRA) consistent with the goals of the Lord’s Resistance Army Disarmament and Northern Uganda Recovery Act of 2009 (Public Law 111–172), including to improve physical access, telecommunications infrastructure, and early-warning mechanisms and to support the disarmament, demobilization, and reintegration of former LRA combatants, especially child soldiers.
 (g)MalawiOf the funds appropriated by this Act under the heading Development Assistance, not less than $56,000,000 shall be made available for assistance for Malawi, of which up to $10,000,000 shall be made available for higher education programs.
				(h)South Sudan
 (1)Strategy updateNot later than 60 days after enactment of this Act, the Secretary of State, in consultation with the USAID Administrator, shall submit an update to the strategy required in section 7042(i) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31).
 (2)CertificationNone of the funds appropriated by this Act that are available for assistance for the central Government of South Sudan may be made available until the Secretary of State certifies and reports to the Committees on Appropriations that such government is taking effective steps to—
 (A)end hostilities and pursue good faith negotiations for a political settlement of the conflict; (B)provide access for humanitarian organizations;
 (C)end the recruitment and use of child soldiers; (D)protect freedoms of expression, association, and assembly;
 (E)reduce corruption related to the extraction and sale of oil and gas; (F)establish democratic institutions;
 (G)establish accountable military and police forces under civilian authority; and (H)investigate and prosecute individuals credibly alleged to have committed gross violations of human rights, including at the Terrain compound in Juba, South Sudan on July 11, 2016.
 (3)ExclusionsThe limitation of paragraph (2) shall not apply to— (A)humanitarian assistance;
 (B)assistance to support South Sudan peace negotiations or to advance or implement a peace agreement; and
 (C)assistance to support implementation of outstanding issues of the Comprehensive Peace Agreement and mutual arrangements related to such Agreement.
 (4)ConsultationPrior to the initial obligation of funds made available for the central Government of South Sudan pursuant to paragraphs (3)(B) and (C), the Secretary of State shall consult with the Committees on Appropriations on the intended uses of such funds, steps taken by such government to advance or implement a peace agreement, and progress made by the Government of South Sudan in meeting the requirements in paragraph (2).
					(i)Sudan
					(1)Limitations
 (A)AssistanceNotwithstanding any other provision of law, none of the funds appropriated by this Act may be made available for assistance for the Government of Sudan.
 (B)LoansNone of the funds appropriated by this Act may be made available for the cost, as defined in section 502 of the Congressional Budget Act of 1974, of modifying loans and loan guarantees held by the Government of Sudan, including the cost of selling, reducing, or canceling amounts owed to the United States, and modifying concessional loans, guarantees, and credit agreements.
 (2)ExclusionsThe limitations of paragraph (1) shall not apply to—
 (A)humanitarian assistance;
 (B)assistance for democracy programs; (C)assistance for the Darfur region, Southern Kordofan State, Blue Nile State, other marginalized areas and populations in Sudan, and Abyei; and
 (D)assistance to support implementation of outstanding issues of the Comprehensive Peace Agreement, mutual arrangements related to post-referendum issues associated with such Agreement, or any other internationally recognized viable peace agreement in Sudan.
						(j)Zimbabwe
 (1)InstructionThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to vote against any extension by the respective institution of any loan or grant to the Government of Zimbabwe, except to meet basic human needs or to promote democracy, unless the Secretary of State certifies and reports to the Committees on Appropriations that the rule of law has been restored, including respect for ownership and title to property, and freedoms of expression, association, and assembly.
 (2)LimitationNone of the funds appropriated by this Act shall be made available for assistance for the central Government of Zimbabwe, except for health and education, unless the Secretary of State certifies and reports as required in paragraph (1), and funds may be made available for macroeconomic growth assistance if the Secretary reports to the Committees on Appropriations that such government is implementing transparent fiscal policies, including public disclosure of revenues from the extraction of natural resources.
					East Asia and the
	 Pacific
			7043.(a)Burma
					(1)Bilateral economic assistance
 (A)Economic support fundFunds appropriated by this Act under the heading Economic Support Fund for assistance for Burma may be made available notwithstanding any other provision of law, except for this subsection, and following consultation with the appropriate congressional committees.
 (B)UsesFunds appropriated under title III of this Act for assistance for Burma— (i)shall be made available to strengthen civil society organizations in Burma and for programs to strengthen independent media;
 (ii)shall be made available for community-based organizations operating in Thailand to provide food, medical, and other humanitarian assistance to internally displaced persons in eastern Burma, in addition to assistance for Burmese refugees from funds appropriated by this Act under the heading Migration and Refugee Assistance;
 (iii)shall be made available for programs to promote ethnic and religious tolerance, including in Rakhine and Kachin states;
 (iv)shall be made available to promote rural economic development in Burma, including through microfinance and sustainable power generation programs;
 (v)shall be made available to increase opportunities for foreign direct investment by strengthening the rule of law, transparency, and accountability;
 (vi)may not be made available to any individual or organization if the Secretary of State has credible information that such individual or organization has committed a gross violation of human rights, including against Rohingya and other minority groups, or that advocates violence against ethnic or religious groups or individuals in Burma;
 (vii)may not be made available to any organization or entity controlled by the armed forces of Burma; and
 (viii)may be made available for programs administered by the Office of Transition Initiatives, United States Agency for International Development, for ethnic groups and civil society in Burma to help sustain ceasefire agreements and further prospects for reconciliation and peace, which may include support to representatives of ethnic armed groups for this purpose.
 (2)International security assistanceNone of the funds appropriated by this Act under the headings International Military Education and Training and Foreign Military Financing Program may be made available for assistance for Burma:Provided, That the Department of State may continue consultations with the armed forces of Burma only on human rights and disaster response in a manner consistent with the prior fiscal year, and following consultation with the appropriate congressional committees.
 (3)Multilateral assistanceThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to use the voice and vote of the United States to support projects in Burma only if such projects are developed and carried out in accordance with the requirements of section 7029(b)(2) of this Act.
 (4)CertificationNotwithstanding any provision of this subsection, of the funds appropriated by this Act under the heading Economic Support Fund that are made available for assistance for Burma, 15 percent may not be obligated until the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Burma—
 (A)has terminated military cooperation with North Korea; (B)is respecting human rights and the rule of law, particularly regarding the arrest and prosecution of three journalists in Shan state in June, 2017 and two Kachin pastors in December, 2016;
 (C)is revising and updating colonial-era laws that are used in such prosecutions; and (D)is credibly investigating the murder of U Ko Ni, and is taking steps to protect and defend the security and safety of other activists.
						(5)Programs, position, and responsibilities
 (A)Any new program or activity in Burma initiated in fiscal year 2018 shall be subject to prior consultation with the appropriate congressional committees.
 (B)Section 7043(b)(7) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2018.
 (C)The United States Chief of Mission in Burma, in consultation with the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, shall be responsible for democracy and human rights programs in Burma.
						(b)Cambodia
 (1)Conditions on assistanceNone of the funds appropriated by this Act that are made available for assistance for the central Government of Cambodia may be obligated or expended unless the Secretary of State certifies and reports to the Committees on Appropriations that such government—
 (A)is taking effective steps to strengthen regional security and stability, particularly regarding territorial disputes in the South China Sea;
 (B)has ceased efforts to intimidate civil society and the political opposition in Cambodia, is credibly investigating the murder of social and political activists, and is taking steps to address the concerns detailed in the September 14, 2016 United Nations Human Rights Situation in Cambodia—Joint Statement; and
 (C)is supporting the conduct of free and fair elections in Cambodia through a non-partisan election commission; fair election processes; open and inclusive participation, to include the return of exiled former opposition leaders and the release of jailed opposition leaders and civil society activists; respect for freedoms of assembly, speech, and the press; and credible post-election dispute resolution mechanisms.
 (2)Inadmissability of cambodian officials who undermine democracy in cambodiaFor purposes of administering clause (i) of section 212(a)(3)(C) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(C)) with funds made available by this Act, the Secretary of State shall consider as having potentially serious adverse foreign policy consequences any efforts to undermine democracy and human rights in Cambodia by officials of the Government of Cambodia: Provided, That the exception of clause (ii) of such section shall not apply to this subsection.
					(c)North Korea
					(1)Withholding of funds
 (A)CapabilitiesNone of the funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for assistance for the central government of a country the Secretary of State determines and reports to the appropriate congressional committees is knowingly contributing, directly or indirectly, to the nuclear, ballistic missile, or malicious cyber-intrusion capabilities of the Government of North Korea.
 (B)ReviewThe Secretary of State shall review sanctions applied pursuant to the North Korea Sanctions and Policy Enhancement Act of 2016 (Public Law 114–122) and the Countering America’s Adversaries Through Sanctions Act (Public Law 115–44), as well as any other relevant provision of law imposing sanctions for nuclear, ballistic missile, and cyber misconduct, to determine whether the restriction of subparagraph (A) shall apply to the central government of any country whose agencies or instrumentalities are so sanctioned.
 (C)WaiverThe Secretary of State may waive the application of the restriction in subparagraph (A) if the Secretary determines and reports to the appropriate congressional committees that to do so is important to the national security interest of the United States, including a description of the national security interest served.
 (2)BroadcastsFunds appropriated by this Act under the heading International Broadcasting Operations shall be made available to maintain broadcasting hours into North Korea at levels not less than the prior fiscal year.
 (3)RefugeesFunds appropriated by this Act under the heading Migration and Refugee Assistance should be made available for assistance for refugees from North Korea, including protection activities in the People’s Republic of China and other countries in Asia.
 (4)Database and reportFunds appropriated by this Act under title III shall be made available to maintain a database of prisons and gulags in North Korea, in accordance with section 7032(i) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76; 128 Stat. 513).
					(5)Human rights promotion and limitation on use of funds
 (A)Human rights promotionOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $8,000,000 shall be made available for the promotion of human rights in North Korea: Provided, That the authority of section 7032(b) of this Act shall apply to such funds.
 (B)LimitationNone of the funds made available by this Act under the heading Economic Support Fund may be made available for assistance for the Government of North Korea. (d)People's Republic of China (1)Limitation on use of fundsNone of the funds appropriated under the heading Diplomatic and Consular Programs in this Act may be obligated or expended for processing licenses for the export of satellites of United States origin (including commercial satellites and satellite components) to the People's Republic of China (PRC) unless, at least 15 days in advance, the Committees on Appropriations are notified of such proposed action.
 (2)People's liberation armyThe terms and requirements of section 620(h) of the Foreign Assistance Act of 1961 shall apply to foreign assistance projects or activities of the People's Liberation Army (PLA) of the PRC, to include such projects or activities by any entity that is owned or controlled by, or an affiliate of, the PLA: Provided, That none of the funds appropriated or otherwise made available pursuant to this Act may be used to finance any grant, contract, or cooperative agreement with the PLA, or any entity that the Secretary of State has reason to believe is owned or controlled by, or an affiliate of, the PLA.
 (3)Counter influence programsFunds appropriated by this Act for public diplomacy under title I and for assistance under titles III and IV shall be made available to counter the influence of the PRC, in accordance with the strategy required by section 7043(e)(3) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76; 128 Stat. 536), following consultation with the Committees on Appropriations.
					(4)Authority and notification requirement
 (A)AuthorityThe uses of funds made available by this Act for the promotion of democracy in the PRC, except for funds made available under subsection (f), shall be the responsibility of the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State.
 (B)NotificationFunds appropriated by this Act that are made available for trilateral programs conducted with the PRC shall be subject to the regular notification procedures of the Committees on Appropriations.
						(e)Philippines
 (1)International narcotics control and law enforcementFunds appropriated by this Act under the heading International Narcotics Control and Law Enforcement may be made available for counternarcotics assistance for the Philippine National Police only if the Secretary of State certifies and reports to the Committees on Appropriations that the Government of the Philippines has adopted and is implementing a counternarcotics strategy that is in accordance with international norms of due process, and is investigating and prosecuting individuals who are credibly alleged to have ordered, committed, or covered up extrajudicial killings and other gross violations of human rights in the conduct of counternarcotics operations in the Philippines: Provided, That the limitation of this paragraph shall not apply to funds made available for maritime programs.
 (2)National drug treatment and demand reduction programFunds appropriated by this Act that are made available for assistance for the Philippines may be made available for the Philippine Department of Health and local entities to support the implementation of a national drug treatment and demand reduction program only if the Secretary of State, in consultation with the USAID Administrator, certifies and reports to the appropriate congressional committees that the Government of the Philippines is effectively implementing a national strategy to support drug treatment and the prevention of illicit drug use in a manner that is consistent with best practices: Provided, That such funds shall be made available only on a cost-matching basis: Provided further, That the Secretary of State and USAID Administrator, as appropriate, shall consult with the appropriate congressional committees prior to the obligations of such funds.
					(f)Tibet
 (1)Financing of projects in tibetThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to use the voice and vote of the United States to support financing of projects in Tibet if such projects do not provide incentives for the migration and settlement of non-Tibetans into Tibet or facilitate the transfer of ownership of Tibetan land and natural resources to non-Tibetans, are based on a thorough needs-assessment, foster self-sufficiency of the Tibetan people and respect Tibetan culture and traditions, and are subject to effective monitoring.
					(2)Programs for tibetan communities
 (A)Tibetan autonomous regionNotwithstanding any other provision of law, of the funds appropriated by this Act under the heading Economic Support Fund, not less than $8,000,000 shall be made available to nongovernmental organizations to support activities which preserve cultural traditions and promote sustainable development, education, and environmental conservation in Tibetan communities in the Tibetan Autonomous Region and in other Tibetan communities in China.
 (B)India and nepalOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $6,000,000 shall be made available for programs to promote and preserve Tibetan culture, development, and the resilience of Tibetan communities in India and Nepal, and to assist in the education and development of the next generation of Tibetan leaders from such communities: Provided, That such funds are in addition to amounts made available in subparagraph (A) for programs inside Tibet.
 (C)Tibetan governanceOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $3,000,000 shall be made available for programs to strengthen the capacity of Tibetan institutions and governance.
						(g)Vietnam
 (1)Dioxin remediationNotwithstanding any other provision of law, of the funds appropriated by this Act under the heading Economic Support Fund, not less than $20,000,000 shall be made available for activities related to the remediation of dioxin contaminated sites in Vietnam and may be made available for assistance for the Government of Vietnam, including the military, for such purposes.
 (2)Health and disability programsOf the funds appropriated by this Act under the heading Development Assistance, not less than $10,000,000 shall be made available for health and disability programs in areas sprayed with Agent Orange and otherwise contaminated with dioxin, to assist individuals with severe upper or lower body mobility impairment or cognitive or developmental disabilities.
					South and Central Asia
	 
			7044.(a)Afghanistan
					(1)Assistance and conditions
 (A)Funding and limitationsFunds appropriated by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement may be made available for assistance for Afghanistan: Provided, That such funds may not be obligated for any project or activity that— (i)includes the participation of any Afghan individual or organization, including government entity, if the Secretary of State has credible information that such individual, organization, or entity is involved in corrupt practices, illicit narcotics production or trafficking, or a violation of human rights;
 (ii)cannot be sustained, as appropriate, by the Government of Afghanistan or another Afghan entity; (iii)is not regularly accessible for the purposes of conducting effective oversight in accordance with applicable Federal statutes and regulations; or
 (iv)initiates any new, major infrastructure development; and (v)is conducted in areas not under the control of the Government of Afghanistan and where project and resource disbursement monitoring cannot be performed, unless the Secretary of State, in consultation with the Administrator of the United States Agency for International Development, certifies to the Committees on Appropriations that to do so is in the national security interest of the United States, and submits a report to such Committees describing such interest, including how such project or activity does not legitimize the Taliban.
 (B)Certification and reportPrior to the initial obligation of funds made available by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement for assistance for the central Government of Afghanistan, the Secretary of State shall certify and report to the Committees on Appropriations, after consultation with the Government of Afghanistan, that—
 (i)goals and benchmarks for the specific uses of such funds have been established by the Governments of the United States and Afghanistan;
 (ii)conditions are in place that increase the transparency and accountability of the Government of Afghanistan for funds obligated under the New Development Partnership or other incentive-based programs;
 (iii)the Government of Afghanistan is implementing laws and policies to govern democratically and protect the rights of individuals, civil society, and the media;
 (iv)the Government of Afghanistan is taking effective steps, that are in addition to steps taken during the previous calendar year, to protect and advance the rights of women and girls in Afghanistan;
 (v)the Government of Afghanistan is effectively implementing a whole-of-government, anti-corruption strategy that has been endorsed by the High Council on Rule of Law and Anti-Corruption, as agreed to at the Brussels Conference on Afghanistan in October 2016, and is prosecuting individuals alleged to be involved in corrupt or illegal activities in Afghanistan;
 (vi)monitoring and oversight frameworks for programs implemented with such funds are in accordance with all applicable audit policies of the Department of State and USAID, including in areas under the control of the Taliban or other extremist organizations;
 (vii)the necessary policies and procedures are in place to ensure Government of Afghanistan compliance with section 7013 of this Act, Prohibition on Taxation of United States Assistance; and
 (viii)the Government of Afghanistan is publicly reporting its national budget, including revenues and expenditures.
 (C)WaiverThe Secretary of State may waive the certification requirement of subparagraph (B) if the Secretary determines that to do so is important to the national security interest of the United States and the Secretary submits a report to the Committees on Appropriations, in classified form if necessary, on the justification for the waiver and the reasons why any of the requirements of subparagraph (B) cannot be met.
 (D)ProgramsFunds appropriated by this Act that are made available for assistance for Afghanistan shall be made available—
 (i)for programs that protect and strengthen the rights of women and girls and promote the political and economic empowerment of women, including their meaningful inclusion in political processes: Provided, That such assistance to promote economic empowerment of women shall be made available as grants to Afghan and international organizations, to the maximum extent practicable;
 (ii)for programs in South and Central Asia to expand linkages between Afghanistan and countries in the region; and
 (iii)to assist the Government of Afghanistan to develop and implement more effective systems of revenue generation and transparent budgetary processes.
 (E)CertificationNone of the funds appropriated by this Act for assistance for Afghanistan may be made available for direct government-to-government assistance unless the Secretary of State certifies and reports to the Committees on Appropriations that United States companies and organizations that are implementing United States foreign assistance programs in Afghanistan in a manner consistent with United States laws and regulations are not subjected by such government to taxes or other fees in contravention of diplomatic and other agreements between the Governments of the United States and Afghanistan, or to retaliation for the nonpayment of taxes or fees imposed in the past: Provided, That not later than 90 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations an assessment of the dollar value of improper taxes or fees levied by such government against such companies and organizations in fiscal year 2017.
 (2)Goals and benchmarksNot later than 90 days after enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report describing the goals and benchmarks required in paragraph (1)(B)(i): Provided, That not later than 6 months after the submission of such report and every 6 months thereafter until September 30, 2019, the Secretary of State shall submit a report to such committees on the status of achieving such goals and benchmarks: Provided further, That the Secretary of State should suspend assistance for the Government of Afghanistan if any report required by this paragraph indicates that such government is failing to make measurable progress in meeting such goals and benchmarks.
					(3)Authorities
 (A)Funds appropriated by this Act under title III through VI that are made available for assistance for Afghanistan may be made available—
 (i)notwithstanding section 7012 of this Act or any similar provision of law and section 660 of the Foreign Assistance Act of 1961;
 (ii)for reconciliation programs and disarmament, demobilization, and reintegration activities for former combatants who have renounced violence against the Government of Afghanistan, in accordance with section 7046(a)(2)(B)(ii) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74; 125 Stat. 1235); and
 (iii)for an endowment to empower women and girls. (B)Section 7046(a)(2)(A) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74; 125 Stat. 1235) shall apply to funds appropriated by this Act for assistance for Afghanistan.
 (C)Section 1102(c) of the Supplemental Appropriations Act, 2009 (title XI of Public Law 111–32; 123 Stat. 1896) shall continue in effect during fiscal year 2018.
 (4)Basing rights agreementNone of the funds made available by this Act may be used by the United States Government to enter into a permanent basing rights agreement between the United States and Afghanistan.
					(b)Nepal
 (1)AssistanceNot less than $121,480,000 of the funds appropriated by this Act under the headings Global Health Programs, Economic Support Fund, International Narcotics Control and Law Enforcement, and Nonproliferation, Anti-terrorism, Demining and Related Programs shall be made available for assistance for Nepal, including for earthquake recovery and reconstruction programs.
 (2)Foreign military financing programFunds appropriated by this Act under the heading Foreign Military Financing Program shall only be made available for humanitarian and disaster relief and reconstruction activities in Nepal, and in support of international peacekeeping operations: Provided, That such funds may only be made available for any additional uses if the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Nepal is investigating and prosecuting violations of human rights and the laws of war, and the Nepal Army is cooperating fully with civilian judicial authorities in such cases.
					(c)Pakistan
 (1)CertificationNone of the funds appropriated or otherwise made available by this Act under the headings Economic Support Fund, International Narcotics Control and Law Enforcement, and Foreign Military Financing Program for assistance for the Government of Pakistan may be made available unless the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Pakistan is—
 (A)cooperating with the United States in counterterrorism efforts against the Haqqani Network, the Quetta Shura Taliban, Lashkar e-Tayyiba, Jaish-e-Mohammed, Al-Qaeda, and other domestic and foreign terrorist organizations, including taking effective steps to end support for such groups and prevent them from basing and operating in Pakistan and carrying out cross border attacks into neighboring countries;
 (B)not supporting terrorist activities against United States or coalition forces in Afghanistan, and Pakistan’s military and intelligence agencies are not intervening extra-judicially into political and judicial processes in Pakistan;
 (C)not financing or otherwise supporting schools supported by, affiliated with, or run by the Taliban or any designated foreign terrorist organization;
 (D)dismantling improvised explosive device (IED) networks and interdicting precursor chemicals used in the manufacture of IEDs;
 (E)preventing the proliferation of nuclear-related material and expertise;
 (F)issuing visas in a timely manner for United States visitors engaged in counterterrorism efforts and assistance programs in Pakistan; and
 (G)providing humanitarian organizations access to detainees, internally displaced persons, and other Pakistani civilians affected by the conflict.
						(2)Waiver and reports
 (A)The Secretary of State may waive the certification requirement of paragraph (1) with respect to funds appropriated or otherwise made available by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement for assistance for the Government of Pakistan if the Secretary determines that to do so is important to the national security interest of the United States.
 (B)The Secretary of State may waive the certification requirement of paragraph (1) with respect to 75 percent of the funds appropriated or otherwise made available by this Act under the heading Foreign Military Financing Program for assistance for the Government of Pakistan if the Secretary determines that to do so is important to the national security interest of the United States: Provided, That funds withheld by application of this subparagraph shall be withheld from obligation until the Secretary submits to the Committees on Appropriations the certification required by paragraph (1).
 (C)In exercising the authority of this paragraph, the Secretary of State shall submit a report to the Committees on Appropriations, in classified form if necessary, on the justification for any waivers in subparagraphs (A) and (B) and the reasons why any of the requirements of paragraph (1) cannot be met.
						(3)Assistance
 (A)Funds appropriated by this Act under the heading Foreign Military Financing Program for assistance for Pakistan may be made available only to support counterterrorism and counterinsurgency capabilities in Pakistan.
 (B)Funds appropriated by this Act under the headings Economic Support Fund and Nonproliferation, Anti-terrorism, Demining and Related Programs that are available for assistance for Pakistan shall be made available to interdict precursor materials from Pakistan to Afghanistan that are used to manufacture IEDs, including calcium ammonium nitrate; to support programs to train border and customs officials in Pakistan and Afghanistan; and for agricultural extension programs that encourage alternative fertilizer use among Pakistani farmers.
 (C)Funds appropriated by this Act under the heading Economic Support Fund that are made available for assistance for infrastructure projects in Pakistan shall be implemented in a manner that does not exploit child labor, as described in section 507(6) of the Trade Act of 1974 (19 U.S.C. 2467(6)).
 (D)Funds appropriated by this Act under titles III and IV for assistance for Pakistan may be made available notwithstanding any other provision of law, except for section 620M of the Foreign Assistance Act of 1961.
 (E)Of the funds appropriated under titles III and IV of this Act that are made available for assistance for Pakistan, $33,000,000 shall be withheld from obligation until the Secretary of State reports to the Committees on Appropriations that Dr. Shakil Afridi has been released from prison and cleared of all charges relating to the assistance provided to the United States in locating Osama bin Laden.
 (4)Scholarships for womenThe authority and directives of section 7044(d)(4) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235; 128 Stat. 2654) shall apply to funds appropriated by this Act that are made available for assistance for Pakistan: Provided, That prior to the obligation of funds for such purposes, the USAID Administrator shall consult with the Committees on Appropriations.
					(5)Reports
						(A)Goals and benchmarks
 (i)In generalThe spend plan required by section 7076 of this Act for assistance for Pakistan shall include realistic and sustainable goals, benchmarks for measuring progress, and expected results regarding combating poverty and furthering development in Pakistan, countering terrorism and extremism, and establishing conditions conducive to the rule of law and transparent and accountable governance: Provided, That not later than 6 months after submission of such spend plan, and each 6 months thereafter until September 30, 2019, the Secretary of State shall submit a report to the Committees on Appropriations on the status of achieving the goals and benchmarks in such plan.
 (ii)Suspension of assistanceThe Secretary of State should suspend assistance for the Government of Pakistan if any report required by clause (i) indicates that Pakistan is failing to make measurable progress in meeting such goals or benchmarks.
 (B)Significant infrastructure projectsNot later than 90 days after enactment of this Act, the Secretary of State shall submit a report to the appropriate congressional committees detailing the costs and objectives associated with significant infrastructure projects supported by the United States in Pakistan, and an assessment of the extent to which such projects achieve such objectives: Provided, That such report shall be posted on the Department of State and USAID Web sites.
 (6)OversightThe Secretary of State shall take all practicable steps to ensure that mechanisms are in place for monitoring, oversight, and control of funds made available by this subsection for assistance for Pakistan.
					(d)Sri Lanka
 (1)Bilateral economic assistanceOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $35,000,000 shall be made available for assistance for Sri Lanka for economic development and democracy programs, particularly in areas recovering from ethnic and religious conflict: Provided, That such funds shall be made available for programs to assist in the identification and resolution of cases of missing persons.
 (2)CertificationFunds appropriated by this Act for assistance for the central Government of Sri Lanka may be made available only if the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Sri Lanka is—
 (A)repealing laws that do not comply with international standards for arrest and detention, and ensuring that any successor legislation meets such standards;
 (B)increasing accountability and transparency in governance; (C)supporting a credible justice mechanism in compliance with United Nations Human Rights Council Resolution (A/HCR/30/L.29) of October, 2015;
 (D)returning land in former conflict zones to former owners or compensating those whose land was confiscated without due process, which is in addition to steps taken during the previous calendar year;
 (E)establishing a functioning office of missing persons and publishing lists of all persons who surrendered to such Government at the end of the war; and
 (F)redeploying the armed forces out of former conflict zones and restructuring and reducing the size of the armed forces.
 (3)International security assistanceFunds appropriated under title IV of this Act that are available for assistance for Sri Lanka shall be subject to the following conditions—
 (A)not to exceed $500,000 under the heading Foreign Military Financing Program may only be made available for programs to support humanitarian and disaster response efforts; to redeploy out of former conflict zones; and to restructure and reduce the size of the Sri Lankan armed forces; and
 (B)funds under the heading Peacekeeping Operations may only be made available for training and equipment related to international peacekeeping operations.
						(e)Regional programs
 (1)Cross border programsFunds appropriated by this Act under the heading Economic Support Fund for assistance for Afghanistan and Pakistan may be provided, notwithstanding any other provision of law that restricts assistance to foreign countries, for cross border stabilization and development programs between Afghanistan and Pakistan, or between either country and the Central Asian countries.
 (2)Security and justice programsFunds appropriated by this Act that are made available for assistance for Afghanistan and other countries in South and Central Asia shall be made available to accelerate the recruitment and enhance the retention and professionalism of women in the judiciary, police, and other security forces.
					Latin America and the Caribbean
			7045.(a)Central America
 (1)FundingSubject to the requirements of this subsection, of the funds appropriated under titles III and IV of this Act, $600,000,000 should be made available for assistance for countries in Central America to implement the United States Strategy for Engagement in Central America: Provided, That such funds shall be made available to the maximum extent practicable on a cost-matching basis.
 (2)Pre-obligation requirementsPrior to the obligation of funds made available pursuant to paragraph (1), the Secretary of State shall submit to the Committees on Appropriations an updated multi-year spend plan as described under this section in the report accompanying this Act.
 (3)Assistance for the central governments of el salvador, guatemala, and hondurasOf the funds made available pursuant to paragraph (1) that are available for assistance for each of the central governments of El Salvador, Guatemala, and Honduras, the following amounts shall be withheld from obligation and may only be made available as follows:
 (A)25 percent may only be obligated after the Secretary of State certifies and reports to the appropriate congressional committees that such government is—
 (i)informing its citizens of the dangers of the journey to the southwest border of the United States; (ii)combating human smuggling and trafficking;
 (iii)improving border security, including preventing illegal migration, human smuggling and trafficking, and trafficking of illicit drugs and other contraband; and
 (iv)cooperating with United States Government agencies and other governments in the region to facilitate the return, repatriation, and reintegration of illegal migrants arriving at the southwest border of the United States who do not qualify for asylum, consistent with international law.
 (B)An additional 50 percent may only be obligated after the Secretary of State certifies and reports to the appropriate congressional committees that such government is—
 (i)working cooperatively with an autonomous, publicly accountable entity to provide oversight of the Plan of the Alliance for Prosperity in the Northern Triangle in Central America (the Plan);
 (ii)combating corruption, including investigating and prosecuting current and former government officials credibly alleged to be corrupt;
 (iii)implementing reforms, policies, and programs to improve transparency and strengthen public institutions, including increasing the capacity and independence of the judiciary and the Office of the Attorney General;
 (iv)implementing a policy to ensure that local communities, civil society organizations (including indigenous and other marginalized groups), and local governments are consulted in the design, and participate in the implementation and evaluation of, activities of the Plan that affect such communities, organizations, and governments;
 (v)countering the activities of criminal gangs, drug traffickers, and organized crime, including by enacting and implementing effective plea bargaining laws;
 (vi)investigating and prosecuting in the civilian justice system government personnel, including military and police personnel, who are credibly alleged to have violated human rights, and ensuring that such personnel are cooperating in such cases;
 (vii)cooperating with commissions against corruption and impunity and with regional human rights entities;
 (viii)supporting programs to reduce poverty, expand education and vocational training for at-risk youth, create jobs, and promote equitable economic growth particularly in areas contributing to large numbers of migrants;
 (ix)implementing a plan that includes goals, benchmarks, and timelines to create a professional, accountable civilian police force and end the role of the military in internal policing, and make such plan available to the Department of State;
 (x)protecting the right of political opposition parties, journalists, trade unionists, human rights defenders, and other civil society activists to operate without interference;
 (xi)increasing government revenues, including by implementing tax reforms and strengthening customs agencies; and
 (xii)resolving commercial disputes, including the confiscation of real property, between United States entities and such government.
 (4)ExemptionThe conditions specified in subparagraph (3)(B) shall not apply to funds made available for the International Commission against Impunity in Guatemala or the Mission to Support the Fight against Corruption and Impunity in Honduras.
					(5)Periodic review and report
 (A)Periodic review and suspension of assistanceThe Secretary of State shall periodically review the progress of each of the central governments of El Salvador, Guatemala, and Honduras in meeting the requirements of paragraphs (3)(A) and (3)(B): Provided, That if the Secretary determines that sufficient progress has not been made by a central government, the Secretary shall suspend, in whole or in part, assistance for such government for programs supporting such requirement, and shall notify the appropriate congressional committees in writing of such action: Provided further, That the Secretary may resume funding for such programs only after the Secretary certifies to such committees that corrective measures have been taken.
 (B)ReportThe Secretary of State shall, following a change of national government in El Salvador, Guatemala, or Honduras, determine and report to the appropriate congressional committees that any new government has committed to take the steps to meet the requirements of paragraphs (3)(A) and (3)(B): Provided, That if the Secretary is unable to make such a determination in a timely manner, assistance made available under this subsection for such central government shall be suspended, in whole or in part, until such time as such determination and report can be made.
 (6)Transfer of fundsThe Department of State and USAID shall, following consultation with the Committees on Appropriations, transfer funds made available by this Act under the heading Development Assistance to the Inter-American Development Bank and the Inter-American Foundation to support the Strategy.
 (7)LimitationNone of the funds made available by this subsection for assistance for countries in Central America may be made available for direct government-to-government assistance or for major infrastructure projects.
					(b)Colombia
 (1)AssistanceOf the funds appropriated by this Act under titles III and IV, not less than $391,253,000 shall be made available for assistance for Colombia, including to support the efforts of the Government of Colombia to—
 (A)conduct a unified campaign against narcotics trafficking, organizations designated as foreign terrorist organizations pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189), and other criminal or illegal armed groups: Provided, That aircraft supported by funds made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be used to transport personnel and supplies involved in drug eradication and interdiction, including security for such activities, and to provide transport in support of alternative development programs and investigations by civilian judicial authorities;
 (B)enhance security and stability in Colombia and the region; (C)strengthen and expand governance, the rule of law, and access to justice throughout Colombia;
 (D)promote economic and social development, including by improving access to areas impacted by conflict through demining programs; and
 (E)implement a peace agreement between the Government of Colombia and illegal armed groups, in accordance with constitutional and legal requirements in Colombia:
						Provided, That such funds shall be subject to prior consultation with, and the regular notification
 procedures of, the Committees on Appropriations.(2)LimitationNone of the funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs that are made available for assistance for Colombia may be made available for payment of reparations to conflict victims or compensation to demobilized combatants associated with a peace agreement between the Government of Colombia and illegal armed groups.
 (3)Pre-obligation requirementsPrior to the initial obligation of funds made available pursuant to paragraph (1), the Secretary of State, in consultation with the USAID Administrator, shall submit to the Committees on Appropriations an updated multi-year spend plan as described under section 7045 in the report accompanying this Act.
 (4)RefugeesFunds made available by this Act under the heading Economic Support Fund for assistance for Colombia shall be apportioned directly to USAID, except that not less than $7,000,000 of such funds shall be transferred to, and merged with, funds appropriated by this Act under the heading Migration and Refugee Assistance for assistance for Colombian refugees in neighboring countries.
 (5)CounternarcoticsOf the funds made available by this Act under the heading International Narcotics Control and Law Enforcement for assistance for Colombia, 20 percent may be obligated only in accordance with the conditions set forth under section 7045 in the report accompanying this Act.
 (6)Human rightsOf the funds made available by this Act under the heading Foreign Military Financing Program for assistance for Colombia, 20 percent may be obligated only in accordance with the conditions set forth under section 7045 in the report accompanying this Act.
 (7)ExceptionsThe limitations of paragraphs (5) and (6) shall not apply to funds made available for aviation instruction and maintenance, and maritime and riverine security programs.
					(c)Cuba
 (1)Of the funds appropriated by this Act under the heading Economic Support Fund, $15,000,000 shall be made available for democracy programs for Cuba. (2)Of the funds made available under paragraph (1), not less than $3,000,000 shall be made available to the United States Agency for International Development to support—
 (A)free enterprise and private business organizations in Cuba; and (B)people-to-people educational and cultural activities.
 (3)For the purposes of paragraph (2), activities described in such paragraph shall be considered to be democracy programs pursuant to section 7032(b) of this Act, except that none of the funds made available under such paragraph may be used for assistance for the Government of Cuba.
 (4)Funds appropriated under title I of this Act may be made available for— (A)the operation of, and infrastructure and security improvements to, United States diplomatic facilities in Cuba; and
 (B)costs associated with United States diplomatic personnel in Cuba. (5)Notwithstanding any other provision of law enacted prior to this Act, United States payments to the Inter-American Development Bank (IDB) shall not be withheld if the IDB awards grants for the purpose of hiring consultants and the payment of other costs related to technical assistance to facilitate transparency, private sector development, and other structural reforms of the Cuban economy: Provided, That assistance under this paragraph may not exceed $2,500,000 during fiscal year 2018.
					(d)Haiti
 (1)CertificationFunds appropriated by this Act under the headings Development Assistance and Economic Support Fund that are made available for assistance for Haiti may not be made available for assistance for the central Government of Haiti unless the Secretary of State certifies and reports to the Committees on Appropriations that such government is—
 (A)strengthening the rule of law in Haiti, including by— (i)selecting judges in a transparent manner based on merit;
 (ii)reducing pre-trial detention; (iii)respecting the independence of the judiciary; and
 (iv)improving governance by implementing reforms to increase transparency and accountability, including through the penal and criminal codes;
 (B)combating corruption, including by implementing the anti-corruption law enacted in 2014 and prosecuting corrupt officials;
 (C)increasing government revenues, including by implementing tax reforms, and increasing expenditures on public services; and
 (D)resolving commercial disputes between United States entities and the Government of Haiti. (2)Haitian Coast GuardThe Government of Haiti shall be eligible to purchase defense articles and services under the Arms Export Control Act (22 U.S.C. 2751 et seq.) for the Coast Guard.
 (e)VenezuelaOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $15,000,000 shall be made available for programs to promote democracy and the rule of law in Venezuela: Provided, That the Bureau of Democracy, Human Rights, and Labor, Department of State, shall administer such funds.
				Europe and Eurasia
			7046.(a)Assistance
 (1)GeorgiaOf the funds appropriated by this Act under titles III and IV, not less than $105,325,000 shall be made available for assistance for Georgia.
 (2)UkraineOf the funds appropriated by this Act under titles III and IV, not less than $420,780,000 shall be made available for assistance for Ukraine.
 (b)LimitationNone of the funds appropriated by this Act may be made available for assistance for a government of an Independent State of the former Soviet Union if such government directs any action in violation of the territorial integrity or national sovereignty of any other Independent State of the former Soviet Union, such as those violations included in the Helsinki Final Act: Provided, That except as otherwise provided in section 7070(a) of this Act, funds may be made available without regard to the restriction in this subsection if the President determines that to do so is in the national security interest of the United States: Provided further, That prior to executing the authority contained in the previous proviso, the Secretary of State shall consult with the Committees on Appropriations on how such assistance supports the national security interest of the United States.
 (c)Section 907 of the Freedom Support ActSection 907 of the FREEDOM Support Act (22 U.S.C. 5812 note) shall not apply to— (1)activities to support democracy or assistance under title V of the FREEDOM Support Act (22 U.S.C. 5851 et seq.) and section 1424 of the Defense Against Weapons of Mass Destruction Act of 1996 (50 U.S.C. 2333) or non-proliferation assistance;
 (2)any assistance provided by the Trade and Development Agency under section 661 of the Foreign Assistance Act of 1961 (22 U.S.C. 2421);
 (3)any activity carried out by a member of the United States and Foreign Commercial Service while acting within his or her official capacity;
 (4)any insurance, reinsurance, guarantee, or other assistance provided by the Overseas Private Investment Corporation under title IV of chapter 2 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2191 et seq.);
 (5)any financing provided under the Export-Import Bank Act of 1945 (Public Law 79–173); or (6)humanitarian assistance.
					(d)Turkey
 (1)None of the funds appropriated or otherwise made available under this Act may be used to facilitate or support the sale of defense articles or services to the Turkish Presidential Protection Directorate under section 4 of the Arms Export Control Act (22 U.S.C. 2754), unless the Secretary of State certifies and reports to the appropriate congressional committees that the Government of Turkey is taking steps to—
 (A)govern democratically and protect the rights of minorities and women; (B)implement reforms that protect freedoms of expression, association, and assembly, including the ability of civil society organizations, political opposition parties, and the media to function without interference; and
 (C)release political prisoners and provide detainees with due process of law. (2)Nothing in this subsection shall be construed to prevent or limit the use of funds appropriated or otherwise made available under this Act for border security purposes, or for NATO or coalition operations.
					(e)Restriction on entry into the united states by turkish officials
 (1)The Secretary of State shall deny entry into the United States to any senior official of the Government of Turkey about whom the Secretary has credible information is knowingly responsible for the wrongful or unlawful prolonged detention of citizens or nationals of the United States.
 (2)The Secretary shall also identify officials of the Government of Turkey about whom the Secretary has such credible information without regard to whether the individual has applied for a visa.
 (3)Individuals shall not be subject to paragraph (1) if their entry into the United States would further important United States national security or law enforcement objectives or is necessary to permit the United States to fulfill its obligations under the United Nations Headquarters Agreement or other international obligations: Provided, That nothing in paragraph (1) may be construed to derogate from United States Government international obligations.
 (4)The Secretary may waive the application of paragraph (1) if the Secretary determines that the waiver would serve a United States national interest or that the circumstances which caused the individual to be denied entry have changed sufficiently.
 (5)Not later than 6 months after the date of the enactment of this Act, the Secretary shall submit a report, including a classified annex if necessary, to the Committees on Appropriations describing the information related to the prolonged detention of United States citizens or nationals described in paragraph (1) and the individuals identified by the Secretary pursuant to paragraph (2), or who would be subject to paragraph (1) but for the application of paragraph (3), and containing a list of any waivers provided under paragraph (4) and the justification for each waiver.
 (6)Any unclassified portion of the report required under paragraph (5) shall be posted on the Department of State website.
 (f)Restriction on entry into the united states by azerbaijani officialsSection 7031(c) of this Act shall be applied to officials of the Government of Azerbaijan about whom the Secretary of State has credible information have been involved in the wrongful imprisonment of Mehman Aliyev, the director of Turan, Azerbaijan’s last remaining independent news outlet.
 (g)Magnitsky act congressional review requirementSection 216(a)(2)(B)(i) of the Russia Sanctions Review Act of 2017 (part 1 of subtitle A of title II of Public Law 115–44) is amended—
 (1)in subclause (III), by striking ; and and inserting a semicolon; and (2)by adding at the end the following new subclause:
						
 (IV)the Sergei Magnitsky Rule of Law Accountability Act of 2012 (title IV of Public Law 112–208; 22 U.S.C. 5811 note); and.
					War crimes
	 tribunals
 7047.(a)If the President determines that doing so will contribute to a just resolution of charges regarding genocide or other violations of international humanitarian law, the President may direct a drawdown pursuant to section 552(c) of the Foreign Assistance Act of 1961 of up to $30,000,000 of commodities and services for the United Nations War Crimes Tribunal established with regard to the former Yugoslavia by the United Nations Security Council or such other tribunals or commissions as the Council may establish or authorize to deal with such violations, without regard to the ceiling limitation contained in paragraph (2) thereof: Provided, That the determination required under this section shall be in lieu of any determinations otherwise required under section 552(c): Provided further, That funds made available pursuant to this section shall be made available subject to the regular notification procedures of the Committees on Appropriations.
 (b)None of the funds appropriated by this Act may be made available for a United States contribution to the International Criminal Court: Provided, That notwithstanding section 705(b) of the Admiral James W. Nance and Meg Donovan Foreign Relations Authorization Act, Fiscal Years 2000 and 2001 (division A of Public Law 106–113) and consistent with section 2015 of the American Service-Members Protection Act, 2002, as amended, funds may be made available for technical assistance, training, assistance for victims, protection of witnesses, and law enforcement support related to international investigations, apprehensions, prosecutions, and adjudications of genocide, crimes against humanity, and war crimes: Provided further, That the previous proviso shall not apply to American service members and other United States citizens or nationals, or to nationals of the North Atlantic Treaty Organization (NATO) or major non-NATO allies initially designated pursuant to section 517(b) of the Foreign Assistance Act of 1961.
				UNITED
	 NATIONS
			7048.(a)Transparency and
		accountability
 (1)RestrictionsOf the funds appropriated under title I and under the heading International Organizations and Programs in title V of this Act that are available for contributions to the United Nations (including the Department of Peacekeeping Operations), any United Nations agency, or the Organization of American States, 15 percent may not be obligated for such organization, department, or agency until the Secretary of State reports to the Committees on Appropriations that the organization, department, or agency is—
 (A)posting on a publicly available Web site, consistent with privacy regulations and due process, regular financial and programmatic audits of such organization, department, or agency, and providing the United States Government with necessary access to such financial and performance audits; and
 (B)effectively implementing and enforcing policies and procedures which reflect best practices for the protection of whistleblowers from retaliation, including best practices for—
 (i)protection against retaliation for internal and lawful public disclosures;
 (ii)legal burdens of proof; (iii)statutes of limitation for reporting retaliation;
 (iv)access to independent adjudicative bodies, including external arbitration; and
 (v)results that eliminate the effects of proven retaliation.
 (2)WaiverThe restrictions imposed by or pursuant to paragraph (1) may be waived on a case-by-case basis if the Secretary of State determines and reports to the Committees on Appropriations that such waiver is necessary to avert or respond to a humanitarian crisis.
					(b)Restrictions on
		United Nations Delegations and Organizations
 (1)Restrictions on united states delegationsNone of the funds made available by this Act may be used to pay expenses for any United States delegation to any specialized agency, body, or commission of the United Nations if such agency, body, or commission is chaired or presided over by a country, the government of which the Secretary of State has determined, for purposes of section 6(j)(1) of the Export Administration Act of 1979 as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. App. 2405(j)(1)), supports international terrorism.
 (2)Restrictions on contributionsNone of the funds made available by this Act may be used by the Secretary of State as a contribution to any organization, agency, commission, or program within the United Nations system if such organization, agency, commission, or program is chaired or presided over by a country the government of which the Secretary of State has determined, for purposes of section 620A of the Foreign Assistance Act of 1961, section 40 of the Arms Export Control Act, section 6(j)(1) of the Export Administration Act of 1979, or any other provision of law, is a government that has repeatedly provided support for acts of international terrorism.
 (3)WaiverThe Secretary of State may waive the restriction in this subsection if the Secretary determines and reports to the Committees on Appropriations that to do so is in the national interest of the United States, including a description of the national interest served.
 (c)United Nations Human Rights CouncilNone of the funds appropriated by this Act may be made available in support of the United Nations Human Rights Council unless the Secretary of State determines and reports to the Committees on Appropriations that participation in the Council is important to the national interest of the United States and that the Council is taking significant steps to remove Israel as a permanent agenda item: Provided, That such report shall include a description of the national interest served and the steps taken to remove Israel as a permanent agenda item: Provided further, That the Secretary of State shall report to the Committees on Appropriations not later than September 30, 2018, on the resolutions considered in the United Nations Human Rights Council during the previous 12 months, and on steps taken to remove Israel as a permanent agenda item.
 (d)United Nations Relief and Works AgencyNot later than 45 days after enactment of this Act, the Secretary of State shall submit a report in writing to the Committees on Appropriations on whether the United Nations Relief and Works Agency (UNRWA) is—
 (1)utilizing Operations Support Officers in the West Bank, Gaza, and other fields of operation to inspect UNRWA installations and reporting any inappropriate use;
 (2)acting promptly to address any staff or beneficiary violation of its own policies (including the policies on neutrality and impartiality of employees) and the legal requirements under section 301(c) of the Foreign Assistance Act of 1961;
 (3)implementing procedures to maintain the neutrality of its facilities, including implementing a no-weapons policy, and conducting regular inspections of its installations, to ensure they are only used for humanitarian or other appropriate purposes;
 (4)taking necessary and appropriate measures to ensure it is operating in compliance with the conditions of section 301(c) of the Foreign Assistance Act of 1961 and continuing regular reporting to the Department of State on actions it has taken to ensure conformance with such conditions;
 (5)taking steps to ensure the content of all educational materials currently taught in UNRWA-administered schools and summer camps is consistent with the values of human rights, dignity, and tolerance and does not induce incitement;
 (6)not engaging in operations with financial institutions or related entities in violation of relevant United States law, and is taking steps to improve the financial transparency of the organization; and
 (7)in compliance with the United Nations Board of Auditors’ biennial audit requirements and is implementing in a timely fashion the Board’s recommendations.
 (e)Prohibition of payments to united nations membersNone of the funds appropriated or made available pursuant to titles III through VI of this Act for carrying out the Foreign Assistance Act of 1961, may be used to pay in whole or in part any assessments, arrearages, or dues of any member of the United Nations or, from funds appropriated by this Act to carry out chapter 1 of part I of the Foreign Assistance Act of 1961, the costs for participation of another country's delegation at international conferences held under the auspices of multilateral or international organizations.
 (f)Capital ProjectsNone of the funds made available by this Act may be used for the design, renovation, or construction of the United Nations Headquarters in New York.
 (g)ReportNot later than 45 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations detailing the amount of funds available for obligation or expenditure in fiscal year 2018 for contributions to any organization, department, agency, or program within the United Nations system or any international program that are withheld from obligation or expenditure due to any provision of law: Provided, That the Secretary of State shall update such report each time additional funds are withheld by operation of any provision of law: Provided further, That the reprogramming of any withheld funds identified in such report, including updates thereof, shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.
				(h)Sexual exploitation and abuse in peacekeeping operations
 (1)In generalFunds appropriated by this Act shall be made available to implement section 301 of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323).
 (2)Withholding of fundsThe Secretary of State shall withhold assistance to any unit of the security forces of a foreign country if the Secretary has credible information that such unit has engaged in sexual exploitation or abuse, including while serving in a United Nations peacekeeping operation, until the Secretary determines that the government of such country is taking effective steps to bring the responsible members of such unit to justice and to prevent future incidents: Provided, That the Secretary shall promptly notify the government of each country subject to any withholding of assistance pursuant to this paragraph, and shall notify the appropriate congressional committees of such withholding not later than 10 days after a determination to withhold such assistance is made: Provided further, That the Secretary shall, to the maximum extent practicable, assist such government in bringing the responsible members of such unit to justice.
 (3)The Secretary of State may waive the requirements of paragraph (2), if the Secretary determines and reports to the Committees on Appropriations that it is important to the national security interest of the United States to do so, and includes a justification for such a waiver.
 (i)Additional availabilityFunds appropriated under title I of this Act which are returned or not made available due to the implementation of subsection (a) or the second proviso under the heading Contributions for International Peacekeeping Activities of such title shall remain available for obligation until September 30, 2019.
				(j)National Security Interest Withholding
 (1)WithholdingThe Secretary of State shall withhold 5 percent of the funds appropriated by this Act under the heading Contributions to International Organizations for a specialized agency or other entity of the United Nations if the Secretary, in consultation with the United States Ambassador to the United Nations, determines and reports to the Committees on Appropriations that such agency or entity has taken an official action that is against the national security interest of the United States or an ally of the United States, including Israel.
 (2)Release of fundsThe Secretary of State, in consultation with the United States Ambassador to the United Nations, may release funds withheld pursuant to paragraph (1) if the Secretary determines and reports to the Committees on Appropriations that such agency or entity is taking steps to address the action that resulted in the withholding of such funds.
 (3)ReprogrammingShould the Secretary of State be unable to make a determination pursuant to paragraph (2) regarding the release of withheld funds, such funds may be reprogrammed for other purposes under the heading Contributions to International Organizations.
					community-based police assistance
 7049.Funds made available by titles III and IV of this Act to carry out the provisions of chapter 1 of part I and chapters 4 and 6 of part II of the Foreign Assistance Act of 1961, may be used, notwithstanding section 660 of that Act, to enhance the effectiveness and accountability of civilian police authority through training and technical assistance in human rights, the rule of law, anti-corruption, strategic planning, and through assistance to foster civilian police roles that support democratic governance, including assistance for programs to prevent conflict, respond to disasters, address gender-based violence, and foster improved police relations with the communities they serve.
				prohibition on publicity or propaganda
 7050.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes within the United States not authorized before the date of the enactment of this Act by Congress: Provided, That not to exceed $25,000 may be made available to carry out the provisions of section 316 of the International Security and Development Cooperation Act of 1980 (Public Law 96–533; 22 U.S.C. 2151a note).
				international
	 conferences
 7051.None of the funds made available in this Act may be used to send or otherwise pay for the attendance of more than 50 employees of agencies or departments of the United States Government who are stationed in the United States, at any single international conference occurring outside the United States, unless the Secretary of State reports to the Committees on Appropriations at least 5 days in advance that such attendance is important to the national interest: Provided, That for purposes of this section the term international conference shall mean a conference attended by representatives of the United States Government and of foreign governments, international organizations, or nongovernmental organizations.
				aircraft transfer, coordination, and use
 7052.(a)Transfer AuthorityNotwithstanding any other provision of law or regulation, aircraft procured with funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Diplomatic and Consular Programs, International Narcotics Control and Law Enforcement, Andean Counterdrug Initiative, and Andean Counterdrug Programs may be used for any other program and in any region: Provided, That the responsibility for policy decisions and justification for the use of such transfer authority shall be the responsibility of the Secretary of State and the Deputy Secretary of State and this responsibility shall not be delegated.
 (b)Property DisposalThe authority provided in subsection (a) shall apply only after the Secretary of State determines and reports to the Committees on Appropriations that the equipment is no longer required to meet programmatic purposes in the designated country or region: Provided, That any such transfer shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.
				(c)Aircraft Coordination
 (1)AuthorityThe uses of aircraft purchased or leased by the Department of State and the United States Agency for International Development with funds made available in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be coordinated under the authority of the appropriate Chief of Mission: Provided, That such aircraft may be used to transport, on a reimbursable or non-reimbursable basis, Federal and non-Federal personnel supporting Department of State and USAID programs and activities: Provided further, That official travel for other agencies for other purposes may be supported on a reimbursable basis, or without reimbursement when traveling on a space available basis: Provided further, That funds received by the Department of State in connection with the use of aircraft owned, leased, or chartered by the Department of State may be credited to the Working Capital Fund of the Department and shall be available for expenses related to the purchase, lease, maintenance, chartering, or operation of such aircraft.
 (2)ScopeThe requirement and authorities of this subsection shall only apply to aircraft, the primary purpose of which is the transportation of personnel.
					(d)Aircraft operations and
 maintenanceTo the maximum extent practicable, the costs of operations and maintenance, including fuel, of aircraft funded by this Act shall be borne by the recipient country.
				parking fines and real property taxes owed by foreign governments
 7053.The terms and conditions of section 7055 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2011 (division F of Public Law 111–117; 123 Stat. 3378) shall apply to this Act: Provided, That the date September 30, 2009 in subsection (f)(2)(B) of such section shall be deemed to be September 30, 2017.
				landmines and cluster munitions
 7054.(a)LandminesNotwithstanding any other provision of law, demining equipment available to the United States Agency for International Development and the Department of State and used in support of the clearance of landmines and unexploded ordnance for humanitarian purposes may be disposed of on a grant basis in foreign countries, subject to such terms and conditions as the Secretary of State may prescribe.
 (b)Cluster MunitionsNo military assistance shall be furnished for cluster munitions, no defense export license for cluster munitions may be issued, and no cluster munitions or cluster munitions technology shall be sold or transferred, unless—
 (1)the submunitions of the cluster munitions, after arming, do not result in more than 1 percent unexploded ordnance across the range of intended operational environments, and the agreement applicable to the assistance, transfer, or sale of such cluster munitions or cluster munitions technology specifies that the cluster munitions will only be used against clearly defined military targets and will not be used where civilians are known to be present or in areas normally inhabited by civilians; or
 (2)such assistance, license, sale, or transfer is for the purpose of demilitarizing or permanently disposing of such cluster munitions.
					continuous supervision and general direction of economic and military assistance
 7055.(a)Under the direction of the President, the Secretary of State shall be responsible for the continuous supervision and general direction of economic assistance, law enforcement and justice sector assistance, military assistance, and military education and training programs, including determining whether there shall be a military assistance (including civic action) or a military education and training program for a country and the value thereof, to the end that such programs are effectively integrated both at home and abroad and the foreign policy of the United States is best served thereby.
 (b)Consistent with section 481(b) of the Foreign Assistance Act of 1961, the Secretary of State shall be responsible for coordinating all assistance provided by the United States Government to support international efforts to combat illicit narcotics production or trafficking: Provided, That the provision of assistance by the Department of Defense which is comparable to assistance that may be made available by this Act under the heading International Narcotics Control and Law Enforcement shall be provided in a manner consistent with the requirements of section 333(b) of title 10, United States Code, as added by section 1241 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328).
				International family planning and reproductive health
 7056.(a)Assistance for foreign nongovernmental organizationsThe Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended by inserting after section 104C the following:
					
 104D.Eligibility for assistanceNotwithstanding any other provision of law, regulation, or policy, in determining eligibility for assistance authorized under sections 104, 104A, 104B, and 104C, a foreign nongovernmental organization—
 (1)shall not be ineligible for such assistance solely on the basis of health or medical services, including counseling and referral services, provided by such organization with non-United States Government funds if such services—
 (A)are permitted in the country in which they are being provided; and (B)would not violate United States law if provided in the United States; and
 (2)shall not be subject to requirements relating to the use of non-United States Government funds for advocacy and lobbying activities other than those that apply to United States nongovernmental organizations receiving assistance under this part..
				(b)United nations population fund
 (1)ContributionOf the funds appropriated by this Act under the heading International Organizations and Programs, not less than $37,500,000 shall be made available for the United Nations Population Fund (referred to in this subsection as UNFPA).
 (2)Availability of fundsFunds appropriated for UNFPA under this Act that are not made available for UNFPA because of the operation of any provision of law—
 (A)shall be transferred to, and merged with, funds appropriated under the heading Global Health Programs; and (B)shall be made available for family planning, maternal, and reproductive health activities, subject to the regular notification procedures of the Committees on Appropriations.
 (3)Prohibition on use of funds in chinaNone of the funds made available under this Act may be used by UNFPA for a country program in the People’s Republic of China.
 (4)Conditions on availability of fundsFunds made available under this Act for UNFPA may not be made available unless— (A)UNFPA maintains funds received under this Act in an account separate from other UNFPA accounts and does not commingle such funds with other funds; and
 (B)UNFPA does not fund abortions. United states agency for international development management 7057.(a)AuthorityUp to $93,000,000 of the funds made available in title III of this Act pursuant to or to carry out the provisions of part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, may be used by the United States Agency for International Development to hire and employ individuals in the United States and overseas on a limited appointment basis pursuant to the authority of sections 308 and 309 of the Foreign Service Act of 1980 (22 U.S.C. 3948 and 3949).
				(b)Restrictions
 (1)The number of individuals hired in any fiscal year pursuant to the authority contained in subsection (a) may not exceed 175.
 (2)The authority to hire individuals contained in subsection (a) shall expire on September 30, 2019.
 (c)ConditionsThe authority of subsection (a) should only be used to the extent that an equivalent number of positions that are filled by personal services contractors or other non-direct hire employees of USAID, who are compensated with funds appropriated to carry out part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, are eliminated.
				(d)Program Account
 ChargedThe account charged for the cost of an individual hired and employed under the authority of this section shall be the account to which the responsibilities of such individual primarily relate: Provided, That funds made available to carry out this section may be transferred to, and merged with, funds appropriated by this Act in title II under the heading Operating Expenses.
				(e)Foreign Service
 Limited ExtensionsIndividuals hired and employed by USAID, with funds made available in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs, pursuant to the authority of section 309 of the Foreign Service Act of 1980 (22 U.S.C. 3948), may be extended for a period of up to 4 years notwithstanding the limitation set forth in such section.
				(f)Disaster Surge
 CapacityFunds appropriated under title III of this Act to carry out part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, may be used, in addition to funds otherwise available for such purposes, for the cost (including the support costs) of individuals detailed to or employed by USAID whose primary responsibility is to carry out programs in response to natural disasters, or man-made disasters subject to the regular notification procedures of the Committees on Appropriations.
				(g)Personal
 Services ContractorsFunds appropriated by this Act to carry out chapter 1 of part I, chapter 4 of part II, and section 667 of the Foreign Assistance Act of 1961, and title II of the Food for Peace Act (7 U.S.C. 1721 et seq.), may be used by USAID to employ up to 40 personal services contractors in the United States, notwithstanding any other provision of law, for the purpose of providing direct, interim support for new or expanded overseas programs and activities managed by the agency until permanent direct hire personnel are hired and trained: Provided, That not more than 15 of such contractors shall be assigned to any bureau or office: Provided further, That such funds appropriated to carry out title II of the Food for Peace Act (7 U.S.C. 1721 et seq.), may be made available only for personal services contractors assigned to the Office of Food for Peace.
				(h)Small
 BusinessIn entering into multiple award indefinite-quantity contracts with funds appropriated by this Act, USAID may provide an exception to the fair opportunity process for placing task orders under such contracts when the order is placed with any category of small or small disadvantaged business.
				(i)Senior Foreign
 Service Limited AppointmentsIndividuals hired pursuant to the authority provided by section 7059(o) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2011 (division F of Public Law 111–117; 123 Stat. 3382) may be assigned to or support programs in Afghanistan or Pakistan with funds made available in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs.
				global health
	 activities
			7058.(a)In
 generalFunds appropriated by titles III and IV of this Act that are made available for global health programs including activities relating to research on, and the prevention, treatment and control of, HIV/AIDS may be made available notwithstanding any other provision of law except for provisions under the heading Global Health Programs and the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7601 et seq.): Provided, That of the funds appropriated under title III of this Act, not less than $585,000,000 shall be made available for family planning and reproductive health activities, including in areas where population growth threatens biodiversity and endangered species.
 (b)Global FundOf the funds appropriated by this Act that are available for a contribution to the Global Fund to Fight AIDS, Tuberculosis and Malaria (Global Fund), 10 percent should be withheld from obligation until the Secretary of State determines and reports to the Committees on Appropriations that the Global Fund is—
 (1)maintaining and implementing a policy of transparency, including the authority of the Global Fund Office of the Inspector General (OIG) to publish OIG reports on a public Web site;
 (2)providing sufficient resources to maintain an independent OIG that— (A)reports directly to the Board of the Global Fund;
 (B)maintains a mandate to conduct thorough investigations and programmatic audits, free from undue interference; and
 (C)compiles regular, publicly published audits and investigations of financial, programmatic, and reporting aspects of the Global Fund, its grantees, recipients, sub-recipients, and Local Fund Agents;
 (3)effectively implementing and enforcing policies and procedures which reflect best practices for the protection of whistleblowers from retaliation, including best practices for—
 (A)protection against retaliation for internal and lawful public disclosures; (B)legal burdens of proof;
 (C)statutes of limitation for reporting retaliation; (D)access to independent adjudicative bodies, including external arbitration; and
 (E)results that eliminate the effects of proven retaliation; and (4)implementing the recommendations contained in the Consolidated Transformation Plan approved by the Board of the Global Fund on November 21, 2011:
					Provided, That such withholding shall not be in addition to funds that are withheld
			 from the Global Fund in fiscal year 2018 pursuant to the application of
			 any other provision contained in this or any other Act.(c)Contagious Infectious Disease Outbreaks
 (1)Unanticipated and emerging health threatsOf the unobligated balances available under the heading Bilateral Economic Assistance in title IX of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235; 128 Stat. 2584)—
 (A)$130,000,000 shall be available for programs to prevent, prepare for, and respond to unanticipated and emerging health threats only if the Secretary of State determines and reports to the Committees on Appropriations that it is in the national interest to respond to such threats;
 (B)$100,000,000 shall be available for programs to combat malaria; and (C)$20,000,000 shall be available for programs to combat tuberculosis:
						Provided, That amounts repurposed under this paragraph are designated by the Congress as an emergency
			 requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 and shall be available only if the
			 President subsequently so designates all such amounts and transmits such
 designations to the Congress.(2) Extraordinary measuresIf the Secretary of State determines and reports to the Committees on Appropriations that an international infectious disease outbreak is sustained, severe, and is spreading internationally, or that it is in the national interest to respond to a Public Health Emergency of International Concern, funds appropriated by this Act under the headings Global Health Programs, Development Assistance, International Disaster Assistance, Complex Crises Fund, Economic Support Fund, Democracy Fund, Assistance for Europe, Eurasia and Central Asia, Migration and Refugee Assistance, and Millennium Challenge Corporation may be made available to combat such infectious disease or public health emergency, and may be transferred to, and merged with, funds appropriated under such headings for the purposes of this paragraph.
 (3)Consultation and notificationFunds made available by this subsection shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.
					gender
	 equality
			7059.(a)Gender
 EqualityFunds appropriated by this Act shall be made available to promote gender equality in United States Government diplomatic and development efforts by raising the status, increasing the participation, and protecting the rights of women and girls worldwide.
				(b)Women’s
 leadershipOf the funds appropriated by title III of this Act, not less than $50,000,000 shall be made available to increase leadership opportunities for women in countries where women and girls suffer discrimination due to law, policy, or practice, by strengthening protections for women’s political status, expanding women’s participation in political parties and elections, and increasing women’s opportunities for leadership positions in the public and private sectors at the local, provincial, and national levels.
				(c)Gender-Based
		violence
 (1)(A)Of the funds appropriated by titles III and IV of this Act, not less than $150,000,000 shall be made available to implement a multi-year strategy to prevent and respond to gender-based violence in countries where it is common in conflict and non-conflict settings.
 (B)Funds appropriated by titles III and IV of this Act that are available to train foreign police, judicial, and military personnel, including for international peacekeeping operations, shall address, where appropriate, prevention and response to gender-based violence and trafficking in persons, and shall promote the integration of women into the police and other security forces.
 (2)Department of State and United States Agency for International Development gender programs shall incorporate coordinated efforts to combat a variety of forms of gender-based violence, including child marriage, rape, female genital cutting and mutilation, and domestic violence, among other forms of gender-based violence in conflict and non-conflict settings.
 (d)Women, Peace, and SecurityFunds appropriated by this Act under the headings Development Assistance, Economic Support Fund, Assistance for Europe, Eurasia and Central Asia, and International Narcotics Control and Law Enforcement should be made available to support a multi-year strategy to expand, and improve coordination of, United States Government efforts to empower women as equal partners in conflict prevention, peace building, transitional processes, and reconstruction efforts in countries affected by conflict or in political transition, and to ensure the equitable provision of relief and recovery assistance to women and girls.
				(e)Women and girls at risk from extremism
 (1)AssistanceOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $19,000,000 shall be made available to support women and girls who are at risk from extremism and conflict, and for activities to—
 (A)empower women and girls to counter extremism; (B)address the needs of women and girls adversely impacted by extremism and conflict;
 (C)document crimes committed by extremists against women and girls, and support investigations and prosecutions of such crimes, as appropriate;
 (D)increase the participation and influence of women in formal and informal political processes and institutions at the local level and within traditional governing structures;
 (E)support reconciliation programs between impacted minority, religious, and ethnic groups and the broader community;
 (F)develop and implement legal reforms and protections for women and girls at the national and local government levels; and
 (G)create and sustain networks for women and girls to collectively safeguard their rights on a regional basis.
 (2)Clarification and notificationFunds made available pursuant to paragraph (1)— (A)are in addition to amounts otherwise available by this Act for such purposes; and
 (B)shall be made available following consultation with, and subject to the regular notification procedures of, the Committees on Appropriations.
 (f)CoordinationFunds made available for the purposes of this section shall be administered in coordination with the Ambassador-at-Large for Global Women’s Issues, Department of State, and the Senior Coordinator for Gender Equality and Women’s Empowerment, USAID.
				sector allocations
			7060.(a)Basic education and higher education
					(1)Basic education
 (A)Of the funds appropriated under title III of this Act, up to $500,000,000 may be made available for assistance for basic education, notwithstanding any other provision of law that restricts assistance to foreign countries: Provided, That such funds may also be used for secondary education activities: Provided further, That the USAID Administrator, following consultation with the Committees on Appropriations, may reprogram such funds between countries.
 (B)If the USAID Administrator determines that any unobligated balances of funds specifically designated for assistance for basic education in prior Acts making appropriations for the Department of State, foreign operations, and related programs are in excess of the absorptive capacity of recipient countries, such funds may be made available for other programs authorized under chapter 1 of part I of the Foreign Assistance Act of 1961, notwithstanding such funding designation: Provided, That the authority of the previous proviso shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.
 (C)Of the funds appropriated under title III of this Act for assistance for basic education programs, not less than $75,000,000 should be made available for a contribution to multilateral partnerships that support education.
 (2)Higher educationOf the funds appropriated by title III of this Act, not less than $235,000,000 shall be made available for assistance for higher education, including not less than $35,000,000 for new and ongoing partnerships for human and institutional capacity building between higher education institutions in the United States and developing countries: Provided, That such funds may be made available notwithstanding any other provision of law that restricts assistance to foreign countries, and shall be subject to the regular notification procedures of the Committees on Appropriations.
 (b)Development ProgramsOf the funds appropriated by this Act under the heading Development Assistance, not less than $26,000,000 shall be made available for the American Schools and Hospitals Abroad program, and not less than $12,000,000 shall be made available for cooperative development programs of USAID.
				(c)Environment  Programs
					(1)Authority and notification
 (A)Funds appropriated by this Act to carry out the provisions of sections 103 through 106, and chapter 4 of part II, of the Foreign Assistance Act of 1961 may be used, notwithstanding any other provision of law, except for the provisions of this subsection, to support environment programs.
 (B)Funds made available pursuant to this subsection shall be subject to the regular notification procedures of the Committees on Appropriations.
						(2)Conservation programs and limitations
 (A)Of the funds appropriated under title III of this Act, not less than $269,000,000 shall be made available for biodiversity conservation programs.
 (B)Not less than $90,664,000 of the funds appropriated under titles III and IV of this Act shall be made available to combat the transnational threat of wildlife poaching and trafficking.
 (C)None of the funds appropriated under title IV of this Act may be made available for training or other assistance for any military unit or personnel that the Secretary of State determines has been credibly alleged to have participated in wildlife poaching or trafficking, unless the Secretary reports to the Committees on Appropriations that to do so is in the national security interest of the United States.
 (D)Funds appropriated by this Act for biodiversity programs shall not be used to support the expansion of industrial scale logging or any other industrial scale extractive activity into areas that were primary/intact tropical forests as of December 30, 2013, and the Secretary of the Treasury shall instruct the United States executive directors of each international financial institutions (IFI) to vote against any financing of any such activity.
 (3)Large damsThe Secretary of the Treasury shall instruct the United States executive director of each IFI that it is the policy of the United States to vote in relation to any loan, grant, strategy, or policy of such institution to support the construction of any large dam consistent with the criteria set forth in Senate Report 114–79, while also considering whether the project involves important foreign policy objectives.
 (4)Sustainable landscapesOf the funds appropriated under title III of this Act, not less than $123,500,000 shall be made available for sustainable landscapes programs.
					(d)Food security and agricultural
 developmentOf the funds appropriated by title III of this Act, not less than $1,000,600,000 shall be made available to carry out the provisions of the Global Food Security Act of 2016 (Public Law 114–195), of which: not less than $315,960,000 shall be made available for the Bureau for Food Security, USAID, including not less than $80,000,000 for the Community Development Fund; and not less than $50,000,000 shall be made available for the Feed the Future Innovation Labs: Provided, That funds may be made available for a contribution as authorized by section 3202 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246), as amended by section 3206 of the Agricultural Act of 2014 (Public Law 113–79).
				(e)Microenterprise and
 microfinanceOf the funds appropriated by this Act, not less than $265,000,000 should be made available for microenterprise and microfinance development programs for the poor, especially women.
 (f)Programs To combat trafficking in personsOf the funds appropriated by this Act under the headings Development Assistance, Economic Support Fund, Assistance for Europe, Eurasia and Central Asia, and International Narcotics Control and Law Enforcement, not less than $65,000,000 shall be made available for activities to combat trafficking in persons internationally, of which not less than $40,000,000 shall be from funds made available under the heading International Narcotics Control and Law Enforcement: Provided, That not later than 120 days after enactment of this Act, the Secretary of State shall submit an update to the report required pursuant to section 7060(f)(1) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31).
 (g)Reconciliation programsOf the funds appropriated by this Act under the headings Economic Support Fund, Assistance for Europe, Eurasia and Central Asia, and Development Assistance, not less than $26,000,000 shall be made available to support people-to-people reconciliation programs which bring together individuals of different ethnic, religious, and political backgrounds from areas of civil strife and war: Provided, That the USAID Administrator shall consult with the Committees on Appropriations, prior to the initial obligation of funds, on the uses of such funds, and such funds shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That to the maximum extent practicable, such funds shall be matched by sources other than the United States Government: Provided further, That such funds shall be administered by the Office of Conflict Management and Mitigaton, USAID.
 (h)Water and sanitationOf the funds appropriated by this Act, not less than $400,000,000 shall be made available for water supply and sanitation projects pursuant to the Senator Paul Simon Water for the Poor Act of 2005 (Public Law 109–121), of which not less than $145,000,000 shall be for programs in sub-Saharan Africa, and of which not less than $15,000,000 shall be made available to support initiatives by local communities in Africa and Asia to build and maintain safe, public latrines, which shall be in addition to any other funds made available by this Act for such purpose.
				Overseas private investment
	 corporation
 7061.(a)Transfer of FundsWhenever the President determines that it is in furtherance of the purposes of the Foreign Assistance Act of 1961, up to a total of $20,000,000 of the funds appropriated under title III of this Act may be transferred to, and merged with, funds appropriated by this Act for the Overseas Private Investment Corporation Program Account, to be subject to the terms and conditions of that account: Provided, That such funds shall not be available for administrative expenses of the Overseas Private Investment Corporation: Provided further, That designated funding levels in this Act shall not be transferred pursuant to this section: Provided further, That the exercise of such authority shall be subject to the regular notification procedures of the Committees on Appropriations.
 (b)AuthorityNotwithstanding section 235(a)(2) of the Foreign Assistance Act of 1961, the authority of subsections (a) through (c) of section 234 of such Act shall remain in effect until September 30, 2018.
				arms trade treaty
 7062.None of the funds appropriated by this Act may be obligated or expended to implement the Arms Trade Treaty until the Senate approves a resolution of ratification for the Treaty.
				Inspectors general
 7063.(a)Prohibition on use of fundsNone of the funds appropriated by this Act may be used to deny an Inspector General funded under this Act timely access to any records, documents, or other materials available to the department or agency of the United States Government over which such Inspector General has responsibilities under the Inspector General Act of 1978 (5 U.S.C. App.), or to prevent or impede the access of such Inspector General to such records, documents, or other materials, under any provision of law, except a provision of law that expressly refers to such Inspector General and expressly limits the right of access of such Inspector General.
 (b)Timely accessA department or agency of the United States Government covered by this section shall provide its Inspector General access to all records, documents, and other materials in a timely manner.
 (c)ComplianceEach Inspector General covered by this section shall ensure compliance with statutory limitations on disclosure relevant to the information provided by the department or agency over which that Inspector General has responsibilities under the Inspector General Act of 1978 (5 U.S.C. App.).
 (d)ReportEach Inspector General covered by this section shall report to the Committees on Appropriations within 5 calendar days of any failure by any department or agency of the United States Government to provide its Inspector General access to all requested records, documents, and other materials.
				Reporting requirements concerning individuals detained at naval station, guantánamo bay, cuba
 7064.Not later than 5 days after the conclusion of an agreement with a country, including a state with a compact of free association with the United States, to receive by transfer or release individuals detained at United States Naval Station, Guantánamo Bay, Cuba, the Secretary of State shall notify the Committees on Appropriations in writing of the terms of the agreement, including whether funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs will be made available for assistance for such country pursuant to such agreement.
				Multi-year pledges
 7065.None of the funds appropriated by this Act may be used to make any pledge for future year funding for any multilateral or bilateral program funded in titles III through VI of this Act unless such pledge was—
 (1)previously justified, including the projected future year costs, in a congressional budget justification;
 (2)included in an Act making appropriations for the Department of State, foreign operations, and related programs or previously authorized by an Act of Congress;
 (3)notified in accordance with the regular notification procedures of the Committees on Appropriations, including the projected future year costs; or
 (4)the subject of prior consultation with the Committees on Appropriations and such consultation was conducted at least 7 days in advance of the pledge.
				Prohibition on use of
	 torture
 7066.None of the funds made available in this Act may be used to support or justify the use of torture, cruel, or inhumane treatment by any official or contract employee of the United States Government.
				extradition
 7067.(a)LimitationNone of the funds appropriated in this Act may be used to provide assistance (other than funds provided under the headings International Disaster Assistance, Complex Crises Fund, International Narcotics Control and Law Enforcement, Migration and Refugee Assistance, United States Emergency Refugee and Migration Assistance Fund, and Nonproliferation, Anti-terrorism, Demining and Related Assistance) for the central government of a country which has notified the Department of State of its refusal to extradite to the United States any individual indicted for a criminal offense for which the maximum penalty is life imprisonment without the possibility of parole or for killing a law enforcement officer, as specified in a United States extradition request.
 (b)ClarificationSubsection (a) shall only apply to the central government of a country with which the United States maintains diplomatic relations and with which the United States has an extradition treaty and the government of that country is in violation of the terms and conditions of the treaty.
 (c)WaiverThe Secretary of State may waive the restriction in subsection (a) on a case-by-case basis if the Secretary certifies to the Committees on Appropriations that such waiver is important to the national interest of the United States.
				commercial leasing of defense articles
 7068.Notwithstanding any other provision of law, and subject to the regular notification procedures of the Committees on Appropriations, the authority of section 23(a) of the Arms Export Control Act may be used to provide financing to Israel, Egypt, and the North Atlantic Treaty Organization (NATO), and major non-NATO allies for the procurement by leasing (including leasing with an option to purchase) of defense articles from United States commercial suppliers, not including Major Defense Equipment (other than helicopters and other types of aircraft having possible civilian application), if the President determines that there are compelling foreign policy or national security reasons for those defense articles being provided by commercial lease rather than by government-to-government sale under such Act.
				 Strategy, review and country transition plan
				7069.(a)National diplomacy and development strategy
 (1)Of the funds appropriated by this Act under the heading Diplomatic and Consular Programs, $10,000,000 shall be withheld from obligation until the Secretary of State submits the strategy required by paragraph (2).
 (2)The Secretary of State, in consultation with the Administrator of the United States Agency for International Development and the heads of other relevant department and agencies, shall submit to the appropriate congressional committees a National Diplomacy and Development Strategy (NDDS) of the United States: Provided, That the NDDS shall be coordinated with, and support, the most recent national security strategy report submitted pursuant to section 108 of the National Security Act of 1947 (50 U.S.C. 3043), and be integrated and coordinated with the strategic plans of other relevant Federal departments and agencies, including the current National Defense Strategy required by section 941 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328): Provided further, That the NDDS shall include the information specified under this section in the report accompanying this Act.
 (3)Beginning in the year after the initial NDDS is submitted under paragraph (2), the Secretary of State, in consultation with the USAID Administrator and the heads of other relevant departments and agencies of the United States Government, shall thereafter submit to the appropriate congressional committees a NDDS—
 (A)in any year in which a new President is inaugurated, not later than October 1 of such year; and (B)in any other year, not later than 90 days after a new national security strategy is transmitted to the Congress pursuant to section 108 of the National Security Act of 1947 (50 U.S.C. 3043):
						Provided, That for the purposes of meeting the requirements of paragraphs (2) and (3), the agency strategic
			 plans required by section 306 of title 5 United States Code, may be used
 to inform the development of the NDDS.(b)Quadrennial diplomacy and development reviewNot later than January 31, 2019, the Secretary of State shall submit to the appropriate congressional committees an update to the Quadrennial Diplomacy and Development Review, 2015.
 (c)Country transition planAny bilateral country assistance strategy developed after the date of enactment of this Act for the provision of assistance for a foreign country in this fiscal year shall include a transition plan identifying end goals and options for winding down, within a targeted period of years, such bilateral assistance: Provided, That such transition plan shall be developed by the Secretary of State, in consultation with the USAID Administrator, the heads of other relevant departments and agencies of the United States Government, and officials of such foreign government and representatives of civil society, as appropriate.
				Countering Russian influence and aggression
 7070.(a)LimitationNone of the funds appropriated by this Act may be made available for assistance for the central Government of the Russian Federation.
				(b)Annexation of Crimea
 (1)None of the funds appropriated by this Act may be made available for assistance for the central government of a country that the Secretary of State determines and reports to the Committees on Appropriations has taken affirmative steps intended to support or be supportive of the Russian Federation annexation of Crimea or other territory in Ukraine: Provided, That except as otherwise provided in subsection (a), the Secretary may waive the restriction on assistance required by this paragraph if the Secretary determines and reports to such Committees that to do so is in the national interest of the United States, and includes a justification for such interest.
 (2)None of the funds appropriated by this Act may be made available for— (A)the implementation of any action or policy that recognizes the sovereignty of the Russian Federation over Crimea or other territory in Ukraine;
 (B)the facilitation, financing, or guarantee of United States Government investments in Crimea or other territory in Ukraine under the control of Russian-backed separatists, if such activity includes the participation of Russian Government officials, or other Russian owned or controlled financial entities; or
 (C)assistance for Crimea or other territory in Ukraine under the control of Russian-backed separatists, if such assistance includes the participation of Russian Government officials, or other Russian owned or controlled financial entities.
 (3)The Secretary of the Treasury shall instruct the United States executive directors of each international financial institution to vote against any assistance by such institution (including any loan, credit, or guarantee) for any program that violates the sovereignty or territorial integrity of Ukraine.
 (4)The requirements and limitations of this subsection shall cease to be in effect if the Secretary of State determines and reports to the Committees on Appropriations that the Government of Ukraine has reestablished sovereignty over Crimea and other territory in Ukraine under the control of Russian-backed separatists.
					(c)Occupation of the georgian territories of abkhazia and tskhinvali region/South ossetia
 (1)None of the funds appropriated by this Act may be made available for assistance for the central government of a country that the Secretary of State determines and reports to the Committees on Appropriations has recognized the independence of, or has established diplomatic relations with, the Russian occupied Georgian territories of Abkhazia and Tskhinvali Region/South Ossetia: Provided, That the Secretary shall publish on the Department of State Web site a list of any such central governments in a timely manner: Provided further, That the Secretary may waive the restriction on assistance required by this paragraph if the Secretary determines and reports to the Committees on Appropriations that to do so is in the national interest of the United States, and includes a justification for such interest.
 (2)None of the funds appropriated by this Act may be made available to support the Russian occupation of the Georgian territories of Abkhazia and Tskhinvali Region/South Ossetia.
 (3)The Secretary of the Treasury shall instruct the United States executive directors of each international financial institution to vote against any assistance by such institution (including any loan, credit, or guarantee) for any program that violates the sovereignty and territorial integrity of Georgia.
					(d)Assistance to Counter Influence and Aggression
 (1)Of the funds appropriated by this Act under the headings Assistance for Europe, Eurasia and Central Asia, International Narcotics Control and Law Enforcement, and Foreign Military Financing Program, not less than $120,000,000 shall be made available for assistance to counter Russian influence and aggression in countries in Europe and Eurasia through the Countering Russian Influence Fund (the Fund), as described in section 7070(d) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31): Provided, That such funds shall be in addition to amounts made available for bilateral assistance for such countries: Provided further, That not less than $15,000,000 of such funds shall be transferred to, and merged with, funds appropriated by this Act under the heading Educational and Cultural Exchange Programs for purposes consistent with this subsection.
 (2)Funds appropriated by this Act and made available for assistance for the Eastern Partnership countries shall be made available to advance the implementation of Association Agreements and trade agreements with the European Union, and to reduce their vulnerability to external economic and political pressure from the Russian Federation.
 (e)Democracy programsFunds appropriated by this Act shall be made available to support democracy programs in the Russian Federation, including to promote Internet freedom, and shall also be made available to support the democracy and rule of law strategy required by section 7071(d) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76; 128 Stat. 560).
				international monetary fund
	 
 7071.(a)ExtensionsThe terms and conditions of sections 7086(b) (1) and (2) and 7090(a) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) shall apply to this Act.
 (b)RepaymentThe Secretary of the Treasury shall instruct the United States Executive Director of the International Monetary Fund (IMF) to seek to ensure that any loan will be repaid to the IMF before other private creditors.
				special defense acquisition fund
 7072.Not to exceed $900,000,000 may be obligated pursuant to section 51(c)(2) of the Arms Export Control Act for the purposes of the Special Defense Acquisition Fund (the Fund), to remain available for obligation until September 30, 2020: Provided, That the provision of defense articles and defense services to foreign countries or international organizations from the Fund shall be subject to the concurrence of the Secretary of State.
				STABILITY AND DEVELOPMENT IN REGIONS IMPACTED BY EXTREMISM AND CONFLICT
 7073.(a)Countering foreign fighters and extremist organizationsFunds appropriated under titles III and IV of this Act shall be made available for programs and activities to counter and defeat violent extremism and foreign fighters abroad, consistent with the strategy required by section 7073(a)(1) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31): Provided, That the Secretary of State shall ensure such programs are coordinated with and complement the efforts of other United States Government agencies and international partners, and that information gained through the conduct of such programs is shared in a timely manner with relevant departments and agencies of the United States Government and other international partners, as appropriate.
				(b)Countries impacted by significant refugee populations or internally displaced persons
 (1)Uses of fundsFunds appropriated by this Act under the headings Development Assistance and Economic Support Fund shall be made available for programs in countries affected by significant populations of internally displaced persons or refugees to—
 (A)expand and improve host government social services and basic infrastructure to accommodate the needs of such populations and persons;
 (B)alleviate the social and economic strains placed on host communities, including through programs to promote livelihoods, vocational training, and formal and informal education;
 (C)improve coordination of such assistance in a more effective and sustainable manner; and (D)leverage increased assistance from donors other than the United States Government for central governments and local communities in such countries:
						Provided, That the Secretary of State shall periodically inform the Committees on Appropriations of the
			 amount and specific uses of funds made available for the purposes of this
 subsection.(2)Global crisis response platformFunds appropriated by this Act under the heading Economic Support Fund shall be made available for the Global Crises Response Platform of the World Bank to provide low- and middle-income countries hosting large refugee populations access to financing on favorable terms for projects to benefit both refugees and their host communities: Provided, That such funds may only be made available following consultation with the Committees on Appropriations.
 (c)Fragile states and extremismFunds appropriated by this Act shall be made available to implement the comprehensive plan required by section 7080 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31).
				enterprise funds
 7074.(a)NotificationNone of the funds made available under titles III through VI of this Act may be made available for Enterprise Funds unless the appropriate congressional committees are notified at least 15 days in advance.
 (b)Distribution of assets planPrior to the distribution of any assets resulting from any liquidation, dissolution, or winding up of an Enterprise Fund, in whole or in part, the President shall submit to the appropriate congressional committees a plan for the distribution of the assets of the Enterprise Fund.
 (c)Transition or operating planPrior to a transition to and operation of any private equity fund or other parallel investment fund under an existing Enterprise Fund, the President shall submit such transition or operating plan to the appropriate congressional committees.
				use of funds in contravention of this act
 7075.If the President makes a determination not to comply with any provision of this Act on constitutional grounds, the head of the relevant Federal department or agency shall notify the Committees on Appropriations in writing within 5 days of such determination, the justification for such determination, and any resulting changes to program and policy.
				budget
	 documents
				7076.(a)Operating
		and Reorganization Plans
 (1)Not later than 45 days after the date of enactment of this Act, each department, agency, or organization funded in titles I, II, and VI of this Act, and the Department of the Treasury and Independent Agencies funded in title III of this Act, including the Inter-American Foundation and the United States African Development Foundation, shall submit to the Committees on Appropriations an operating plan for funds appropriated to such department, agency, or organization in such titles of this Act, or funds otherwise available for obligation in fiscal year 2018, that provides details of the uses of such funds at the program, project, and activity level: Provided, That such plans shall include, as applicable, a comparison between the congressional budget justification funding levels, the most recent congressional directives or approved funding levels, and the funding levels proposed by the department or agency; and a clear, concise, and informative description/justification: Provided further, That operating plans that include changes in levels of funding for programs, projects, and activities specified in the congressional budget justification, in this Act, or amounts specifically designated in the respective tables included in the report accompanying this Act, as applicable, shall be subject to the notification and reprogramming requirements of section 7015 of this Act.
 (2)Concurrent with the submission of an operating plan pursuant to paragraph (1), each covered department, agency, or organization shall submit to the Committees on Appropriations a report detailing any planned reorganization of such department, agency, or organization, including any action planned pursuant to the March 31, 2017 Executive Order 13781 on a Comprehensive Plan for Reorganizing the Executive Branch, including—
 (A)a detailed organization chart, including a brief description of each operating unit; (B)the number of employees for each operating unit;
 (C)the current policy for supporting the operations of the National Security Council (NSC) through the detail of agency staff, including staff projected to be detailed to the NSC during fiscal year 2019, if applicable;
 (D)a detailed explanation of the plan, including any policies and procedures currently or expected to be used to comply with Executive Order 13781; and
 (E)an assessment of how national security interests will be served by any proposed reorganizations.
						(b)Spend Plans
 (1)Prior to the initial obligation of funds, the Secretary of State or Administrator of the United States Agency for International Development, as appropriate, shall submit to the Committees on Appropriations a spend plan for funds made available by this Act, for—
 (A)assistance for Afghanistan, Iraq, Lebanon, Pakistan, and the West Bank and Gaza; (B)assistance made available pursuant to section 7070(d) of this Act to counter Russian influence and aggression, except that such plan shall be on a country-by-country basis;
 (C)Power Africa and the regional security initiatives listed under this section in the report accompanying this Act: Provided, That the spend plan for such initiatives shall include the amount of assistance planned for each country by account, to the maximum extent practicable; and
 (D)democracy programs, programs to support section 7073(a) of this Act, and sectors enumerated in subsections (a), (c), (d), (e), (f), (g), and (h) of section 7060 of this Act.
 (2)Not later than 45 days after enactment of this Act, the Secretary of the Treasury shall submit to the Committees on Appropriations a detailed spend plan for funds made available by this Act under the heading Department of the Treasury, International Affairs Technical Assistance in title III.
 (c)Spending ReportNot later than 45 days after enactment of this Act, the USAID Administrator shall submit to the Committees on Appropriations a detailed report on spending of funds made available during fiscal year 2017 under the heading Development Credit Authority.
 (d)Notification clarificationThe spend plans referenced in subsection (b) shall not be considered as meeting the notification requirements in this Act or under section 634A of the Foreign Assistance Act of 1961.
				(e)Congressional Budget Justification
 (1)The congressional budget justification for Department of State operations and foreign operations shall be provided to the Committees on Appropriations concurrent with the date of submission of the President’s budget for fiscal year 2019: Provided, That the appendices for such justification shall be provided to the Committees on Appropriations not later than 10 calendar days thereafter.
 (2)The Secretary of State and the USAID Administrator shall include in the congressional budget justification a detailed justification for multi-year availability for any funds requested under the headings Diplomatic and Consular Programs and Operating Expenses.
					REPORTS AND RECORDS MANAGEMENT
			7077.(a)Public posting of reports
 (1)RequirementAny agency receiving funds made available by this Act shall, subject to paragraphs (2) and (3), post on the publicly available Web site of such agency any report required by this Act to be submitted to the Committees on Appropriations.
 (2)ExceptionsParagraph (1) shall not apply to a report if— (A)the public posting of such report would compromise national security, including the conduct of diplomacy;
 (B)the report contains proprietary, privileged, or sensitive information; or (C)the head of such agency determines that the posting of such report is not in the national interest.
 (3)Timing and intentionThe head of the agency posting such report shall, unless otherwise provided for in this Act, do so only after such report has been made available to the Committees on Appropriations for not less than 45 days: Provided, That any report required by this Act to be submitted to the Committees on Appropriations shall include information from the submitting agency on whether such report will be publicly posted.
 (b)Requests for documentsNone of the funds appropriated or made available pursuant to titles III through VI of this Act shall be available to a nongovernmental organization, including any contractor, which fails to provide upon timely request any document, file, or record necessary to the auditing requirements of the Department of State and the United States Agency for International Development.
				(c)Records management
 (1)LimitationNone of the funds appropriated by this Act under the headings Diplomatic and Consular Programs and Capital Investment Fund in title I, and Operating Expenses and Capital Investment Fund in title II that are made available to the Department of State and USAID may be made available to support the use or establishment of email accounts or email servers created outside the .gov domain or not fitted for automated records management as part of a Federal government records management program in contravention of the Presidential and Federal Records Act Amendments of 2014 (Public Law 113–187).
 (2)DirectivesThe Secretary of State and USAID Administrator shall— (A)update the policies, directives, and oversight necessary to comply with Federal statutes, regulations, and presidential executive orders and memoranda concerning the preservation of all records made or received in the conduct of official business, including record emails, instant messaging, and other online tools;
 (B)use funds appropriated by this Act under the headings Diplomatic and Consular Programs and Capital Investment Fund in title I, and Operating Expenses and Capital Investment Fund in title II, as appropriate, to improve Federal records management pursuant to the Federal Records Act (44 U.S.C. Chapters 21, 29, 31, and 33) and other applicable Federal records management statutes, regulations, or policies for the Department of State and USAID;
 (C)direct departing employees that all Federal records generated by such employees, including senior officials, belong to the Federal Government; and
 (D)significantly improve the response time for identifying and retrieving Federal records, including requests made pursuant to section 552 of title 5, United States Code (commonly known as the Freedom of Information Act).
 (3)ReportNot later than 45 days after enactment of this Act, the Secretary of State and USAID Administrator shall each submit a report to the Committees on Appropriations and to the National Archives and Records Administration detailing, as appropriate and where applicable—
 (A)any updates or modifications made to the policy of each agency regarding the use or the establishment of email accounts or email servers created outside the .gov domain or not fitted for automated records management as part of a Federal government records management program since the submission to the Committees on Appropriations of the report required by section 7077(c)(3) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31);
 (B)the extent to which each agency is in compliance with applicable Federal records management statutes, regulations, and policies, including meeting Directive goal 1.2 of the Managing Government Records Directive (M–12–18) by December 31, 2016; and
 (C)any steps taken since the submission of the report referenced in subparagraph (A) to—
 (i)comply with paragraph (1)(B) of this subsection; (ii)ensure that all employees at every level have been instructed in procedures and processes to ensure that the documentation of their official duties is captured, preserved, managed, protected, and accessible in official Government systems of the Department of State and USAID;
 (iii)implement recommendation 1 made by the Office of Inspector General (OIG), Department of State, in the January 2016 Evaluation of the Department of State’s FOIA Process for Requests Involving the Office of the Secretary (ESP-16-01);
 (iv)reduce the backlog of Freedom of Information Act (FOIA) and Congressional oversight requests, and measurably improve the response time for answering such requests; and
 (v)strengthen cyber security measures to mitigate vulnerabilities, including those resulting from the use of personal email accounts or servers outside the .gov domain, improve the process to identify and remove inactive user accounts, update and enforce guidance related to the control of national security information, and implement the recommendations contained in relevant reports issued by the OIG.
 (4)Operating plansThe operating plans required by section 7076(a) of this Act for funds appropriated under the headings listed in paragraph (1) shall include funds planned for—
 (A)implementing the recommendations of the OIG reports referenced in clauses (iii) and (v); and (B)measurably reducing the FOIA and Congressional oversight requests backlog.
						GLOBAL INTERNET
	 FREEDOM
 7078.(a)FundingOf the funds available for obligation during fiscal year 2018 under the headings International Broadcasting Operations, Economic Support Fund, Democracy Fund, and Assistance for Europe, Eurasia and Central Asia, not less than $50,500,000 shall be made available for programs to promote Internet freedom globally: Provided, That such programs shall be prioritized for countries whose governments restrict freedom of expression on the Internet, and that are important to the national interest of the United States: Provided further, That funds made available pursuant to this section shall be matched, to the maximum extent practicable, by sources other than the United States Government, including from the private sector.
				(b)Requirements
 (1)Funds appropriated by this Act under the headings Economic Support Fund, Democracy Fund, and Assistance for Europe, Eurasia and Central Asia that are made available pursuant to subsection (a) shall be— (A)coordinated with other democracy programs funded by this Act under such headings, and shall be incorporated into country assistance and democracy promotion strategies, as appropriate;
 (B)made available to the Bureau of Democracy, Human Rights, and Labor, Department of State, for programs to implement the May 2011, International Strategy for Cyberspace; the Department of State International Cyberspace Policy Strategy required by section 402 of the Cybersecurity Act of 2015 (division N of Public Law 114–113); and the comprehensive strategy to promote Internet freedom and access to information in Iran, as required by section 414 of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8754);
 (C)made available for programs that support the efforts of civil society to counter the development of repressive Internet-related laws and regulations, including countering threats to Internet freedom at international organizations; to combat violence against bloggers and other users; and to enhance digital security training and capacity building for democracy activists;
 (D)made available for research of key threats to Internet freedom; the continued development of technologies that provide or enhance access to the Internet, including circumvention tools that bypass Internet blocking, filtering, and other censorship techniques used by authoritarian governments; and maintenance of the technological advantage of the United States Government over such censorship techniques: Provided, That the Secretary of State, in consultation with the Chief Executive Officer (CEO) of the Broadcasting Board of Governors (BBG), shall coordinate any such research and development programs with other relevant United States Government departments and agencies in order to share information, technologies, and best practices, and to assess the effectiveness of such technologies; and
 (E)administered by the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State.
 (2)Funds appropriated by this Act under the heading International Broadcasting Operations that are made available pursuant to subsection (a) shall be— (A)made available only for tools and techniques to securely develop and distribute BBG digital content; facilitate audience access to such content on Web sites that are censored; coordinate the distribution of BBG digital content to targeted regional audiences; and to promote and distribute such tools and techniques, including digital security techniques;
 (B)coordinated with programs funded by this Act under the heading International Broadcasting Operations, and shall be incorporated into country broadcasting strategies, as appropriate; (C)coordinated by the BBG CEO to provide Internet circumvention tools and techniques for audiences in countries that are strategic priorities for the BBG and in a manner consistent with the BBG Internet freedom strategy; and
 (D)made available for the research and development of new tools or techniques authorized in paragraph (A) only after the BBG CEO, in consultation with the Secretary of State and other relevant United States Government departments and agencies, evaluates the risks and benefits of such new tools or techniques, and establishes safeguards to minimize the use of such new tools or techniques for illicit purposes.
 (c)Coordination and Spend PlansAfter consultation among the relevant agency heads to coordinate and de-conflict planned activities, but not later than 90 days after enactment of this Act, the Secretary of State and the BBG CEO shall submit to the Committees on Appropriations spend plans for funds made available by this Act for programs to promote Internet freedom globally, which shall include a description of safeguards established by relevant agencies to ensure that such programs are not used for illicit purposes: Provided, That the Department of State spend plan shall include funding for all such programs for all relevant Department of State and USAID offices and bureaus.
				impact on jobs in the united states
 7079.None of the funds appropriated or otherwise made available under titles III through VI of this Act may be obligated or expended to provide—
 (1)any financial incentive to a business enterprise currently located in the United States for the purpose of inducing such an enterprise to relocate outside the United States if such incentive or inducement is likely to reduce the number of employees of such business enterprise in the United States because United States production is being replaced by such enterprise outside the United States;
 (2)assistance for any program, project, or activity that contributes to the violation of internationally recognized workers' rights, as defined in section 507(4) of the Trade Act of 1974, of workers in the recipient country, including any designated zone or area in that country: Provided, That the application of section 507(4)(D) and (E) of such Act should be commensurate with the level of development of the recipient country and sector, and shall not preclude assistance for the informal sector in such country, micro and small-scale enterprise, and smallholder agriculture;
 (3)any assistance to an entity outside the United States if such assistance is for the purpose of directly relocating or transferring jobs from the United States to other countries and adversely impacts the labor force in the United States; or
 (4)for the enforcement of any rule, regulation, policy, or guidelines implemented pursuant to—
 (A)the third proviso of subsection 7079(b) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117; 123 Stat. 3396);
 (B)the modification proposed by the Overseas Private Investment Corporation in November 2013 to the Corporation’s Environmental and Social Policy Statement relating to coal; or
 (C)the Supplemental Guidelines for High Carbon Intensity Projects approved by the Export-Import Bank of the United States on December 12, 2013,
					when enforcement of such rule,
			 regulation, policy, or guidelines would prohibit, or have the effect
			 of prohibiting, any coal-fired or other power-generation project the
			 purpose of which is to: (i) provide affordable electricity in
			 International Development Association (IDA)-eligible countries and
			 IDA-blend countries; and (ii) increase exports of goods and services from
			 the United States or prevent the loss of jobs from the United States.Quorum requirement
 7080.Section 1 of Public Law 106–46 (12 U.S.C. 635a note) is amended by striking July 21, 1999, and ends on December 2, 1999 and inserting October 1, 2017, and ends on September 30, 2019: Provided, That the amendment made pursuant to this section to such law shall take effect upon enactment of this Act.
				Disability
	 programs
 7081.(a)AssistanceFunds appropriated by this Act under the heading Economic Support Fund shall be made available for programs and activities administered by the United States Agency for International Development to address the needs and protect and promote the rights of people with disabilities in developing countries, including initiatives that focus on independent living, economic self-sufficiency, advocacy, education, employment, transportation, sports, and integration of individuals with disabilities, including for the cost of translation.
 (b)Management, oversight, and technical supportOf the funds made available pursuant to this section, 5 percent may be used for USAID for management, oversight, and technical support.
				Assistance for united states citizens and nationals 
unlawfully or wrongfully detained abroad
 7082.(a)ReviewThe Secretary of State shall review the cases of citizens and nationals of the United States detained abroad to determine if there is credible information that they are being detained unlawfully or wrongfully, based on international criteria including whether—
 (1)the detained individual has presented credible information of factual innocence to United States officials;
 (2)information exists that the individual is detained solely or substantially because he or she is a citizen or national of the United States;
 (3)information exists that the individual is being detained in violation of internationally protected rights and freedoms, such as freedoms of expression, association, assembly, and religion;
 (4)the individual is being detained in violation of the laws of the detaining country; (5)independent nongovernmental organizations or journalists have raised legitimate questions about the innocence of the detained individual;
 (6)the United States embassy in the country where the individual is detained has received credible reports that the detention is a pretext;
 (7)police reports show evidence of a credible investigation; (8)the individual is detained in a country where the Department of State has determined in its annual human rights reports that the judicial system is not independent or impartial, is susceptible to corruption, or is incapable of rendering just verdicts;
 (9)the individual is detained in inhumane conditions; and (10)the international right to due process of law has been sufficiently impaired so as to render the detention arbitrary.
 (b)ReportWith respect to individuals for whom the Secretary determines there is such credible information, the Secretary shall submit a biannual report, which may be in classified form, to the appropriate congressional committees which shall include relevant information relating to each case, including—
 (1)the name of the detained individual; (2)basic facts about the case;
 (3)a summary of the information that such individual may be detained unlawfully or wrongfully; (4)a description of specific efforts, legal and diplomatic, taken by the Department of State on behalf of the individual since the last reporting period, including accomplishments and setbacks; and
 (5)a description of intended next steps. (c)Posting on the Department of State web siteThe information described in subsection (b)(1)–(3) shall be posted on the Department of State Web site not later than 30 days after its submission to the appropriate congressional committees, unless—
 (1)the public posting of such information would compromise national security, including the conduct of diplomacy;
 (2)such information contains proprietary or other privileged information; (3)the detained individual does not consent to a waiver of the Privacy Act allowing for public posting; or
 (4)the public posting of the information could jeopardize efforts to obtain the release of the detained individual.
 (d)Resource manualNot later than 180 days after enactment of this Act and after consulting with relevant organizations that advocate on behalf of United States citizens and nationals detained abroad, the Secretary shall publish a resource manual for United States Government officials and families of unjustly or wrongfully detained individuals detailing suggested actions designed to obtain their release, including acting through traditional diplomatic and consular channels to ensure prompt and regular access for the detained individual to legal counsel, family members, humane treatment, and other services, and sanctions tools including withholding assistance to the foreign government and denying or revoking visas and freezing assets of foreign officials; submitting public and private letters; and consulting with relevant legal and human rights organizations.
 (e)Special presidential envoy for hostage affairsThe responsibilities under this section may be carried out by the Special Presidential Envoy for Hostage Affairs, created by Presidential Policy Directive—Hostage Recovery Activities, PPD-30, unless the Secretary designates another official to do so.
				Reorganization or redesign of the department of state and the united states agency for
			 international
			 development
			7083.(a)limitations
 (1)None of the funds appropriated by this Act, prior Acts making appropriations for the Department of State, foreign operations, and related programs, or any other Act may be used to downsize, downgrade, consolidate, close, move, or relocate to another United States Government agency—
 (A)the Bureau of Population, Refugees, and Migration, Department of State; (B)the Bureau of Consular Affairs, Department of State;
 (C)the Bureau of Democracy, Human Rights, and Labor, Department of State; (D)the Office of the Special Presidential Envoy for Hostage Affairs, Department of State;
 (E)the Office of the Special Coordinator for Global Criminal Justice Issues, Department of State; (F)the Coordinator for Cyber Issues, Department of State;
 (G)the Special Advisor for Religious Minorities in the Near East and South Central Asia, Department of State;
 (H)the Coordinator for Sanctions Policy, Department of State; (I)the Bureau of Educational and Cultural Affairs, Department of State;
 (J)the Office of Weapons Removal and Abatement, Department of State; (K)the Special Envoy for Holocaust Issues, Department of State;
 (L)the Bureau of Oceans and International Environmental and Scientific Affairs, Department of State; (M)the Bureau for Democracy, Conflict, and Humanitarian Assistance, USAID;
 (N)the Bureau for Economic Growth, Education and Environment, USAID; (O)the Bureau for Food Security, USAID; or
 (P)the USAID Advisor for Indigenous Peoples Issues; (Q)the Office of Global Women's Issues, Department of State;
 (R)the Special Envoy for the Human Rights of LGBTI Persons, Department of State; (S)the Special Advisor for International Disability Rights, Department of State; or
 (T)the Office of Gender Equality and Women's Empowerment, USAID: Provided, That the limitations of this subsection shall include the transfer to other agencies of the authorities and responsibilities of such bureaus and offices: Provided further, That the Secretary of State shall promptly name a qualified individual of appropriate rank to head the Office of Special Envoy for Hostage Affairs.(2)None of the funds appropriated by this Act, prior Acts making appropriations for the Department of State, foreign operations, and related programs, or any other Act may be used to close, move, or otherwise incorporate the United States Agency for International Development into the Department of State: Provided, That such limitation shall include any USAID bureau or office, including the Office of Inspector General, or authorities of such bureaus and offices.
					(b)Notification, Report, and review
 (1)Notification and reportNotwithstanding any provision of this Act, prior to implementing any reorganization or redesign of the Department of State, USAID, or any other Federal department, agency, or organization funded by this Act, including any intended, significant modification of bureaus, offices, or number of personnel, and any action taken pursuant to the March 31, 2017, Executive Order 13781 on a Comprehensive Plan for Reorganizing the Executive Branch, the head of the relevant department, agency, or organization shall consult with the Committees on Appropriations: Provided, That any such proposed reorganization or redesign shall be subject to the regular notification procedures of the Committees on Appropriations, except that such notification shall be accompanied by a detailed report that includes a justification and analysis of—
 (A)the impact on personnel, both foreign service and civil service; (B)the impact on programs and on the ability of the department, agency, or organization to conduct effective monitoring and oversight of such programs;
 (C)the projected cost savings or increased costs; (D)the process used to identify the intended reorganization or redesign of any operating unit or diplomatic post, including the process used to assess the impact of such action on programs, projects, and activities funded by this Act;
 (E)the impact any such reorganization or redesign would have on the effectiveness of United States diplomacy and the ability to conduct adequate monitoring and oversight of foreign assistance programs; and
 (F)the national security interest served by any such reorganization or redesign, including a determination that such action will not result in expanding the influence of any adversary or competitor of the United States, including foreign terrorist organizations.
 (2)ReviewNot later than 30 days prior to the submission of any notification required pursuant to paragraph (1), the head of the relevant department, agency, or organization shall submit the proposed reorganization or redesign plan to the Comptroller General of the United States for review: Provided, That following such review, the Comptroller General shall submit a report to the Committees on Appropriations assessing the justification, feasibility, cost effectiveness, and impact of such plan on diplomacy, development, and the national security of the United States.
 (c)Office of policy planningNone of the funds appropriated or otherwise made available by this Act may be used to increase the number of personnel in the Office of Policy Planning, Department of State, above the number of personnel in such office on September 30, 2017, until the hiring freeze imposed on the Department of State has been lifted.
				North american development bank
 7084.Part 2 of subtitle D of title V of the North America Free Trade Agreement Implementation Act (22 U.S.C. 290m et seq.), is further amended by adding at the end the following new section:
				
					547.First capital increase
						(a)Subscription authorized
 (1)The Secretary of the Treasury may subscribe on behalf of the United States to 150,000 additional shares of the capital stock of the Bank.
 (2)Any subscription by the United States to the capital stock of the Bank shall be effective only to such extent and in such amounts as are provided in advance in appropriations Acts.
							(b)Limitations on authorization of appropriations
 (1)In order to pay for the increase in the United States subscription to the Bank under subsection (a), there are authorized to be appropriated, without fiscal year limitation, $1,500,000,000 for payment by the Secretary of the Treasury.
 (2)Of the amount authorized to be appropriated under paragraph (1)— (A)$225,000,000 shall be for paid in shares of the Bank; and
 (B)$1,275,000,000 shall be callable shares of the Bank.. Multilateral development bank replenishments 7085.(a)The Asian Development Bank Act (22 U.S.C. 285 et seq.) is amended by adding at the end the following new section:
					
						36.Eleventh replenishment
 (a)The United States Governor of the Bank is authorized to contribute, on behalf of the United States, $189,580,000 to the eleventh replenishment of the resources of the Fund, subject to obtaining the necessary appropriations.
 (b)In order to pay for the United States contribution provided for in subsection (a), there are authorized to be appropriated, without fiscal year limitation, $189,580,000 for payment by the Secretary of the Treasury..
 (b)The International Development Association Act (22 U.S.C. 284 et seq.) is amended by adding at the end the following new section:
					
						30.Eighteenth replenishment
 (a)The United States Governor of the International Development Association is authorized to contribute on behalf of the united states $3,291,030,000 to the eighteenth replenishment of the resources of the association, subject to obtaining the necessary appropriations.
 (b)In order to pay for the United States contribution provided for in subsection (a), there are authorized to be appropriated, without fiscal year limitation, $3,291,030,000 for payment by the Secretary of the Treasury..
 (c)The African Development Fund Act (22 U.S.C. 290g et seq.) is amended by adding at the end the following new section:
					
						225.Fourteenth replenishment
 (a)The United States Governor of the Fund is authorized to contribute on behalf of the United States $513,900,000 to the fourteenth replenishment of the resources of the Fund, subject to obtaining the necessary appropriations.
 (b)In order to pay for the United States contribution provided for in subsection (a), there are authorized to be appropriated, without fiscal year limitation, $513,900,000 for payment by the Secretary of the Treasury..
				Designation requirement
 7086.Each amount designated in this Act by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available only if the President subsequently so designates all such amounts and transmits such designations to the Congress: Provided, That such funds shall be made available without regard to geographic limitation.
				Strengthening diplomacy and development
 7087.(a)Assistant secretary for population, refugees, and migration, department of stateSection 1(c) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a(c)) is amended— (1)by redesignating paragraph (3) as paragraph (4); and
 (2)by inserting after paragraph (2) the following:  (3)Assistant secretary of state for population, refugees, and migration (A)There shall be in the Department of State an Assistant Secretary of State for the Bureau of Population, Refugees, and Migration (PRM) who shall be responsible to the Secretary of State for matters pertaining to population, refugees, and migration in the conduct of foreign policy and such other related duties as the Secretary may from time to time designate.
 (B)The Assistant Secretary for Population, Refugees, and Migration shall maintain responsibility and continuous observation and review of all matters pertaining to population, refugees, and migration in the conduct of foreign policy, including the following:
 (i)Directing the Department of State’s population, refugee, and migration policy development. (ii)Providing protection, easing suffering, and resolving the plight of persecuted and uprooted people around the world by providing life-sustaining assistance, working through multilateral systems to build global partnerships, promoting best practices in humanitarian response, and ensuring that humanitarian principles are thoroughly integrated into United States foreign and national security policy.
 (iii)Determining the level of United States contributions to international organizations for humanitarian assistance and protection-related programs and participating in governing bodies of international organizations to ensure effective use of United States funds.
 (iv)Working through multilateral systems to build global partnerships promoting best practices in humanitarian response, and ensuring that humanitarian principles are thoroughly integrated into United States policies toward refugees, asylum seekers, internally displaced persons, stateless persons, and other forced migrants.
 (v)Seeking and promoting durable solutions for refugees, including— (I)voluntary repatriation in safety and dignity for people who no longer face a well-founded fear of persecution on account of their religion, race, political opinion, or social or ethnic group;
 (II)local integration of refugees in countries of first asylum; and (III)voluntary resettlement of refugees in a third country.
 (vi)Developing and implementing refugee resettlement policies for the United States and to promote durable solutions for, and the protection of, refugees.
 (vii)Recommending to the President the number of refugees to be admitted annually to the United States and directing programs for selection, processing, and transportation of refugees to be admitted to the United States.
 (viii)Overseeing efforts to encourage greater participation in refugee assistance and resettlement on the part of foreign governments.
 (ix)Promoting healthy and educated populations. (x)Guiding the activities of refugee assistance offices at United States diplomatic missions and of United States missions to international organizations concerned with refugee assistance, protection, and resettlement.
 (xi)Using humanitarian diplomacy to increase access and assistance to those in need in the absence of political solutions, highlighting the humanitarian impact of military and political action, and working with partners to ensure transition from relief to development.
 (xii)Promoting humane and effective migration policies and multilateral migration efforts that advance United States foreign policy..
					(b)Office of global women’s issues
 (1)In generalThe Secretary of State shall establish an Office of Global Women’s Issues (referred to in this subsection as the Office) within the Department of State.
 (2)PurposeThe Office shall coordinate efforts of the United States Government, as directed by the Secretary of State, regarding gender equality and advancing the status of women and girls in United States foreign policy.
 (3)DutiesThe Office— (A)shall serve as the principal advisor to the Secretary of State regarding gender equality, women’s empowerment, and violence against women and girls as a foreign policy matter;
 (B)shall represent the United States in diplomatic and multilateral fora on matters relevant to the status of women and girls;
 (C)shall advise the Secretary and provide input on all activities, policies, programs, and funding relating to gender equality and the advancement of women and girls internationally for all bureaus and offices of the Department of State and in the international programs of all other Federal departments and agencies;
 (D)shall work to ensure that efforts to advance gender equality and women’s empowerment are fully integrated into the programs, structures, processes, and capacities of all bureaus and offices of the Department of State and in the international programs of other Federal departments and agencies;
 (E)shall direct, as appropriate, United States resources to respond to needs for gender equality and empowerment of women in United States foreign policies and international programs;
 (F)may design, support, and implement activities regarding empowerment of women internationally; and (G)shall conduct regular consultation with civil society organizations working to advance gender equality and empower women and girls internationally.
 (4)SupervisionThe Office shall be headed by an Ambassador-at-Large for Global Women’s Issues who— (A)exercises significant authority;
 (B)reports to the President or to the Secretary of State; and (C)is appointed by the President or by the Secretary of State, with the advice and consent of the Senate.
 (5)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit a report to the appropriate congressional committees describing the steps taken to fulfill the duties of the Office set forth in paragraph (3).
					Consular notification compliance
			7088.(a)Petition for review
 (1)JurisdictionNotwithstanding any other provision of law, a Federal court shall have jurisdiction to review the merits of a petition claiming violation of Article 36(1)(b) or (c) of the Vienna Convention on Consular Relations, done at Vienna April 24, 1963, or a comparable provision of a bilateral international agreement addressing consular notification and access, filed by an individual convicted and sentenced to death by any Federal or State court before the date of enactment of this Act.
 (2)StandardTo obtain relief, an individual described in paragraph (1) must make a showing of actual prejudice to the criminal conviction or sentence as a result of the violation. The court may conduct an evidentiary hearing if necessary to supplement the record and, upon a finding of actual prejudice, shall order a new trial or sentencing proceeding.
					(3)Limitations
 (A)Initial showingTo qualify for review under this subsection, a petition must make an initial showing that— (i)a violation of Article 36(1)(b) or (c) of the Vienna Convention on Consular Relations, done at Vienna April 24, 1963, or a comparable provision of a bilateral international agreement addressing consular notification and access, occurred with respect to the individual described in paragraph (1); and
 (ii)if such violation had not occurred, the consulate would have provided assistance to the individual. (B)Effect of prior adjudicationA petition for review under this subsection shall not be granted if the claimed violation described in paragraph (1) has previously been adjudicated on the merits by a Federal or State court of competent jurisdiction in a proceeding in which no Federal or State procedural bars were raised with respect to such violation and in which the court provided review equivalent to the review provided in this subsection, unless the adjudication of the claim resulted in a decision that was based on an unreasonable determination of the facts in light of the evidence presented in the prior Federal or State court proceeding.
 (C)Filing deadlineA petition for review under this subsection shall be filed within 1 year of the later of— (i)the date of enactment of this Act;
 (ii)the date on which the Federal or State court judgment against the individual described in paragraph (1) became final by the conclusion of direct review or the expiration of the time for seeking such review; or
 (iii)the date on which the impediment to filing a petition created by Federal or State action in violation of the Constitution or laws of the United States is removed, if the individual described in paragraph (1) was prevented from filing by such Federal or State action.
 (D)TollingThe time during which a properly filed application for State post-conviction or other collateral review with respect to the pertinent judgment or claim is pending shall not be counted toward the 1-year period of limitation.
 (E)Time limit for reviewA Federal court shall give priority to a petition for review filed under this subsection over all noncapital matters. With respect to a petition for review filed under this subsection and claiming only a violation described in paragraph (1), a Federal court shall render a final determination and enter a final judgment not later than one year after the date on which the petition is filed.
 (4)Habeas petitionA petition for review under this subsection shall be part of the first Federal habeas corpus application or motion for Federal collateral relief under chapter 153 of title 28, United States Code, filed by an individual, except that if an individual filed a Federal habeas corpus application or motion for Federal collateral relief before the date of enactment of this Act or if such application is required to be filed before the date that is 1 year after the date of enactment of this Act, such petition for review under this subsection shall be filed not later than 1 year after the enactment date or within the period prescribed by paragraph (3)(C)(iii), whichever is later. No petition filed in conformity with the requirements of the preceding sentence shall be considered a second or successive habeas corpus application or subjected to any bars to relief based on preenactment proceedings other than as specified in paragraph (2).
 (5)Referral to magistrateA Federal court acting under this subsection may refer the petition for review to a Federal magistrate for proposed findings and recommendations pursuant to section 636(b)(1)(B) of title 28, United States Code.
					(6)Appeal
 (A)In generalA final order on a petition for review under paragraph (1) shall be subject to review on appeal by the court of appeals for the circuit in which the proceeding is held.
 (B)Appeal by petitionerAn individual described in paragraph (1) may appeal a final order on a petition for review under paragraph (1) only if a district or circuit judge issues a certificate of appealability. A district or circuit court judge shall issue or deny a certificate of appealability not later than 30 days after an application for a certificate of appealability is filed. A district judge or circuit judge may issue a certificate of appealability under this subparagraph if the individual has made a substantial showing of actual prejudice to the criminal conviction or sentence of the individual as a result of a violation described in paragraph (1).
						(b)Violation
 (1)In generalAn individual not covered by subsection (a) who is arrested, detained, or held for trial on a charge that would expose the individual to a capital sentence if convicted may raise a claim of a violation of Article 36(1)(b) or (c) of the Vienna Convention on Consular Relations, done at Vienna April 24, 1963, or of a comparable provision of a bilateral international agreement addressing consular notification and access, at a reasonable time after the individual becomes aware of the violation, before the court with jurisdiction over the charge. Upon a finding of such a violation—
 (A)the consulate of the foreign state of which the individual is a national shall be notified immediately by the detaining authority, and consular access to the individual shall be afforded in accordance with the provisions of the Vienna Convention on Consular Relations, done at Vienna April 24, 1963, or the comparable provisions of a bilateral international agreement addressing consular notification and access; and
 (B)the court— (i)shall postpone any proceedings to the extent the court determines necessary to allow for adequate opportunity for consular access and assistance; and
 (ii)may enter necessary orders to facilitate consular access and assistance. (2)Evidentiary hearingsThe court may conduct evidentiary hearings if necessary to resolve factual issues.
 (3)Rule of constructionNothing in this subsection shall be construed to create any additional remedy. (c)DefinitionsIn this section the term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States.
 (d)ApplicabilityThe provisions of this section shall apply during the current fiscal year and hereafter. This Act may be cited as the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2018.September 7, 2017Read twice and placed on the calendar